t c memo united_states tax_court j j zand petitioner v commissioner of internal revenue respondent j j zand and eva c zand petitioners v commissioner of internal revenue respondent docket nos filed date earl j silbert david j curtin and kevin m dinan for petitioners nancy b herbert james w ruger john j boyle and mathew j fritz for respondent table of contents page determinations of deficiencies and additions to tax issues findings_of_fact i preliminary facts a background b ownership of diesel power c audits for prior years d preparation of tax returns e bank accounts f sale of diesel power stock ii transactions with manufacturers--commission income a lockheed b payments by lockheed c ashland d payments by ashland e general motors f payments made by general motors g sedco imico h payments by sedco imico stewart stevenson i ingersoll-rand j payments by ingersoll-rand k morgan l payments by morgan m harnischfeger n payments by harnischfeger o pioneer p payments by pioneer q galion r payments by galion s clark t payments by clark u miscellaneous commissions goodyear v payments by miscellaneous companies goodyear iii interest and dividend income--first national city bank london england and crown life_insurance_company iv interest income--whip account at barclays bank bahamas v character of gain on disposition of diesel power stock vi claimed capital losses for and vii asserted claim of right for viii claimed schedule c expense deductions a cost_of_goods_sold for b cost_of_goods_sold for c cost_of_goods_sold for and d claimed deductions for commission expenses e claimed deductions for consulting fees f claimed deductions for management fees g claimed deductions for consulting fees or salary h claimed deductions for legal and professional fees i claimed deductions for salaries and wages j claimed deductions for office expenses k claimed deductions for interest_expenses l claimed deductions for insurance expenses m claimed deductions for dues and publications n claimed deductions for depreciation o claimed rental loss p claimed rent expense--london q claimed deduction for loan origination fee r claimed moving_expense_deduction s investment tax_credits t claimed deductions for travel and entertainment_expenses ix claimed dependency_exemption and charitable_contribution deductions a dependency_exemption deduction claimed for tara daneshvari b deduction for charitable_contribution claimed for property transferred to the city of columbus ohio c deduction for charitable_contribution claimed for property transferred to kenyon college x claimed losses from trusts partnerships subchapter_s_corporation and farming operations ultimate findings_of_fact opinion i preliminary issues a burden_of_proof b evidentiary matters c new issues raised by petitioner on brief ii issue sec_1 and 6--commission and miscellaneous income a lockheed b ashland c general motors d sedco imico imiss e ingersoll-rand f morgan g harnischfeger h pioneer i galion j clark k miscellaneous companies goodyear l petitioner's withdrawals from bank accounts iii issue sec_4 and 5--interest income on foreign bank accounts iv issue 7--amount and character of gain on sale of diesel power stock v issues and 9--claimed reduction in reported income under a claim of right and sec_1341 tax computation for vi issue 10--claimed schedule c business_expense deductions a cost_of_goods_sold b commission expenses c consulting fees d management fees e legal and professional fees f salaries and wages g office expenses h interest_expense i expenses for insurance and dues and publications j depreciation k rental loss and london rent expense l loan origination fee m moving expense and investment tax_credits n travel and entertainment_expenses vii issue 11--dependency exemption and charitable_contribution deductions a dependency_exemption b deduction for charitable_contribution to city of columbus c deduction for charitable_contribution to kenyon college viii issue 12--losses from trusts partnerships subchapter_s_corporation and farming operations ix issue sec_6653 additions to tax for fraud x issue 14--statute of limitations for xi issue and sec_6653 additions to tax for negligence xii conclusion memorandum findings_of_fact and opinion dawson judge in these consolidated cases respondent determined the following federal_income_tax deficiencies and additions to tax in the notices of deficiencies dated date j j zand docket no sec_6653 deficiency year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure additions to tax sec_6653 a --- --- --- --- --- these cases were assigned to judge meade whitaker on date for trial or other_disposition after extensive discovery by counsel for the parties the cases were tried for days beginning date the final brief was filed on date judge whitaker did not dispose_of the cases before he retired on permanent disability on date chief_judge hamblen ordered the parties on date to file a response to the proposed reassignment of the cases petitioners opposed the reassignment respondent did not oppose the reassignment at an informal conference with counsel for the parties on date the parties were offered a new trial which was not accepted and it was suggested that efforts be made to settle the cases after being informed on date that the cases could not be settled the chief_judge reassigned the cases to judge howard a dawson jr on date for opinion and decisions on date petitioners filed an objection to the reassignment of the cases but did not move for or request a new trial in these circumstances where the trial judge has become permanently disabled and cannot be recalled to decide the cases and where the parties have not moved for or requested a new trial or to reopen the record for submission of additional evidence the court has two options it can order a new trial although not requested by the parties or it can reassign the cases to another judge for disposition on the record made before the trial judge the court has chosen the latter therefore the findings_of_fact and conclusions herein are based on the documentary and testimonial evidence contained in the record internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all section references are to the j j zand and eva c zand docket no additions to tax_deficiency year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure percent of 1dollar_figure dollar_figure dollar_figure sec_6653 sec_6653 --- --- --- the correct section i sec_6653 interest due on dollar_figure in an amendment to answer filed date respondent asserted increased deficiencies in and additions to petitioner j j zand's federal income taxes as follows year increase in deficiency dollar_figure dollar_figure dollar_figure dollar_figure increase in addition_to_tax sec_6653 dollar_figure dollar_figure dollar_figure dollar_figure a substantial number of adjustments for most of the years in issue have been settled by concessions made by the parties these concessions can ultimately be reflected in the rule_155_computations the following issues are presented for decision whether j j zand petitioner had unreported commission or fee income received from contracts for services between him or his sole_proprietorship caspian trading company and various manufacturers whether petitioner had unreported commission or fee income received from contracts between various manufacturers and diesel power trading company whose earnings were controlled by petitioner or diverted to his use whether petitioner had unreported income from amounts paid to whip a shell corporation over which he exercised dominion and control whether petitioner had unreported interest_income earned on first national city bank of london england bank accounts in his name for the years and whether petitioner had unreported interest_income earned on a barclays bank bahamas account for the years and whether petitioner had taxable_income from various miscellaneous items of income paid to him for the year whether petitioner's gain on the sale of his stock in diesel power trading company must be reported as a dividend under sec_1248 rather than a long-term_capital_gain and what is the correct amount of such gain whether petitioner is entitled to reduce the gross_income reported on his return for by the amount of dollar_figure as set forth in an amended_return filed for whether petitioner is entitled to use the tax computation of sec_1341 for the year whether petitioner's taxable_income for the years through should be increased by adjustments made by respondent to claimed deductions on schedule c for cost_of_goods_sold ordinary and necessary business_expenses travel and entertainment_expenses and depreciation whether petitioner's taxable_income for certain years should be increased by adjustments made by respondent to claimed deductions for a dependency_exemption and charitable_contributions whether petitioner is entitled to losses claimed with respect to rental activities trusts partnerships subchapter_s_corporations and farming activities for the years through whether any part of the underpayment of income_tax for each of the years through was due to petitioner's fraud with intent to evade tax whether the assessment and collection of petitioner's federal income taxes for are barred by the statute_of_limitations whether petitioner is liable for the addition_to_tax for negligence under sec_6653 for the year whether petitioners are liable for additions to tax under sec_6653 for years through due to negligence or intentional_disregard_of_rules_and_regulations and for the additions to tax under sec_6653 and for the year findings_of_fact many facts have been stipulated and are so found the stipulations of fact and supplemental stipulations and attached exhibits are incorporated herein by this reference petitioners j j zand and eva zand3 resided in naples florida when the petitions were filed in these cases i preliminary facts a background petitioner was born on date he became a u s citizen in and remained so during the years at issue prior to becoming a u s citizen he was a citizen of iran petitioner moved to columbus ohio in where he lived with his family until caspian trading company of iran caspian iran was formed by four of petitioner's classmates in and owned by the bakhtiar brothers who were not related to petitioner its purpose was to import american equipment into iran and to become an iranian distributor of u s products from the mid-1950's petitioner's business in the united_states operated under the sole_proprietorship name of caspian trading company ctc located in columbus ohio ctc's role was to act as a liaison between caspian iran and certain while eva zand is a petitioner for the years through because she filed joint returns with j j zand most of the adjustments at issue involve the activities of j j zand who is referred to throughout our findings_of_fact and opinion as petitioner manufacturers with which petitioner had a business relationship during this period petitioner had an arrangement with caspian iran whereby he operated in columbus ohio what he referred to in his dealings with manufacturers as a u s branch office of caspian iran petitioner through ctc sought to act as a distributor on behalf of american manufacturers whose goods were then sold in iran by caspian iran the earnings_of both caspian iran and petitioner were on a commission basis there was an understanding between petitioner and caspian iran that all commissions earned would be split percent for caspian iran and percent for petitioner petitioner moved back to iran from columbus ohio at the end of his connections with caspian iran were severed in approximately date in an agreement terminating the relationship caspian iran and ctc agreed that commissions earned in pending transactions would be divided percent for caspian iran and percent for ctc in diesel power trading company diesel power was established in iran by petitioner his father jamil z irani and mr taleghani a former classmate of petitioner petitioner subsequently acquired the diesel power stock of his father and mr taleghani and he owned percent of diesel power from the late 1950's or early 1960's until the end of during the early period of diesel power's existence petitioner's father was highly involved in its operation his father was diesel power's managing director until the mid-1960's and the commercial license of diesel power at one time was issued in his name such license may only be issued to a resident of iran sometime between and petitioner moved his family to nearby beirut lebanon while in teheran and beirut petitioner worked on diesel power matters using either the caspian iran or ctc name petitioner also maintained an office in columbus ohio during these years with at least one employee regular communications from diesel power were received and passed on to various american manufacturers via the columbus ohio office that office also expedited shipment and collected commissions earned petitioner returned to the united_states in b ownership of diesel power farshid khalatbari mr khalatbari joined diesel power in the mid-1960's and replaced petitioner's father as the managing director mr khalatbari married diana zand petitioner's sister who was then referred to as diana khalatbari in a dispute arose between petitioner and mr khalatbari consequently mr khalatbari left diesel power for about days he agreed to return upon assurances from petitioner that he would become a part owner of diesel power it was not until date that diesel power which formerly had been a limited_partnership was converted to a corporate form in the course of that change petitioner was paid big_number rials and decreased his ownership share of diesel power to less than percent on his original and amended income_tax returns for and petitioner did not report disposition of any interest in diesel power petitioner mr khalatbari and diana khalatbari were directors of diesel power during the years at issue petitioner's brother i j zand was also employed by diesel power from to as parts director and sales director from to petitioner owned the land on which the shops offices and warehouse of diesel power were located but he did not report any rental income therefrom on his and returns petitioner sold this land to diesel power in and reported the gain therefrom c audits for prior years respondent made adjustments to petitioner's income for unreported commissions the notice_of_deficiency indicated that percent of the commissions earned for two of the items and percent for one item constituted additional commission income petitioner's federal_income_tax returns for the years to were also audited his income for those years was increased for omitted commissions again at the percent and percent rates it appears that petitioner's ownership of diesel power wa sec_49 percent after petitioner consented to extend the period of limitations for the years to his returns for those years resulted in a no_change_letter a previous audit of petitioner's income_tax return for resulted in another no_change_letter d preparation of tax returns petitioner employed several different accountants to prepare his income_tax returns during the years at issue his returns for the years through as well as a first amended_return for filed on date were prepared by robert e giffin mr giffin relied upon the ctc receipts journals for the preparation of these returns and was not made aware of petitioner's bank accounts or his interest in companies located in other countries mr giffin did not know at the time he prepared the returns that petitioner owned any portion of diesel power stock a second amended_return for the year and an amended_return for the year filed on date were prepared by steven dutton a c p a on the amended_return for petitioner reported increased commission income of dollar_figure mr dutton worked for petitioner from date until date the returns prepared by mr dutton were based upon the ctc receipts and disbursements journals at times mr dutton reviewed the substantiation for certain claimed deductions petitioner's return was also prepared by mr dutton who at that time worked for deloitte haskins and sells although no return preparer's name appears on petitioners' and returns mr dutton was involved in their preparation an amended_return for the year filed date was prepared by santen santen hughes co lpa deloitte haskins sells prepared the and form sec_1040 and sec_1040x e bank accounts there were a significant number of bank accounts under petitioner's control or into which his funds were deposited during the years at issue the accounts in the names of either ctc or petitioner were located at first national city bank london city national bank trust company columbus ohio bank one of columbus ohio raiffeisen bank kitzbuhel austria bank of america new york and first national city bank channel island the accounts in the name of diesel power were located at city national bank of columbus ohio bank of teheran iran first national city bank geneva switzerland first national city bank new york bank of america new york citibank channel island and banque de paris et des pays-bas suisse s a banque de paris geneva switzerland an account in the name of whip was located at barclays bank freeport bahamas an account in the name of all patents was located at banque de paris geneva switzerland an account in the name of igos was located at city national bank trust company columbus ohio an account in the name of interrep was located at banque de paris geneva switzerland for convenience we list below the major accounts their years of existence whether petitioner was an authorized signatory and the names by which we refer to them herein name on account years in existence petitioner authorized signatory petitioner petitioner petitioner ctc ctc petitioner c o ctc yes yes yes yes yes yes name used zand fncb london zand cnb columbus zand kitzbuhel ctc bank of america ctc cnb ctc fncb london ctc unknown unknown ctc bank one diesel power yes diesel power yes diesel power yes diesel power cnb columbus diesel power bank of teheran diesel power fncb geneva diesel power unknown diesel power j j zand yes diesel power fncb geneva diesel power fncb london name on account years in existence petitioner authorized signatory diesel power c o ctc yes name used diesel power bank of america diesel power yes diesel power unknown unknown yes whip whip diesel power banque de paris diesel power channel island whip barclays bahamas unknown unknown whip banque de paris all patents de paris yes all patents banque igos yes igos cnb columbus interrep s a de paris unknown interrep banque during petitioner wrote checks to himself on the diesel power bank of america account5 in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure these checks were endorsed for deposit into either a ctc account or one of petitioner's personal accounts an additional dollar_figure was withdrawn from this account during and paid to petitioner ctc the ctc cash receipts journal reflects each of these amounts received as a loan however there is no other documentary_evidence of a loan between petitioner and diesel power at this time nor is there any documentary_evidence that such a loan if it existed was ever repaid petitioner also wrote a check to himself in the amount although the account number that appears on the checks contained in exh 508-sn is different than the stipulated account number for the diesel power bank of america account the parties have stipulated that the checks contained in that exhibit were written on the same account therefore we assume that the difference in account numbers is of no significance and that there was only one diesel power bank of america account of dollar_figure during which was endorsed for deposit to city national bank trust company this check is not reflected on ctc's cash receipts journal during petitioner wrote checks to himself on the diesel power bank of america account in the total amount of dollar_figure these checks were endorsed for deposit to either ctc or zand personal accounts all of these deposits are reflected in the ctc cash receipts journal as either loans or reimbursements with the exception of one deposit in the amount of dollar_figure which is not reflected at all there is no other documentary_evidence of a loan in the record during petitioner wrote five checks to himself on the diesel power bank of america account one check in the amount of dollar_figure was endorsed for deposit to ctc but is not reflected in the ctc cash receipts journal a second check in the amount of dollar_figure was endorsed for deposit to a zand account it is reflected on the ctc receipts journal as a loan however there is no other documentary_evidence in the record of such a loan petitioner wrote three additional checks on the diesel power bank of america account during in the total amount of dollar_figure two of these checks were endorsed for deposit to ctc the third check in the amount of dollar_figure was endorsed to i d s to purchase stock the first two checks were listed on ctc's cash receipts journal as reimbursements the check endorsed to i d s does not appear on the ctc cash receipts journal in petitioner wrote four checks to himself on the diesel power bank of america account in the total amount of dollar_figure three of these checks in the total amount of dollar_figure were endorsed for deposit to ctc or zand personal accounts the ctc receipts journal reflects these payments as a transfer or loans from diesel power there is no other documentary_evidence of loans in the record the fourth check in the amount of dollar_figure was endorsed to ray prussing although there is no documentary_evidence of a loan at the time the check was endorsed ray prussing paid dollar_figure to petitioner in the ctc cash receipts journal lists a deposit of dollar_figure as a refund reimbursement f sale of diesel power stock in date petitioner sold the remainder of his diesel power stock to mr and mrs khalatbari for dollar_figure million dollar_figure of which was paid as a downpayment to petitioner at that time the shareholder consent and agreement to the sale states that prior to the sale petitioner owned percent of diesel power stock and that the khalatbari family owned the remaining percent on petitioner's income_tax return petitioner reported the sale of a 40-percent stock interest in diesel power sometime after the sale of petitioner's diesel power stock in mr dutton prepared an analysis of petitioner's records in order to ascertain whether petitioner had received what he was entitled to for the sale of the stock in the course of that analysis mr dutton summarized the total commissions received by ctc from manufacturers from date to date as reflected on the ctc receipts journal he also reviewed the numerous commission payments between ctc and diesel power during those years from his review mr dutton concluded that ctc had received a total of dollar_figure in commissions and diesel power actually had received dollar_figure during this period based upon mr dutton's computation of amounts due from commissions and his understanding of the commission splits ctc was entitled to an additional dollar_figure from diesel power mr dutton also concluded that the gross_profits reported on petitioner's original returns were correct except for and which had understated commission income in the amounts of dollar_figure and dollar_figure respectively the understated commission income was reported on amended returns for those years after these amended returns were filed mr dutton concluded that based on information about petitioner's holdings available to him all required amounts as reflected on the ctc receipts journal had been properly included in petitioner's income during and in date mr khalatbari withdrew all funds from and closed the diesel power fncb geneva account and diesel power banque de paris account in date a second payment on the diesel power stock sale was made by mr khalatbari in the amount of dollar_figure the remaining payments due to petitioner under the stock sale agreement were dollar_figure in date and dollar_figure in date in date petitioner ordered a total of dollar_figure transferred from an account at the banque de paris into the whip barclays bahamas account after ordering these funds to be invested in a certificate of deposit petitioner redeemed this certificate of deposit prior to its maturation as well as another certificate of deposit in the amount of dollar_figure and ordered that the proceeds be deposited in the whip barclays bahamas account in date mr dutton on petitioner's instructions flew to the bahamas and withdrew dollar_figure from the whip barclays bahamas account and deposited these funds into one of petitioner's accounts in ohio these funds were not recorded on the ctc receipts journal or petitioner's return or amended_return mr dutton performed another analysis in from which he concluded that ctc was in possession of more than dollar_figure in diesel power commissions on his return for petitioner reported dollar_figure as income claiming that diesel power shareholders owed him a considerable amount on the sale price of his diesel power stock which was in excess of the amount held by ctc and that he refused to pay amounts owed to diesel power under a claim of right ii transactions with manufacturers--commission income during the years at issue there were numerous business relationships between various manufacturers and petitioner ctc or diesel power which involved essentially three types of services performed for the manufacturers distributorship whereby the appointed distributor took title to the manufactured goods until sold to the end-use customer representation arrangements whereby the representative promoted the sale of manufactured products and consultancies whereby advice and expertise were provided in selling products the income that arose out of these relationships is referred to by respondent in the notices of deficiency as commission income the vast majority of adjustments in dispute involve commissions that were paid to ctc but treated as diesel power commissions on the ctc receipts journals the activities leading up to the adjustments at issue with respect to each company are set forth below a lockheed petitioner did business with lockheed aircraft corporation lockheed through four entities one entity was a corporation located in the bahamas called western hemisphere industrial petroleum corporation whip which was formed in whip share certificates were issued in the names of nominees for petitioner although at one point whip is referred to by one company as a nominee for the national iranian oil company nioc petitioner had an ownership_interest in whip price waterhouse the resident agent for whip was given instructions from petitioner and was paid_by petitioner the banking and other business activities of whip were handled by petitioner and his ctc employees petitioner's first expression of the idea to use the whip entity appeared in a letter dated date from petitioner to iran's then prime minister petitioner outlined the terms of an agreement that he proposed to negotiate for the purchase of oil by iran explaining that the mechanics for implementation of the arrangement would involve whip petitioner's letter also indicated that disposition of whip shares would be at the discretion of the prime minister and that petitioner participated in business transactions with a number of companies and their affiliates respondent did not distinguish among these affiliates in the notices of deficiency for purposes of this opinion it is irrelevant which of the affiliates dealt with petitioner therefore we do not distinguish between them in the findings_of_fact each company and all of its relevant affiliates will be referred to under one generic name for interim purposes petitioner and dr r fallah had been nominated to the board_of directors however petitioner and his attorney later became whip directors dr fallah was a director of nioc although occidental petroleum corporation occidental referred to whip as a nominee of nioc in a date letter to dr fallah in a subsequent letter to another client petitioner referred to whip as one of our operating companies petitioner was able to tie this oil purchase by iran to the sale of lockheed aircraft in lockheed indicated a willingness to sell lockheed c-130 airplanes including ground support equipment to the imperial iranian air force the c-130 hercules aircraft was a large military transport plane while a direct sale was not implemented in an agreement was entered into between petitioner's companies and occidental this agreement was related to another agreement of the same date between occidental and nioc pursuant to these agreements occidental purchased oil from nioc occidental then paid for the oil partly in cash and partly in c-130 hercules aircraft that occidental purchased from lockheed furthermore according to the agreement between petitioner and occidental occidental was to pay a fee to whip of cent per barrel of oil that occidental purchased from nioc this fee to whip was in consideration of services rendered to date and that will continue to be rendered in reaching and the implementation of the agreement between occidental and nioc by another letter agreement dated date and signed by petitioner on behalf of whip lockheed agreed to pay whip for services rendered an amount not to exceed dollar_figure under the arrangement with the government of iran for the c-130 aircraft by letters of the same date lockheed entered into three separate contracts with ctc whip and diesel power petitioner signed all three contracts on behalf of each company the payments due under each of these contracts were based upon a percentage of iran's payments to lockheed on date petitioner on behalf of ctc whip and diesel power signed amended contracts with lockheed these amended contracts provided that lockheed would pay an additional advance_payment to ctc of dollar_figure in lieu of current payments otherwise due and payable to caspian western and diesel under the agreements on date the agreement with ctc again was amended lockheed thereby agreed to pay ctc an additional fee for special services and assistance in date lockheed also agreed to pay ctc percent of the purchase_price for the sale of a c-130 flight simulator mobile training unit to the iranian government after the value of the underlying contract was reduced in date the earlier agreements were again modified to maintain the previously stated commission to mr zand's companies despite the reduction another company used by petitioner in his dealings with lockheed was sunvaco mr conley a lockheed official who had met petitioner in was aware that petitioner through whip already was lockheed's representative for the sale of the c-130 aircraft after this initial meeting mr conley and other lockheed officials met with petitioner who introduced them to mr khalatbari and mr zanganeh and the three said they would work as a group under the name of sunvaco on date lockheed entered into a marketing consultant agreement with petitioner and sunvaco initially petitioner and sunvaco were to receive a monthly retainer in the amount of dollar_figure commission payments were to be set forth later petitioner signed the agreement on behalf of himself and sunvaco on date this marketing agreement was modified to provide a 3-percent commission to be paid on sales of lockheed model p-3 export type aircraft a military aircraft further amendments to this agreement and to the earlier agreement in in petitioner wrote to mr conley who had been the president of lockheed's tehran division indicating that petitioner needed confirmation of certain information in connection with an internal_revenue_service investigation that lockheed had engaged the services of at least three individuals when it retained sunvaco in response to petitioner's request mr conley confirmed in writing his recollection that petitioner did not have all of the desirable capabilities to act as our marketing consultant in iran and that he understood sunvaco to involve the services of at least khalatbari zanganeh and petitioner connection with the c-130 aircraft were made on date date date and date each of these three amendments was signed by petitioner on behalf of himself and sunvaco mr zanganeh was involved in sunvaco transactions in some respect a letter from lockheed to mr zanganeh discusses the terms and conditions contained in the agreement with sunvaco in connection with the tristar model l-1011 aircraft purchased by iran national airlines the letter asks mr zanganeh to confirm these terms on behalf of sunvaco another version of the same letter addressed to mr zanganeh worded somewhat differently affirmed pursuant to mr j j zand's request lockheed's understanding of the fee arrangement with sunvaco the record contains what appears to be a draft of a response by petitioner to lockheed's letter mr zanganeh was paid dollar_figure out of the whip account in and dollar_figure out of a ctc account in petitioner reimbursed himself for the ctc payment by writing a check to himself on the diesel power bank of america account in addition to these payments to mr zanganeh petitioner and his employees instructed lockheed how to allocate and where to mail commission payments required under the lockheed contracts in petitioner also instructed price waterhouse to transfer to an account in switzerland dollar_figure of the total amount of dollar_figure expected to be received by whip from lockheed under the date agreement petitioner further instructed price waterhouse that percent of all other_amounts expected to be received by whip from other sources should be transferred to the same account in switzerland petitioner gave similar instructions to barclays bank the location of the whip barclays bahamas account that percent of all future deposits should be transferred to an account in the name of whip at the banque de paris there is no other evidence in the record concerning the disposition of funds to or from the whip swiss account in petitioner signed for sunvaco and himself a certificate_of_compliance under the marketing and consulting agreement certifying that the contract requirements had been satisfied and that payment of dollar_figure was due and owing as with the whip contracts petitioner also directed how and to which company payments from lockheed on the sunvaco contracts were to be made petitioner expended considerable effort on behalf of lockheed for the sale of military aircraft to the government of iran mr kotchian was the president of lockheed who originally hired petitioner for the c-130 sale mr kotchian dealt extensively with petitioner with regard to attempts to sell lockheed products in iran and he was under the impression that petitioner was lockheed's iranian consultant he did not know of ctc diesel power whip or sunvaco he had heard of mr khalatbari but he did not know mr zanganeh by an agreement dated date diesel power became a distributor for lockheed missiles space company inc although the copy of this agreement in the record is unsigned a handwritten note attached to a copy sent to a ctc employee indicates that mr khalatbari had signed it on date none of the amounts at issue were earned by diesel power under this agreement b payments by lockheed in the notice_of_deficiency for respondent adjusted petitioner's income from lockheed in the amount of dollar_figure which is equivalent to the two amounts lockheed paid to whip and diesel power in as follows during the taxable_year lockheed issued checks payable to ctc in the total amount of dollar_figure which were recorded in ctc's cash receipts journal and were deposited in the ctc cnb account this amount is not in dispute during lockheed also issued checks to diesel power which totaled dollar_figure all but one of these checks were deposited during into the diesel power bank of america account it is unknown where the remaining check was deposited none of the amounts of these checks was recorded in the ctc receipts journal during lockheed also issued checks to whip which totaled dollar_figure four of these checks totaling dollar_figure were deposited into the whip barclays bahamas account during the record does not indicate where the remaining checks were deposited none of the amounts paid_by lockheed to whip during was recorded in the ctc receipts journals lockheed issued the checks in the names of ctc diesel power and whip in accordance with instructions from petitioner or a ctc employee petitioner reported no dividend or other gross_income from whip on his income_tax return for in the notice_of_deficiency for respondent increased petitioner's income from lockheed by dollar_figure which is the sum of amounts paid to whip and diesel power in as follows during lockheed paid diesel power a total of dollar_figure which was deposited into the diesel power bank of america account none of this amount was recorded in the ctc receipts journal during lockheed made payments to whip in the total amount of dollar_figure which were deposited into the whip barclays bahamas account these payments were not recorded in ctc's cash receipts journal for petitioner reported no income from whip on his income_tax return for in the notice_of_deficiency for respondent increased petitioner's income from lockheed by dollar_figure during lockheed paid ctc dollar_figure in connection with the c-130 sales and dollar_figure in connection with the p-3 aircraft sales which were deposited into ctc's cnb account these amounts were recorded as commissions on the ctc receipts journal and are not at issue during lockheed issued checks to diesel power in the total amount of dollar_figure all of which were deposited into the diesel power bank of america account lockheed issued these checks payable to diesel power in accordance with petitioner's instructions lockheed whip and sunvaco are not listed on diesel power's financial statements for the periods ending date and date none of these checks was reflected on the ctc cash receipts journal in the notice_of_deficiency for respondent increased petitioner's income from lockheed by dollar_figure during the taxable_year lockheed issued checks payable to ctc in the total amount of dollar_figure these checks were recorded in ctc's cash receipts journal were deposited into ctc's cnb bank account were reported by petitioner as gross_income for and are not at issue during the taxable_year lockheed issued checks payable to diesel power in the total amount of dollar_figure these checks were issued in accordance with petitioner's instructions at least some of these checks were payment in connection with the sale of p-3 aircraft with the exception of one check in the amount of dollar_figure all of these checks were deposited into the diesel power bank of america account none of these checks was included by petitioner in his gross_income in a letter dated date a senior vice president of lockheed sent petitioner a letter expressing concern over communications that had been brought to his attention suggesting that the government of iran might refuse to do business with companies that used middlemen such as petitioner in offering products for sale to iran petitioner responded to lockheed by explaining that the policy of iran was to continue doing business with legitimate representatives in date petitioner was interviewed by u s senate foreign relations committee personnel concerning possible questionable_payments to foreign government officials in connection with product sales after this interview the record shows no lockheed commission payments to either diesel power or ctc on date the lockheed zand sunvaco agreement was terminated effective date the termination was a result of the u s investigation into lockheed's use of consultants the termination agreement was signed by petitioner on his own behalf and on behalf of sunvaco in the notice_of_deficiency for respondent increased petitioner's commission and fee income from lockheed by dollar_figure lockheed issued a check dated date to sunvaco and petitioner in the amount of dollar_figure this check was mailed to petitioner's columbus ohio address and was deposited in full into the ctc cnb account of this amount dollar_figure was paid_by lockheed in settlement of an outstanding obligation for the sales of the p-3 aircraft dollar_figure was attributable to a lockheed contract obligation for the c-130 aircraft the ctc cash receipts journal lists dollar_figure of this payment approximately two-thirds as commissions-dptc and the remaining dollar_figure as commissions-caspian petitioner included dollar_figure of this termination_payment in his gross_income and excluded the remaining dollar_figure in an attachment to a letter dated date from mr stephen e dutton to williams connolly mr dutton outlined the following summary of whip receipts and disbursements that he indicated he had prepared from bank statements receipts lockheed banque de paris interest galion diesel power dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure disbursements dollar_figure banque de paris dollar_figure minora dpc dollar_figure galion dollar_figure fk tonekaboni zanganeh dollar_figure swiss credit bank dollar_figure price waterhouse dollar_figure dollar_figure fncb-london bank check charges dollar_figure c ashland on date ashland bermuda limited ashland entered into an agreement with all patents corporation limited all patents whereby ashland hired all patents as a consultant in negotiations between ashland and nioc these negotiations were in connection with the purchase of crude_oil to be used in a joint_venture involving the operation of refineries in the united_states the name of the signer for all patents is unrecognizable the agreement provided that ashland would pay all patents a fee of cents per barrel of oil that nioc sold to ashland in exchange for by its own terms personal services provided by all patents under this and other agreements with ashland all patents was a consultant providing technical assistance and other services in connection with nioc's supply of crude_oil to ashland there were also previously in place two agreements dated date and date between ashland and the banque de paris by these agreements banque de paris was to provide technical_advice and assistance in connection with the joint_venture in exchange for a fee although ashland representatives did not know who the legal owners of all patents were it was understood by ashland that all patents was an affiliate of petitioner orin atkins was the president of ashland from to mr atkins retained the services of petitioner in ashland's efforts to purchase crude_oil from iran with the expectation that because of petitioner's fluency with the language his familiarity with the country and his business success in both iran and the united_states petitioner would help to facilitate the arrangement of meetings with iranian officials and help to shape ashland strategy in iran petitioner was an intermediary who helped ashland interpret the iranian mood in ashland's strategy development for these projects petitioner also participated in negotiations and helped to arrange and prepare for meetings with iranian officials including the shah of iran except for a meeting with the shah mr atkins was accompanied by petitioner at almost all his meetings with iranian officials the primary contact person in the iranian government for these negotiations on behalf of ashland was dr fallah who also had some involvement in petitioner's business dealings with lockheed petitioner wrote to dr fallah on j j zand consultant stationery in date concerning a meeting he had in new york pertaining to organizing a joint_venture between ashland nioc and others petitioner was present during meetings between ashland and dr fallah with whom mr atkins believed petitioner had a close relationship petitioner sometimes met with dr fallah on ashland's behalf without other ashland representatives mr atkins understood that petitioner also was well acquainted with prime minister hoveyda a relationship which was helpful to ashland's business negotiations with iran while dr fallah and mr atkins were the principals in the negotiations between nioc and ashland petitioner was the liaison between them petitioner was described in a memorandum by mrs priscilla meier an employee of ctc to a potential client as one of the creators of the entire ashland nioc agreement in another letter petitioner outlined to mr atkins his plan for an ashland iranian joint_venture correspondence in concerning the ashland relationship with nioc came to petitioner personally there is little or no evidence of participation by either all patents or diesel power in any of the ashland negotiations petitioner also was involved with an ultimately unsuccessful proposed joint_venture between lar exploration a subsidiary of ashland and nioc involving a contract to explore for oil_and_gas in iran although the lar exploration consultancy agreement was signed by someone by the name of betterman petitioner performed the work by providing the contacts advising strategy and handling the negotiations petitioner's advice for this project continued for about years including multiple crude_oil contracts petitioner was also involved in negotiations for two other unsuccessful refining and marketing joint ventures that ashland was interested in developing with iran one was a refining joint_venture owned by ashland in buffalo new york that reached the letter of understanding or letter of intent stage but never resulted in a definitive contract in petitioner negotiated another barter arrangement between general dynamics corporation and ashland there was no involvement by diesel power employees in this arrangement on date petitioner was asked to sign a document at la guardia airport addressed to all patents c o the banque de paris which stated during the period through ashland's records show that firms or persons which you represent received payments including the following payment received for mr james zand payment to account of interrep s a for the group represented by mr james zand date amount date dollar_figure amount date date dollar_figure payment received for all patents corp ltd payments to all patents pursuant to agreement dated date payment to all patents pursuant to agreement dated date date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure petitioner dated and signed his name on lines directly below a statement in the same document that read the above information regarding payments made to firms or persons which i represent by ashland or its subsidiaries is correct and i have no knowledge of any amounts received by me which were returned to ashland its subsidiaries directors employees or other representatives and i did not make any u s political contributions at the direction of ashland the same letter was sent to the banque de paris and signed by that bank's president mr michel as discussed previously during there was an investigation of ashland by the senate foreign relations committee on date petitioner created an internal memorandum indicating that caspian must charge diesel power's account of the moneys paid_by ashland to the account of all- patent corporation thi sec_40 is to cover the expenses we have incurred in pursuit of the ashland business for which they paid these expenses in an aide memoire dated date petitioner noted that he had told a member of the senate foreign relations committee which was looking into drafting legislation making it a crime to pay bribes to foreign officials that he was not aware of any improper payments to foreign officials he also stated i emphasized the fact that it was i who sought ashland and who prevailed upon them to come to iran and who assisted them in developing their programs for iran i stated that ever since the inception of my relationship with ashland six years ago my companies paid our own way petitioner indicated that he had told the committee that no one in the government of iran had made any demands for under- the-table payments on date petitioner signed an affidavit for an unknown purpose stating that he had not made and in the future would not make any payments from funds paid to him by ashland that he knew or had reason to know were illegal in the jurisdiction in which the payment was made d payments by ashland in the notice_of_deficiency for respondent increased petitioner's income from ashland by dollar_figure in date ashland issued a wire transfer of dollar_figure payable to a bank account in the name of interrep s a interrep account number 29893c these funds were deposited in an account at the banque de paris the stated purpose for this wire transfer was consulting done in relation to iranian venture with regard to interrep and its relation to petitioner an ashland report to the board_of directors dated date in connection with an investigation of ashland's political contributions describes certain interactions between ashland and interrep but contains no reference to petitioner personally there are only two documents in evidence that draw any link between petitioner and interrep the first document states that the dollar_figure paid_by ashland to interrep constituted prepayment of part of anticipated fees payable in respect to new york venture this document further states that there were four additional payments as follows payee date j j zand amount dollar_figure j j zand big_number j j zand j j zand big_number purpose fees related to iranian participation project o e atkins check for riyals zand advanced to atkins in teheran gifts for nioc reimburse for teheran hotel bills dinner party and entertainment of ambd dr fallah the dollar_figure payment to petitioner for reimbursement of certain items listed above is also referred to in a separate letter from ashland to petitioner this letter contained a check for dollar_figure and described it as a reimbursement the second document linking petitioner to interrep is a letter from ashland to all patents requesting verification of payments received from ashland and requesting confirmation that there was no knowledge on the part of the signer who was petitioner that he had made any u s political contributions on behalf of ashland petitioner's signature appears at the bottom of this letter one of the payments listed in the second document was a dollar_figure payment to account of interrep s a for the group represented by mr james zand this amount from interrep was neither included in ctc's cash receipts journal as a receipt nor reported as income by petitioner in the notice_of_deficiency for respondent increased petitioner's income from ashland by dollar_figure in ashland issued five checks in the total amount of dollar_figure to or for all patents the stated purpose of four of the five checks was either commission commission on crude_oil purchased from nioc or advice and services rendered to ashland oil inc in connection with purchase of oil from national iranian oil company and other business activities in iran the fifth check for dollar_figure was a commission payment related to the lar exploration project none of the amounts of these checks was recorded on ctc's cash receipts journal or included in petitioner's gross_income in the notice_of_deficiency for respondent increased petitioner's income from ashland by dollar_figure which is the sum of dollar_figure and dollar_figure ashland issued a check payable to the banque de paris for all patents on date in the amount of dollar_figure and a check payable to all patents in the amount of dollar_figure on date both checks were deposited in the diesel power banque de paris account ashland is not reflected as a client or a source_of_income on diesel power's financial statements for the periods ending date or date neither of these payments was included in petitioner's gross_income in the notice_of_deficiency for respondent increased petitioner's income from ashland by dollar_figure by an assignment agreement dated date all patents and the banque de paris assigned to petitioner their rights under the date agreement with ashland the assignment agreement was signed by someone named betterman on behalf of all patents by a letter agreement in date agreements between ashland and all patents were terminated in date ashland issued a check in the amount of dollar_figure payable to petitioner the payment was described in the particulars section of the receipt stub as being in consideration of release and termination of agreements with all patents corporation limited and james j zand an ashland memorandum transmitting the request for this check states that this check will be used in payment for the termination and settlement of all obligations to all patents and james j zand under letter agreements dated date date and date this check was returned and subsequently in early ashland reissued payment of the dollar_figure to petitioner this payment was deposited to the zand cnb columbus account on the ctc receipts journal percent of this payment was allocated as a commission for diesel power percent was allocated as a commission for ctc petitioner reported percent of this dollar_figure or dollar_figure on his return for the taxable_year he did not report the balance of dollar_figure e general motors in a document dated date general motors overseas operations division of general motors gm appointed ctc as sales representative to act in promoting the sale by gm of diesel locomotives related spare parts supplies and equipment manufactured by gm for use in iran in consideration of ctc's services as sales representative gm agreed to pay ctc a commission of percent of the sales the document also provided neither this agreement nor any right or obligation hereunder nor the payment of any commission that representative may hereafter accrue hereunder shall be transferable or assignable by representative or any assignee hereof without gm's prior written approval this document was signed by petitioner on date and thus became what we refer to hereafter as the gm-caspian agreement on date gm entered into a separate agreement with diesel power whereby diesel power agreed to act as a distributor of gm detroit diesel engines in iran this agreement was signed by petitioner as chairman of diesel power there was considerable correspondence between petitioner or ctc employees and gm over the next several years concerning such matters as where to send notices various orders and where commissions should be sent and in what amount ctc also requested that diesel power furnish ctc with invoices for orders petitioner periodically provided gm with reviews of his negotiations on behalf of gm and in a letter to gm reviewing the history of his relationship with gm indicated that this relationship involved petitioner individually as well as his associates petitioner kept track of all commissions received from gm diesel power also had direct contact with gm for example a gm employee dealt with mr khalatbari in the contract negotiations for the sale of locomotives to the iranian government this same employee also dealt with mr khalatbari in date to establish lines of credit with the export-import bank and gm in favor of the iranian government in connection with the purchase of the locomotives from gm in gm again dealt with diesel power employees with regard to electrification of certain sections of the railroad lines in iran and the possibility of substituting a gm electric locomotive for a diesel locomotive however gm viewed petitioner as being the ultimate responsible_person for example a letter from gm to petitioner asks that petitioner confirm gm's understanding that petitioner and mr khalatbari had agreed to pay certain extra expenses_incurred in connection with negotiations leading to a contract for the sale of locomotives for the iranian state railways on date the iranian state railways sent a letter to gm asking if diesel power was gm's representative for transactions related to diesel electric locomotives and spare parts a ctc employee responded to gm that mr zand does want you to reply indicating diesel power trading company is not your representative since in fact i believe caspian ctc is the authorized distributor petitioner also responded personally with the following suggested language to be used by gm in replying to the iranian state railways inasmuch as in fact and in truth diesel power is neither your representative nor distributor in iran in reply to your letter please be advised that the firm of diesel power trading company of teheran mentioned in your letter are not our representatives in respect of transactions for diesel electric locomotives and the relative spare parts that we conduct with you sell you or ship to you gm sent a response containing very similar language to the iranian state railways shortly thereafter in a subsequent letter to ctc dated date diana khalatbari then diana zand stated as follows more and more we are concluding transactions with government agencies before obtaining letters of credit all government agencies require a statement from the manufacturers legalized by the iranian consulate certifying that we are their authorized sole distributors please ask the following companies to prepare such a statement general motor sec_2 ingersoll-rand galion clark equipment company both itd and cmd p h the 3-percent sales commission rate in the gm-caspian agreement was modified twice during to percent and percent in connection with the sale of additional locomotives both modification letters were accepted by petitioner on behalf of ctc during even after he relinquished a portion of his diesel power stock petitioner continued to represent to gm that he had control_over diesel power in february petitioner wrote a letter to gm stating in my capacity as chairman of diesel power company and as owner and general manager of caspian trading company i hereby authorize detroit diesel allison to forward all statements of account and commission statements for both diesel power company and caspian trading company to caspian trading company this letter will also serve as authorization for caspian trading company to collect all commissions payable on a monthly basis on both diesel power company's and caspian trading company's commission accounts shortly thereafter gm terminated the gm-caspian agreement with ctc petitioner agreed by signing the letter of termination on date on date diesel power and gm entered into another agreement for the distribution sales and servicing of gm engines and transmissions this agreement was signed for diesel power by an unknown person other than petitioner possibly mr khalatbari who was identified as managing director in addition to sales to iran petitioner also received payments from gm for certain_sales to pakistan in date gm appointed ctc as sales representative to promote the sale of gm diesel locomotives in pakistan this agreement by its terms was to terminate on date unless extended by mutual agreement it was signed on date by an unidentifiable person as attorney-in-fact for petitioner the agreement contained the same non- assignability clause as is found in the gm-caspian agreement gm further communicated with petitioner in a date letter about the pakistani sale chatru khilnani mr khilnani also was a distributor for gm for the pakistani market although petitioner indicated to mr khilnani a willingness to pay mr khilnani no more than percent of the commission earned on the pakistani locomotive sale and to pay for mr khilnani's travel_expenses in connection therewith subsequently there was a dispute about commissions on date petitioner met with mr kandawalla who was mr khilnani's associate and mr kandawalla required at least percent of the commissions earned in pakistan petitioner dictated a memo to the file noting that he agreed to pay mr khilnani the percent requested because actually on this job i never had to go to pakistan and i did not put out a sales' effort sabety only went to pakistan during the bid opening and in all sincerity and fairness i did not think we were entitled to more petitioner's diary indicates that he had conferences with mr khilnani or mr kandawalla on four occasions during and three prior to dictating this memo and one afterwards on date gm sent petitioner a letter on the subject of pakistan railway sec_68 emd locomotives which states for obvious reasons caspian tradings name was used as the official agent caspian trading is only acting as a pass through account to the real agent who is chatru khilnani for these pass through services petitioner attended at least one meeting during with mr khilnani and mr khalatbari at the london office concerning the pakistani sale petitioner apparently hired mr khilnani to do some other work for him in pakistan on matters unrelated to this case f payments made by general motors in the notice_of_deficiency for respondent increased petitioner's income from gm in the amount of dollar_figure in the amendment to answer respondent asserted an increase in petitioner's income from gm to dollar_figure during gm deposited dollar_figure british pounds into the zand fncb london account the equivalent of dollar_figure this amount was not recorded in the ctc receipts journal there are two gm commission amounts at issue for the first is a determination in the notice_of_deficiency for that there was dollar_figure in unreported per books income from gm this amount is a portion of certain checks paid_by gm to ctc for the sale of locomotives to iran in the total amount of dollar_figure all of these checks were deposited in full into the ctc cnb account the ctc cash receipts journal showed dollar_figure of this total amount as commissions earned by ctc petitioner included this amount in his income the balance of dollar_figure is shown as commissions earned by diesel power and was not reported by petitioner on his return the second amount from gm at issue for involves payments from gm that were deposited into the zand fncb london account in the notice_of_deficiency for respondent determined that there was dollar_figure in other unreported income from gm in the amendment to answer respondent asserted that petitioner failed to report income from gm in the amount of dollar_figure during gm deposited a total of dollar_figure into the zand fncb london account after ctc corrected the amount and gave instructions as to the deposit location this was equivalent to dollar_figure none of this amount was recorded in the ctc cash receipts journal for the taxable_year or as income by petitioner in the notice_of_deficiency for respondent determined that there was dollar_figure in other unreported income in the amendment to answer respondent asserted that the notice_of_deficiency incorrectly included dollar_figure as unreported income and that the correct amount should have been dollar_figure on date gm deposited dollar_figure into the zand fncb london account petitioner concedes that this amount was equivalent to dollar_figure none of this amount was included in the ctc receipts journal for in the notice_of_deficiency for respondent also determined that petitioner had per books unreported income from gm of dollar_figure during gm paid ctc commissions in the total amount of dollar_figure all of which were deposited into the ctc cnb account petitioner included dollar_figure of this amount in gross_income on his return however petitioner did not include the remaining dollar_figure of this amount dollar_figure was attributed in the ctc receipts journal to diesel power commissions moreover at least two of gm's total commission payments in the amounts of dollar_figure and dollar_figure were commissions for locomotives in pakistan ctc paid approximately percent of these pakistani commissions in the amounts of dollar_figure and dollar_figure to mr khilnani's amelia corporation petitioner did not include the amount of the payments to the amelia corporation as income in the ctc receipts journal or include them in his income petitioner did however later include the amelia corporation payments in an amended_return on the ctc cash receipts journal the balance of dollar_figure and dollar_figure was split between ctc and diesel power percent for the former percent for the latter payment was stopped on this check because it was lost in the mail and on date mrs conway confirmed a telephone request to transfer dollar_figure from the ctc cnb account to an account in the name of the amelia corporation in geneva on date petitioner filed an amended u s individual_income_tax_return for the taxable_year on matters unrelated to this issue on date a second amended u s individual_income_tax_return was filed by petitioner for the taxable_year on the latter return petitioner increased his previously reported commission income by dollar_figure which is equivalent to the sum of the two previously discussed payments to amelia corporation on the second amended_return petitioner also increased his commission expense by this same amount adjustment a of the notice_of_deficiency for decreased petitioner's reported commission expense in the amount dollar_figure of this adjustment dollar_figure is attributable to payments made by ctc to the amelia corporation in the notice_of_deficiency for respondent made adjustments in connection with payments from gm for per books unreported income of dollar_figure other income of dollar_figure a deposit to f n c b of dollar_figure and additional other income of dollar_figuredollar_figure during a portion of the commissions paid_by gm to ctc was equal to a total amount of dollar_figure these payments were deposited to the ctc cnb account the ctc receipts journal allocated dollar_figure of this amount to ctc as commissions and dollar_figure of this amount to diesel power as commissions the remaining dollar_figure was noted on the ctc cash receipts journal as trans and is equivalent to an amount petitioner sent to the amelia corporation in gm also issued a commission check in payable to ctc in the amount of dollar_figure and four checks to diesel power in the total amount of dollar_figure for a total of dollar_figure on ctc's cash receipts journal these checks were allocated dollar_figure to ctc and dollar_figure to diesel power the total amount allocated to diesel power on ctc's receipts journal we are unable to explain the dollar_figure difference between the amount recorded in the ctc receipts journal as attributable to diesel power and the amount alleged to be per books unreported by respondent in the notice_of_deficiency part of adjustment a for also proposes an adjustment for commission expense in the amount of dollar_figure for the above amounts was dollar_figure which was not included in petitioner's incomedollar_figure there also were payments from gm in that were not recorded in the ctc receipts journal on date a deposit from gm was made to the zand fncb london account in the amount of big_number neither this deposit nor its dollar equivalent was recorded as a receipt on the ctc receipts journal at the average monthly exchange rate for date dollar_figure was equivalent to dollar_figure although the notice_of_deficiency lists this as an deposit to f n c b of dollar_figure in u s currency in the amendment to answer respondent asserts that there was a increased deficiency with respect to this deposit to reflect the correct amount in u s currency on date a deposit was made by gm to the same account in the amount of big_number neither this deposit nor its dollar equivalent was recorded as a receipt in the ctc receipts journal at the average monthly exchange rate for date this deposit was equivalent to dollar_figure although this deposit was listed in the notice_of_deficiency as dollar_figure in the amendment to answer respondent asserts that there was an increased deficiency with respect to this deposit to reflect the correct amount in u s currency we are unable to explain the difference between this figure and the amount on the notice_of_deficiency for per books unreported income of dollar_figure in the notice_of_deficiency for respondent determined that there was unreported income equivalent to all commissions attributed to diesel power on the ctc receipts journal dollar_figure of which was received from gm and that petitioner had unreported commission income from d d a --a division of gm--in the amount of dollar_figure during the ctc receipts journal shows receipt from gm of the total amount of dollar_figure of this amount dollar_figure was recorded in the ctc receipts journal as ctc commissions dollar_figure was recorded as diesel power commissions all but dollar_figure of this total amount was deposited to the ctc cnb account furthermore in date ctc received additional payments from gm in the total amount of dollar_figure these payments were deposited in the ctc cnb account and were recorded on ctc's cash receipts journal as refunds reimbursements g sedco imico prior to ctc had sold equipment for one of its other customers to sedco international s a sedco and to a related company called imico during petitioner entered into a joint_venture with a company called stewart stevenson services inc stewart stevenson under this agreement a stock of spare parts would be placed at a location in iran for resale to sedco imico or any other customer in the middle east the parts were to be owned by the joint_venture until sold payments for these parts were to be deposited into the ctc cnb account although initially it was discussed as being a arrangement between petitioner personally and stewart stevenson it later was decided to form the venture between diesel power and stewart stevenson at the same time there was an agreement between imico and diesel power for imico to construct a warehouse for storage of the parts diesel power was to pay imico rent for use of the warehouse petitioner signed this agreement on behalf of diesel power however diesel power was not actually involved in petitioner's agreements with sedco or imico for example a diesel power individual asked ctc to please inform imico with regard to the rental payments for which diesel power had received bills that this is not a dptc project subsequently stewart stevenson sold its interest in the joint_venture to sedco although there is evidence that petitioner and his ctc employees were personally involved in the sedco joint_venture project there is no evidence of any involvement in this project by diesel power employees diesel power was merely informed of the arrangement after it was established under this arrangement ctc provided quotations to sedco for various types of equipment diesel power was not involved in the preparation or presentation of these quotations other than to be sent copies of them during petitioner arranged for imico to be appointed the dealer within a certain location in iran for detroit diesel allison spare parts and engines under diesel power's distributorship in iran furthermore in petitioner and ctc assisted sedco in obtaining for imico a full service dealership of detroit diesel allison products in iran diesel power was not involved in negotiating these arrangements it was understood between ctc and diesel power that diesel power was not entitled to any commissions earned in connection with the imico dealership project in mrs conway of ctc wrote a memorandum to the file in which she stated due to the upheaval caused by the lockheed situation detroit diesel allison and ingersoll-rand have advised that commissions payments issued in the name of diesel power company can no longer be mailed to caspian trading company in fact regulations have become so stringent that both manufacturers are restricted to mailing commissions to the distributor in the country in which the distributorship is held this if course means payments must be mailed directly to diesel power in teheran since farshid will be in the country next week it will be necessary to establish procedure for diesel power to receive these commission checks and to return to caspian its' share of the commission caspian of course will retain of all commission on the dealership agreement with imico emphasis added h payments by sedco imico stewart stevenson in the notice_of_deficiency for respondent increased petitioner's income from stewart stevenson by dollar_figure this alleged payment is not reflected on the ctc receipts journal in the notice_of_deficiency for respondent also increased petitioner's income from imico by dollar_figure during the ctc receipts journal reflects receipts from imico or imi sec_12 in the total amount of dollar_figure this amount was deposited in the ctc cnb account and was allocated as dollar_figure in commissions to ctc dollar_figure in commissions to diesel power and dollar_figure in costs of purchases in the notice_of_deficiency for respondent increased petitioner's income from sedco by dollar_figure during sedco issued checks payable to ctc in the total amount of dollar_figure all of which were deposited in the ctc cnb account this total amount was recorded in the ctc receipts journal as dollar_figure in commissions for ctc dollar_figure in commissions for diesel power and dollar_figure in purchases in the notice_of_deficiency for respondent also increased petitioner's income from stewart stevenson by dollar_figure the ctc receipts journal for lists payments from stewart stevenson of a total amount of dollar_figure which was deposited into the ctc cnb account this stewart stevenson amount was allocated in the ctc receipts journal as dollar_figure in commissions to ctc and dollar_figure in commissions to diesel power although we have been unable to identify the relationship we assume that imiss is an affiliate of imico in the notice_of_deficiency for respondent also increased petitioner's income from imico imiss by dollar_figure the ctc receipts journal for reflects a payment from imico imiss of dollar_figure which was deposited in the ctc cnb account of this amount dollar_figure was recorded as a commission for ctc dollar_figure was recorded as a commission for diesel power and dollar_figure was recorded as a purchase in the notice_of_deficiency for respondent increased petitioner's income from sedco by dollar_figure the ctc receipts journal for reflects payments from sedco in the total amount of dollar_figure which were deposited in the ctc cnb account that journal records dollar_figure as commissions to ctc dollar_figure as commissions to diesel power and dollar_figure as purchases in the notice_of_deficiency for respondent also increased petitioner's income from stewart stevenson by dollar_figure which consists of dollar_figure in per books unreported income and dollar_figure in other unreported income the ctc receipts journal for reflects receipt in of a total of dollar_figure from stewart stevenson which was deposited in the ctc cnb account this amount was recorded in the ctc receipts journal as a total of dollar_figure in commissions for ctc13 and a we note that respondent alleges in the proposed findings_of_fact that petitioner reported dollar_figure of the total amount received from stewart stevenson during but we have found that the ctc books attributed dollar_figure to ctc total of dollar_figure in commissions for diesel power the parties presented no evidence concerning the dollar_figure of alleged other unreported income in the notice_of_deficiency in the notice_of_deficiency for respondent made an adjustment to petitioner's income from imico imiss of dollar_figure the ctc receipts journal for reflects receipt during of payments from imico in the total amount of dollar_figure which were deposited in the ctc cnb account the journal records dollar_figure of this amount as commissions for ctc dollar_figure as commissions for diesel power and dollar_figure as purchases in the notice_of_deficiency for respondent also proposes to increase petitioner's income from sedco by dollar_figure the ctc receipts journal for reflects a total amount received from sedco of dollar_figure which was deposited in the ctc cnb account that journal records dollar_figure as commissions to ctc dollar_figure as commissions to diesel power and dollar_figure as purchases in the notice_of_deficiency for respondent increased petitioner's income from imico by dollar_figure from sediran by dollar_figure and from sedco by dollar_figure ctc's receipts journal attributes no commissions from imico sediran apparently an affiliated company or sedco to diesel power instead all are attributed to ctc commissions or purchases i ingersoll-rand diesel power was the distributor in iran for certain construction machinery and industrial equipment for ingersoll- rand company ingersoll-rand ingersoll-rand operating companies included ingersoll-rand world trade irwt which handled equipment manufactured outside the united_states and sold outside the united_states and ingersoll-rand sa irsa which handled sales of u s equipment outside the united_states ingersoll-rand had a relationship with diesel power whereby ingersoll-rand employees occupied diesel power offices until the court is unaware of a written contract between ingersoll-rand and either diesel power or ctc ingersoll-rand's primary contact at diesel power was mr khalatbari who negotiated certain changes made in to a distribution agreement with diesel power diesel power performed the local on-site functions of obtaining equipment quotes and orders for ingersoll-rand petitioner was involved in some of the more high-level negotiations with the iranian government in connection with projects that would affect ingersoll-rand ctc employees billed and collected ingersoll-rand commissions and directed to which accounts commissions should be paid originally ctc employees instructed ingersoll-rand that commission payments be made to the london zand account the banque de paris and to ctc however during mrs conway of ctc canceled her prior instructions and instructed ingersoll-rand to send commissions to the diesel power banque de paris account in mrs conway instructed ingersoll-rand to change the procedure again and to make certain commission checks payable to a company called international gas oil supply company ltd igos igos was formed in and petitioner had a one-third interest in igos mr khalatbari inquired from ingersoll-rand at that time about procedures for transferring the distributorship to igos although it is unclear whether such a transfer occurred during mrs conway changed the igos bank mailing address to ctc's ohio address and igos bank statements were mailed to ctc at that address starting in in mrs conway further instructed ingersoll-rand that commissions were to be sent to the zand fncb london account at some time in ingersoll-rand was asked to have distributors provide confirmation that payment of commissions to locations outside their country of residence was appropriate under that country's laws therefore mrs conway told ingersoll-rand that commissions could no longer be sent directly to ctc instead mrs conway directed ingersoll-rand to hold the commission checks for pickup by a ctc representative j payments by ingersoll-rand in the notice_of_deficiency for respondent increased petitioner's income from ingersoll-rand by dollar_figuredollar_figure during ingersoll-rand made payments of dollar_figure which were deposited in the diesel power bank of america account ingersoll-rand also deposited dollar_figure at mrs conway's instruction in the zand fncb london account in date in the ctc receipts journal reflects receipt of payments of dollar_figure from ingersoll-rand these payments were recorded as commissions to diesel power of dollar_figure and commissions to ctc of dollar_figure in dollar_figure was deposited in the ctc cnb account respondent concedes that petitioner is not liable for any increased commission income from ingersoll-rand except to the extent that petitioner withdrew funds from the diesel power bank of america account in the notice_of_deficiency for respondent increased petitioner's income from ingersoll-rand by dollar_figure during ingersoll-rand issued checks or made wire transfers to the diesel power bank of america account in the total amount of we are unable to ascertain the basis for this figure originally determined by respondent dollar_figuredollar_figure during dollar_figure in commissions from ingersoll-rand was deposited to the igos cnb columbus account these payments were not included in the ctc receipts journal respondent now concedes that petitioner is not liable for any increased commission income from ingersoll-rand except to the extent that he withdrew funds from the bank of america account in the notice_of_deficiency for respondent increased petitioner's commission income from ingersoll-rand by dollar_figure during ingersoll-rand issued checks or made wire transfers to the diesel power bank of america account in the total amount of dollar_figure in the amendment to answer respondent increased this amount by an additional dollar_figure this additional figure was based in part upon deposits made by ingersoll-rand to the igos cnb columbus account and the banque de paris and payments mailed directly to diesel power the additional figure is also based in part upon an alleged deposit to the zand fncb account in the amount of dollar_figure respondent now concedes all but the dollar_figure that was allegedly deposited to the zand fncb account in the notice_of_deficiency for respondent increased petitioner's commission income from ingersoll-rand by we are unable to explain the reason that this figure differs slightly from the stipulated deposit dollar_figure in the amendment to answer respondent increased this figure by an additional dollar_figure during at the direction of mrs conway ingersoll-rand deposited commissions totaling dollar_figure into the zand fncb london account at the average monthly exchange rate for date this was equivalent to dollar_figure international financial statistics date in a sworn affidavit dated date handwritten by one of the igos shareholders hossein shirazi mr shirazi stated that during both and igos paid dollar_figure to petitioner for ingersoll-rand commissions mr shirazi was not a witness in this proceeding no income from igos was reported on petitioner's return petitioner reported dollar_figure as income attributable to igos on his federal_income_tax return respondent now concedes a portion of the earlier positions and contends only that petitioner failed to report dollar_figure in commissions from ingersoll-rand this amount consists of the alleged dollar_figure distribution from igos described by mr shirazi in his affidavit and the equivalent of dollar_figure deposited in the form of british pounds in the zand fncb london account k morgan although there was no written_agreement or contract between morgan and diesel power petitioner or ctc there apparently was an understanding to combine resources in sales of equipment to certain companies and to split evenly between morgan on the one hand and diesel power or ctc on the other the net commissions resulting therefrom this understanding was variously described internally by a morgan employee as a joint_venture with diesel power and by ctc employees as the morgan zand marriage or the zand morgan agreement during petitioner and ctc employees were involved in providing quotations and negotiating orders for equipment under this arrangement however diesel power employees furnished most of this service from teheran petitioner and ctc employees kept track of morgan commissions and made the decisions as to when morgan commissions that were due would be paid in what amounts and to whom morgan sometimes corresponded with diesel power about orders and commissions and diesel power employees also kept ctc informed about commissions that were due or had been paid ctc also was involved in billing morgan for its share of certain expenses that morgan apparently had agreed to share with diesel power or ctc sending a copy of one such bill to diesel power l payments by morgan in the notice_of_deficiency for respondent increased petitioner's income from morgan by dollar_figure dollar_figure of which was itemized as per books unreported and dollar_figure of which was itemized as other unreported during or morgan issued two checks totaling dollar_figure to ctc which were recorded on ctc's receipts journal as commissions for ctc and deposited in the ctc cnb account these two checks are not at issue morgan also issued seven checks to diesel power totaling dollar_figure which were not recorded in ctc's journal for either or these checks were deposited in either the diesel power bank of america account or the bank of teheran in the name of diesel power four of the seven diesel power checks were issued by morgan in accordance with explicit instructions from petitioner in the notice_of_deficiency for respondent increased petitioner's income for sales commissions d p t c in the amount of dollar_figure respondent contends that dollar_figure of this increase was attributable to commissions for diesel power from morgan ctc's receipts journal reflects receipt from morgan of a total of dollar_figure all of which was deposited in the ctc cnb account this amount is allocated in the ctc receipts journal as dollar_figure in ctc commissions and dollar_figure in diesel power commissions m harnischfeger on date harnischfeger international corporation s a harnischfeger and diesel power entered into a distributor agreement petitioner signed the agreement as chairman of diesel power the agreement provided for diesel power to market harnischfeger construction equipment in iran in a letter of the same date to petitioner harnischfeger proposed to amend certain provisions of the distributor agreement petitioner accepted these amendments on date on date a new distributor agreement very similar to the agreement was entered into between harnischfeger and diesel power again petitioner signed the new agreement as chairman of diesel power from through there was considerable direct contact between diesel power employees and harnischfeger i j zand of diesel power communicated directly with harnischfeger concerning price quotes and sales of harnischfeger equipment however ctc continued in its normal role of controlling the payment of commissions by issuing the bills in ctc employees submitted a quotation for harnischfeger equipment to a company in the united_states and contacted harnischfeger concerning trade fairs where equipment would be displayed expressing dissatisfaction with the sales and service coverage by diesel power over the previous few years harnischfeger terminated the distributor agreement with diesel power by a letter addressed to petitioner dated date pursuant to the day notification provision in the agreement on at least four occasions in mrs conway on behalf of ctc sent letters to harnischfeger requesting commission payments payable to diesel power n payments by harnischfeger in the notice_of_deficiency for respondent increased petitioner's per books unreported income from harnischfeger by dollar_figure no payments from harnischfeger are reflected in the ctc receipts journal that journal does reflect a payment from a company called parker hannifin allegations pertaining to which will be discussed later under miscellaneous companies in the amount of dollar_figure of this payment dollar_figure was recorded as a commission to diesel power and dollar_figure was listed as a commission to ctc this payment from parker hannifin was deposited in the ctc cnb account respondent proposes to increase petitioner's income from parker hannifin by an amount which apparently does not include this payment the parties do not address respondent's per books income from harnischfeger in their briefs nor do they explain why respondent alleges an amount from harnischfeger that is equivalent to the amount of a stipulated payment from parker hannifin in the notice_of_deficiency for respondent increased petitioner's income from harnischfeger by dollar_figure in date a bill for dollar_figure in commissions with petitioner's signature on ctc stationery was sent to harnischfeger asking that payment be sent to ctc in date harnischfeger issued a check to ctc in the amount of dollar_figure which was deposited into the ctc cnb account this amount was recorded in ctc's cash receipts journal as dollar_figure in commissions to ctc and dollar_figure in commissions to diesel power neither ctc nor petitioner included the dollar_figure amount attributed to diesel power in income for in the notice_of_deficiency for respondent increased petitioner's income from harnischfeger by dollar_figure during harnischfeger upon instructions from a ctc employee issued checks payable to ctc in the total amount of dollar_figure these checks were deposited into the ctc cnb account they were recorded as commissions for ctc of dollar_figure and for diesel power of dollar_figure in the notice_of_deficiency for respondent increased petitioner's income for sales commissions d p t c in the amount of dollar_figure of this amount dollar_figure was attributable to commissions for diesel power from harnischfeger the ctc receipts journal for lists receipt from harnischfeger of a total amount of dollar_figure which was deposited into the ctc cnb account that journal allocated dollar_figure as commissions for ctc and dollar_figure as commissions for diesel power o pioneer on date pioneer engineering pioneer and ctc entered into an export distributors agreement this agreement was signed by petitioner as general manager and proprietor of ctc at that time pioneer was a division of poor company inc the distributors agreement between pioneer and ctc was amended with regard to matters not at issue here by an addendum of date petitioner executed this amendment on behalf of ctc subsequently pioneer merged with poor company to become portec inc portec and pioneer became a division of portec for convenience we refer to pioneer as the company with which the relevant transactions occurred during the years at issue there was communication between diesel power and ctc about pioneer because diesel power helped to process pioneer orders most of the correspondence was about pioneer orders and commissions some messages asked for follow- up on requests from pioneer in date diana khalatbari circulated a memo to several diesel power employees and to petitioner concerning the potential for increasing pioneer asphalt equipment sales there also were direct dealings between pioneer and diesel power some letters were in appreciation for diana and farshid khalatbari's time during trips by pioneer executives to iran pioneer and diesel power also corresponded directly with each other concerning orders and customer requests correspondence between pioneer and diesel power indicated that courtesy copies consistently were sent to ctc in date diesel power directly sent a pioneer price quotation to the ministry of commerce in date mrs meier of ctc informed pioneer that diesel power had a new sales manager mr a ryhani and invited portec to meet with mr ryhani concerning pioneer products the general manager and vice president of portec during the years to was under the impression that petitioner ctc and diesel power were one and the same pioneer listed ctc as a customer in the journal records pioneer kept during and in correspondence from pioneer to diesel power pioneer appeared to consider ctc and diesel power to be the same company ctc helped to confirm this impression by corresponding on behalf of diesel power consequently on matters of importance pioneer corresponded directly with ctc in an date letter pioneer informed ctc that all contracts in excess of dollar_figure million had to be approved by pioneer in date mrs meier asked pioneer to have iranian customers not correspond directly with pioneer but through diesel power in addition pioneer and ctc corresponded directly about orders and prices ctc also was responsible for pioneer commissions in date pioneer confirmed a telephone conversation with mrs meier concerning a commission and requested instructions regarding payment ctc and pioneer corresponded in date and the following month concerning commissions on certain orders in a letter dated date mrs conway of ctc requested payment of a commission in the amount of dollar_figure payable to diesel power and further stated there should be no mention of the source of this request ie caspian trading company the letter also requests issuance of a commission check in the amount of dollar_figure payable to ctc a memo to the file dated date summarizes commissions from pioneer regardless of the direct dealings between diesel power and pioneer petitioner was in control of the distributor agreement with pioneer on date pioneer wrote to ctc as follows we should bring the distributor agreements up to date and in reviewing this we note that our agreement form is the old form of pioneer engineering rather than pioneer division of portec this in itself would be ok however the existing agreement was executed between ourselves and caspian trading of columbus in the file on your company there is a letter dated date to diesel power trading pointing out that our distributor in iran is actually diesel power trading and because of this it would be more proper to have the agreements made out in that name rather than caspian trading according to this older letter new agreements making this change were sent with the letter however i am unable to locate them here rather than getting into piecemeal amendments it would be more practical to do it all at once i do feel that our earlier letter was correct in that our dealer is actually diesel power trading rather than caspian trading would you please check this out and confirm to us that we should make out new agreements listing diesel power trading at the bottom of this letter there is a handwritten note in blue pen mr zand should new agreement be in name of diesel ptc and another handwritten note in red pen indicating yes in date mrs meier asked pioneer to send a letter addressed to to whom it may concern stating that diesel power company teheran iran is your authorized and exclusive distributor in iran she explained in her letter that mr khalatbari had informed her that this is required for purposes of prequalifying pioneer on some forthcoming inquiries being issued by various governmental departments on date a letter from pioneer responded to mrs meier's request as follows by means of this letter we confirm that our authorized and exclusive distributor in iran is diesel power company the distributor agreement between ctc and pioneer was never amended to replace ctc with diesel power as the authorized distributor by letter dated date pioneer terminated its distributor agreement with ctc petitioner received and accepted the termination on behalf of ctc on date in his date letter accepting termination petitioner stated that he agreed with pioneer that until such time as we have created a substitute for diesel power which has ceased to exist and operate as the company that i created in you had no choice but to cancel our agreement he further stated i will be creating a representation outlet for your line in iran we are not about to leave you without representation as we continue to feel obligated to serve your interests in iran in a letter dated date petitioner represented to pioneer that diesel power had no interest in or right to a sales commission of dollar_figure earned on a particular order that ctc was entitled to this commission and that ctc would hold pioneer harmless against any claim that diesel power might assert with regard to this commission along with a letter week later pioneer sent a commission check to petitioner and expressed regret that this might be the last business transaction between pioneer and ctc p payments by pioneer in the notice_of_deficiency for respondent increased petitioner's income from pioneer in the amount of dollar_figure the ctc receipts journal lists a payment from pioneer of dollar_figure this payment was deposited in the ctc cnb account dollar_figure of this payment is recorded in the ctc receipts journal as a commission for diesel power dollar_figure is reported as a commission for ctc and dollar_figure is recorded as a cost of purchase the receipts journal also reflects a payment from pioneer in the amount of dollar_figure this payment was deposited in the ctc cnb account of this amount dollar_figure was recorded in the ctc receipts journal as a commission for diesel power and dollar_figure was recorded as a commission for ctc in the notice_of_deficiency for respondent determined an adjustment to income from pioneer portec in the amount of dollar_figure the ctc receipts journal lists receipt of a payment from pioneer in the amount of dollar_figure this payment was deposited in the ctc cnb account the ctc receipts journal records dollar_figure of this payment as commissions for diesel power and dollar_figure as commissions for ctc in the notice_of_deficiency for respondent increased petitioner's income from pioneer by dollar_figure during the taxable_year pioneer issued two checks payable to ctc in the total amount of dollar_figure both of which were deposited in the ctc cnb account the ctc receipts journal records a total of dollar_figure as pioneer commissions for ctc and a total of dollar_figure as pioneer commissions for diesel power petitioner reported on his income_tax return the dollar_figure recorded as ctc commissions petitioner did not report on his income_tax return the dollar_figure recorded as diesel power commissions in the notice_of_deficiency for respondent increased petitioner's income from pioneer by dollar_figure in per books unreported income and dollar_figure in other unreported income for a total of dollar_figure during the taxable_year pioneer issued checks payable to ctc in the total amount of dollar_figure all of these checks were deposited in the ctc cnb account the ctc receipts journal records a total of dollar_figure as pioneer commissions to ctc and dollar_figure as pioneer commissions to diesel power also during there was a wire transfer from pioneer to the diesel power bank of teheran account in amount of dollar_figure with an additional dollar_figure listed on the check order for airmail or cable charge and commission respondent concedes the additional dollar_figure this wire transfer was not recorded in the ctc receipts journal in the notice_of_deficiency for respondent increased petitioner's income from pioneer by dollar_figure the ctc receipts journal lists receipt from pioneer of dollar_figure which was deposited to the ctc cnb account the journal records dollar_figure as commissions to diesel power and dollar_figure as commissions to ctc in the notice_of_deficiency for respondent increased petitioner's income from pioneer by dollar_figure the ctc receipts journal notes receipt from pioneer of dollar_figure of this amount dollar_figure is recorded as commissions to diesel power and dollar_figure is recorded as commissions to ctc q galion diesel power and the galion iron works manufacturing company galion had a direct buyer-seller relationship prior to the years at issue galion sold equipment to diesel power by means of time drafts whereby diesel power would resell the galion equipment to its customers and with the payments from those customers pay galion for the time drafts diesel power defaulted at one point on these time drafts mr khalatbari as managing director of diesel power negotiated and signed an agreement dated date between galion and diesel power restructuring the debt due from diesel power to galion petitioner as director officer and principal_shareholder of diesel power guaranteed_payment under the provisions of the agreement neither mr khalatbari nor diana zand gave a similar personal guarantee shortly thereafter in a document dated date an export distributor sales and service agreement was executed the cover page states that the agreement was between diesel power and galion but the signature page identifies ctc as the distributor petitioner signed this agreement as owner and general manager of ctc most of the direct correspondence between diesel power and galion during the years at issue concerned quotes or orders for galion equipment other direct correspondence involved minor matters such as claims and exhibitions diesel power corresponded with ctc concerning galion equipment for orders warranty and service procedures and receipt of checks from galion ctc corresponded directly with galion on more important matters such as the cancellation of orders new product lines and the payment of commissions commissions earned on galion equipment that had been shipped to diesel power were credited to ctc in petitioner negotiated an additional commission from galion with respect to a service fee on one occasion in mrs conway sent a letter to galion requesting that a check be sent payable to the diesel power bank of teheran account and directed that the check be charged against ctc's commission account the letter also contains the following statement this transfer should be accompanied by the following explanation re galion equipment there should be no mention of the source of this request ie caspian trading company diesel power will handle all other details upon the bank of teheran's receipt of your bank transfer in addition to petitioner's direction of commission payments petitioner ultimately was in charge of the galion relationship for example when a question arose whether a change_of control from one iranian ministry to another would affect the acquisition of certain galion equipment ctc told galion that the new minister is a good friend of mr zand's so there is no difficulty by this change petitioner personally handled galion sales to a ministry ctc employees also confirmed to others the impression that ctc was ultimately responsible for galion sales by corresponding with a potential customer of galion equipment with the following language our company name in iran is diesel power company in a letter to another purchaser of galion equipment there was a reference to our teheran office diesel power petitioner's ultimate authority was understood among various ctc employees at the bottom of a letter from diesel power to mrs meier in concerning a rebate that had been negotiated on some cranes by mr shirazi of diesel power a handwritten note from ma says ask jjz an apparent response states pay to us here in there was evidence that petitioner still was in control of the galion relationship mr khalatbari did not sign a contract for the sale of galion equipment to the iranian ministry and was described to a ctc employee by an iranian business_associate as your man on the spot who was mismanaging petitioner's iranian business petitioner discussed this problem with galion and planned if it became necessary to arrange for someone else to sign the contract on galion's behalf there appears to have been some tension between petitioner and diesel power about the issue of control with respect to galion commissions mr shirazi of diesel power sent a letter during to galion stating as a result of an organizational change in our company we have set up new procedures one of these changes has been to deal directly with all the manufacturers we represent this change has resulted because we have found caspian to be over loaded sic with work and have been under tremendous pressure as of late the letter indicates that a copy was sent to ctc shortly thereafter mrs meier wrote to galion as follows i have discussed this at length with mr zand and will be advising mr shirazi that while diesel power may and should correspond with galion directly on spare parts matters their direct communication should be limited to that and in all direct communications whether originating from your office or diesel power a blind copy should be sent to caspian at the request of mr zand all machinery orders will continue to be processed through caspian in a letter dated date mrs conway wrote to a galion affiliate in europe stating as a result of negotiations held in teheran in date between mr i j zand of diesel power company and galion certain commission fees had been paid to diesel power the letter requests that the balance of the commission due be transferred to ctc a galion letter to one of its european affiliates states that while the affiliate had provided commission funds directly to diesel power on certain past shipments this procedure was contrary to caspian trading's instructions to us mr zand called me the other day and advised me of this the letter further stated that the correct procedure was to credit the affiliate's books in the name of diesel power send a copy of the credit to ctc and await notification from caspian as to when and how dispersement is to be made this letter shows that a copy was sent to petitioner but does not show that a copy was sent to diesel power petitioner's control_over the earning of commissions also is reflected in a memo to the galion file which states mr zand suggested and farshid graciously agreed that caspian retain percent of the profit on the galion parts and engine orders yearly until such time as caspian covers their overhead once caspian's overhead is satisfied then the division is caspian percent and diesel power percent r payments by galion in the notice_of_deficiency for respondent determined that there was unreported per books income from galion in the amount of dollar_figure and other income from galion of dollar_figure during the taxable_year galion issued checks payable to ctc totaling dollar_figure all of which were deposited in the ctc cnb account the ctc receipts journal for records commissions from galion for ctc in the amount of dollar_figure and for diesel power in the amount of dollar_figure the notice_of_deficiency for increased petitioner's commission income from galion by dollar_figure during the taxable_year galion issued checks payable to ctc in the total amount of dollar_figure all of which were deposited in ctc's cnb account the ctc receipts journal records the amount of dollar_figure as ctc commissions and dollar_figure as diesel power commissions in the notice_of_deficiency for respondent increased petitioner's per books income from galion by dollar_figure and other income by dollar_figure for the taxable_year galion issued checks payable to ctc in the total amount of dollar_figure these checks were deposited to ctc's cnb account of this total amount dollar_figure constituted reimbursement to ctc for costs of purchases this amount was not included by petitioner as cost_of_goods_sold on his returndollar_figure the ctc receipts journal records dollar_figure as commissions to ctc the remaining dollar_figure17 was listed as commissions to diesel thus respondent made no adjustment to petitioner's total schedule c income for dollar_figure in the notice_of_deficiency for we note that the stipulation states that the total amount included in income was dollar_figure and that consequently the net total of the deposits not included in petitioner's income as listed in the stipulation is dollar_figure we are unable to identify from the ctc cash receipts journal two of the deposits listed in the stipulation as having been included power respondent now claims that only the dollar_figure is at issue for thus apparently conceding the alleged other income in the notice of deficiencydollar_figure in the notice_of_deficiency for respondent increased petitioner's per books income from galion by dollar_figure and other income by dollar_figure respondent now asserts that dollar_figure is at issue during the taxable_year galion paid diesel power a total amount of dollar_figure these payments were deposited in the diesel power bank of teheran account and were made pursuant to letters from ctc to galion requesting the payments none of these payments was recorded in the ctc receipts journal for petitioner did not include in his gross_income any portion of the dollar_figure on date galion made a payment to diesel power in the amount of dollar_figure payable to the diesel power bank of teheran account there is no record of this amount in ctc's receipts journal for respondent appears to have conceded the adjustment in the notice_of_deficiency with respect to the dollar_figure payment in income therefore we are unable to ascertain whether the specific amounts listed in the stipulation are correct but we assume for our findings that they are and that there was an error in addition because the total amount included in income is dollar_figure less than indicated in the stipulation the total amount not included is dollar_figure higher we are unable to determine why the amount attributed to diesel power on the ctc receipts journal of dollar_figure differs from the amount at issue according to respondent's brief by dollar_figure we assume that respondent meant to use the per books figure in the notice_of_deficiency respondent increased petitioner's income from galion by dollar_figuredollar_figure the ctc receipts journal lists two payments from galion both payments were deposited to the ctc cnb account one payment in the amount of dollar_figure was allocated dollar_figure to diesel power commissions and dollar_figure to ctc commissions the other payment in the amount of dollar_figure was designated refunds reimbursements on brief respondent fails to mention the dollar_figure diesel power commission furthermore on brief respondent concedes that the dollar_figure is a reimbursement therefore the dollar_figure is no longer at issue in the notice_of_deficiency for respondent increased petitioner's commission income from galion in the amount of dollar_figure respondent now contends that dollar_figure constitutes unreported commission income to petitioner the ctc receipts journal for lists a payment from galion in the amount of dollar_figure in the other column the ctc receipts journal also shows a galion payment in the amount of dollar_figure of this payment dollar_figure is designated as diesel power commissions and dollar_figure as ctc commissions 19there is a discrepancy between the stipulated figure of dollar_figure and the notice_of_deficiency the notice_of_deficiency shows dollar_figure as the adjustment to income we accept the stipulated figure s clark petitioner's relationship with clark international marketing s a and its affiliates all of which will be referred to collectively as clark dates back to at least on date petitioner signed an agreement designating diesel power as sales representative for clark products petitioner signed this agreement as director general of diesel power in petitioner on behalf of himself and ctc agreed to honor all unpaid obligations in the form of drafts or account charges incurred by diesel power on date clark and diesel power entered into a distributor agreement by this agreement diesel power would market clark products and clark would sell its products in iran exclusively to diesel power mr khalatbari signed this agreement on behalf of diesel power on date another distributor agreement identical to the agreement was entered into in the names of diesel power and cimsa a clark affiliate mr khalatbari also signed that agreement on behalf of diesel power although mr khalatbari signed the clark agreements petitioner and ctc were in control of important matters and policy decisions in date mrs meier wrote to clark on ctc letterhead discussing the possibility of sales of clark equipment to nioc as follows members of diesel power are in contact with nioc on a regular basis and would encourage purchase of our products in november and date ctc ordered clark equipment for sale in iran and requested that commissions be paid referring to diesel power as our sister company in iran ctc also instructed clark's german affiliate to send all monthly statements and copies of all correspondence invoices and credit or debit notes pertaining to diesel power accounts to ctc at various times from through ctc employees contacted clark asking for copies of invoices and instructing clark to forward commissions to diesel power bank accounts in the channel islands the banque de paris and the zand london account ctc also instructed clark to forward checks directly to ctc there are no similar letters in the record from diesel power directing clark's payments in ctc wrote to clark discussing diesel power's proposal to exhibit clark equipment at the upcoming teheran trade fair furthermore after a dispute in date petitioner wrote a lengthy letter to clark's german affiliate expressing concern about discourteous behavior by a clark employee to a representative of the iranian air force petitioner emphasized that such behavior was particularly inappropriate because the largest forklift sale in clark history was involved in response to an allegation that diesel power had not earned its commission in the forklift transaction petitioner explained that diesel power had succeeded in negotiating the sale without public bids and that petitioner had met with the parties during the negotiations petitioner further explained that ctc employees had written and telephoned clark employees on several occasions concerning a letter_of_credit in favor of clark and commission payments indicating that both our offices in iran and the u s continued to give valuable support to the clark organization although petitioner had little direct contact with clark employees these employees understood that diesel power was petitioner's company notwithstanding this understanding diesel power was clark's contractual partner clark issued a statement that diesel power was its sole distributor however as discussed previously diana zand had asked ctc to obtain statements from several distributors stating that diesel power was their representative in order to facilitate transactions with the iranian government at ctc's request in a letter dated date addressed to whom it may concern clark confirmed that diesel power was its authorized sole distributor in iran in certain respects this representation is supported by diesel power's considerable contact with clark diesel power provided quotes for clark equipment to local companies and in one instance asked a clark representative to travel to iran about an order in date mr ott of clark sent a letter to mr khalatbari restating some of the main problems that diana zand had mentioned during his recent visit to teheran one of these problems mr ott mentioned involved tax issues the accrual of commissions in the manufacturing country might be subject_to taxation if the governmental tax authorities have the last word in the pending negotiations however a meeting of tax experts has been scheduled in strasbourg on date for the purpose of working out a satisfactory solution diesel power also notified a clark german affiliate in of the change in diesel power's organization from a partnership to a private joint_stock_company thereafter when clark grew dissatisfied with the level of sales in iran clark canceled the distributor agreement with diesel power both mr khalatbari and i j zand wrote to clark protesting the cancellation and insisting that diesel power remain clark's authorized sole distributor in iran despite these contacts with clark there is no evidence that diesel power employees directed any payments from clark in there was a disagreement between ctc and mr khalatbari about certain clark and ingersoll rand commissions on date mrs conway and mrs meier wrote a memorandum to petitioner discussing the amount of commissions that ctc had received from diesel power on the clark and ingersoll-rand orders they indicated that many man hours were expended servicing this order and in obtaining the actual commission for diesel power they further noted that a 15-percent commission was more than equitable because ctc enjoyed a split during the same time period for performing the same type of services for other companies they also wrote that they had approached mr khalatbari about a 10-percent commission but mr khalatbari had responded that diesel power was not in a position to pay at that time the memorandum also indicates a belief that mr khalatbari was manipulating the form of orders in order to minimize the amount of commission due to ctc the matter apparently was resolved and mr khalatbari agreed to pay a portion of the commissions to ctc however by date the dollar_figure agreed upon had not been paid mrs meier then sent a letter to mr khalatbari reminding him of the agreement and asking when payments could be expected ctc received dollar_figure from mr khalatbari in date this amount was listed on the ctc receipts journal as other with a note indicating that this was a commission due ctc from dpc dollar_figure by the relationship between ctc and diesel power was in its last stages in a memo to the file dated date mrs conway noted the receipt of three checks from clark she described therein the allocation of each check to the two companies and concluded with the following postscript to diesel power these checks are being treated in accordance with the agreement between caspian trading company and diesel power company and diesel power's share has been credited to diesel power's account with caspian and will be disposed of under the on-going negotiations t payments by clark in the notice_of_deficiency for respondent increased petitioner's income from clark by dollar_figure during clark issued two checks payable to ctc in the total amount of dollar_figure clark also issued one check payable to diesel power in the total amount of dollar_figure thus total commission this amount is not in dispute receipts from clark were dollar_figure ctc endorsed these checks and all were deposited in the ctc cnb account the ctc cash receipts journal records dollar_figure of the total payments from clark as dptc commissions and dollar_figure as caspian commissions in the notice_of_deficiency for respondent increased petitioner's income from clark by dollar_figure per books income and dollar_figure for other income for a total of dollar_figure in the amendment to answer respondent asserts that there were clark payments deposited to the zand fncb london account of big_number equivalent to dollar_figure during clark issued total payments to ctc of dollar_figure and to diesel power of dollar_figure or a total of dollar_figure mrs conway had requested that at least some of the payments be made to the ctc cnb account and they were so deposited ctc's cash receipts journal lists dollar_figure of this amount as ctc commissions and dollar_figure of this amount as diesel power commissions clark also paid the following amounts that were not reflected on the ctc receipts journal and not reported as income by petitioner in amount account to which deposited dollar_figure dollar_figure zand fncb zand fncb dollar_figure dollar_figure zand fncb mailed to diesel power or a diesel power account in the notice_of_deficiency for respondent increased petitioner's income from clark by dollar_figure per books income and dollar_figure other income for a total of dollar_figure respondent asserts in her answer that clark paid petitioner dollar_figure in in the amendment to answer respondent asserts that clark paid petitioner big_number equivalent to dollar_figure in during clark issued checks to ctc in the total amount of dollar_figure these checks were deposited to ctc bank accounts in the ctc receipts journal dollar_figure of the total amount is recorded as ctc commissions all of which was included in ctc's income the remaining dollar_figure was recorded as diesel power commissions ctc did not include this amount in income during clark issued checks to diesel power in the total amount of dollar_figure one of these checks in the amount of dollar_figure was deposited to the ctc cnb account the remaining checks were deposited at least in part to diesel power accounts at the banque de paris bank of america or cnb at ctc's request on the receipts journal dollar_figure is recorded as ctc commissions and dollar_figure as diesel power commissions petitioner reported the dollar_figure on his return but did not report the balance of the dollar_figure during clark also deposited big_number equivalent to dollar_figure into the zand fncb london account this deposit was not recorded on the ctc cash receipts journal during clark also issued payments directly to diesel power or to a diesel power bank account in the total amount of dollar_figure these payments were not recorded in the ctc receipts journal in the notice_of_deficiency for respondent increased petitioner's income from clark by dollar_figure per books income and dollar_figure other income during clark paid ctc dollar_figure the ctc receipts journal allocates dollar_figure to diesel power commissions and dollar_figure to ctc commissions during clark paid diesel power a total of dollar_figure of this amount dollar_figure was deposited in the ctc cnb account the remaining dollar_figure was not recorded in the ctc receipts journal the ctc journal also lists dollar_figure as ctc commissions and dollar_figure as diesel power commissions during clark also made payments directly to diesel power or respondent's answer asserted that clark paid dollar_figure to petitioner in but in the amended answer asserted that this was the figure in pounds not dollars to bank accounts in the name of diesel power in the total amount of dollar_figure these payments were not recorded in the ctc cash receipts journal in the notice_of_deficiency for respondent determined additional income for sales commissions d p t c dollar_figure of which was attributable to commissions from clark during clark issued checks payable to diesel power or to diesel power bank accounts in the total amount of dollar_figure none of this amount was recorded on ctc's cash receipts journal the journal does list receipt from clark of dollar_figure all of which was deposited in the ctc cnb account of this amount dollar_figure was allocated to diesel power commissions and dollar_figure to ctc commissions in the notice_of_deficiency for respondent determined additional income from clark in the amount of dollar_figure the ctc receipts journal reflects a total of dollar_figure received from clark dollar_figure of which was allocated to ctc and dollar_figure of which was allocated to diesel power u miscellaneous commissions goodyear petitioner ctc and diesel power also had relationships with many other companies resulting in the payment of numerous other commissions ctc supplied quotations for some of the orders with these companies ctc was asked to supply instructions for payment of commissions and ctc requested payment of the commissions earned in the course of these relationships mrs meier corresponded with goodyear during concerning petitioner's contacts in connection with sales of certain equipment to the iranian air force and instructed that commission payments be made to the zand fncb london account on date petitioner prepared a memorandum of understanding whereby petitioner agreed to help facilitate these sales and goodyear agreed to pay petitioner an annual fee there also is an unsigned distributor agreement dated date between diesel power and goodyear concerning the sale of goodyear products during and both diesel power and ctc employees assisted in obtaining price quotes from goodyear and sales of goodyear products v payments by miscellaneous companies goodyear the following payments were recorded in the ctc receipts journal for payor amount ctc commission diesel power commission dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure rosco mfg co euclid american hoist iran aircraft morrison knudson dollar_figure dollar_figure parker-hannifin dollar_figure dollar_figure atlantic dollar_figure dollar_figure richfield dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure all payments listed above were deposited into the ctc cnb account during although the parties have not stipulated as to deposit of the atlantic richfield check in the notice_of_deficiency for respondent increased petitioner's income from the companies listed above by the amounts totaling dollar_figure attributed to diesel power commissions in the ctc receipts journal the following payments were recorded in the ctc receipts journal for payor amount ctc commission diesel power commission gm-lavan g power- gould dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure clemco- holland rosco mfg co dollar_figure l j stone dollar_figure atlantic richfield dollar_figure parker hannifin dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure all payments listed above were deposited to the ctc cnb account during in the notice_of_deficiency for respondent increased petitioner's income from the above companies by the total_amounts attributed to diesel power in the ctc receipts journaldollar_figure in the notice_of_deficiency for respondent also increased petitioner's income from goodyear by dollar_figure and from leopold a goodyear affiliate by dollar_figure in the amendment to answer respondent asserts that the dollar_figure deposited to the zand fncb account in by goodyear was equivalent to dollar_figure during various goodyear affiliates deposited a total of dollar_figure to the zand fncb in the notice_of_deficiency for respondent made an adjustment to income from clemco-holland in the amount of dollar_figure respondent now appears to have abandoned the argument with respect to all but dollar_figure of that amount london account these deposits were not recorded as receipts in the ctc receipts journal the following payments were recorded in the ctc receipts journal for payor amount ctc diesel power commission commission manchester machines dollar_figure airoceanic dollar_figure dollar_figure motors dollar_figure dollar_figure dollar_figure rosco parker dollar_figure dollar_figure dollar_figure hannifin dollar_figure dollar_figure dollar_figure parsons jurdin dollar_figure dollar_figure dollar_figure bucyrus blade dollar_figure dollar_figure dollar_figure g m terex dollar_figure dollar_figure dollar_figure exxon dollar_figure dollar_figure dollar_figure with the exception of dollar_figure all payments listed above were deposited to the ctc cnb account during in the notice_of_deficiency for respondent increased petitioner's income from the above companies by the total_amounts attributed to diesel power in the ctc receipts journal in the notice_of_deficiency for respondent determined an increase in petitioner's income from goodyear by dollar_figure in the amendment to answer respondent asserts that payments from goodyear in the total amount of dollar_figure constituted unreported gross_income to petitioner during goodyear deposited checks in the total amount of dollar_figure to the ctc fncb london account and the zand fncb london account during goodyear also issued checks in the total amount of dollar_figure that were deposited to the diesel power bank of america account these amounts were not listed in the ctc receipts journal for the following payments were recorded in the ctc receipts journal for payor amount ctc diesel power commission commission ateco- american dollar_figure dollar_figure dollar_figure houston dollar_figure dollar_figure dollar_figure atlantic richfield dollar_figure parsons jurdin dollar_figure dollar_figure dollar_figure exxon galion dollar_figure dollar_figure dollar_figure all payments listed above were deposited to the ctc cnb account during in the notice_of_deficiency for with the exception of exxon respondent increased petitioner's income from the above companies by the total_amounts attributed to diesel power in the ctc receipts journal the proposed increase in petitioner's income from exxon is dollar_figuredollar_figure during goodyear deposited checks in the amount of dollar_figure to the ctc cnb account these payments were recorded in the ctc receipts journal as dollar_figure in ctc commissions and dollar_figure in diesel power commissions in the notice_of_deficiency for we are unable to explain why this amount is greater than the stipulated exxon amounts attributed to diesel power in the ctc receipts journal respondent increased petitioner's income from goodyear by dollar_figure in the notice_of_deficiency for respondent determined that petitioner had unreported income from diesel power sales commissions of these payments dollar_figure is attributed to exxon dollar_figure to orton and cents to atlantic richfield the following payments were recorded in the ctc receipts journal for payor diesel power amount commission commission ctc exxon dollar_figure dollar_figure dollar_figure orton dollar_figure dollar_figure dollar_figure atlantic richfield dollar_figure dollar_figure dollar_figure all payments listed above were deposited to the ctc cnb account during iii interest and dividend income--first national city bank london england and crown life_insurance_company during and petitioner maintained an account with first national city bank fncb in london england account number this account generated interest_income of dollar_figure in and dollar_figure in petitioner also received payments from crown life_insurance_company of dollar_figure in and dollar_figure in which were recorded as dividends in ctc's cash receipts journal petitioner did not include the interest from the fncb account or the dividends from crown life on his or federal_income_tax returns petitioner did not disclose the existence of foreign bank accounts in his name on those returns or on the two amended returns filed in and mr giffin who prepared petitioner's and tax returns was not aware that the fncb account in london existed furthermore employees of ctc were not aware that some of the foreign bank accounts in petitioner's name existed in petitioner earned interest on an fncb account number in the amount of big_number during he also received payments from crown life of dollar_figure which were recorded as dividends in ctc's cash receipts journal petitioner did not include either the interest on the fncb account or the dividends from crown life on federal_income_tax return on form_4683 filed with his return petitioner reported that his financial interest in fncb account number did not exceed dollar_figure however during general motors paid over dollar_figure into fncb account number petitioner's employee requested these deposits to diesel power and to third parties including general motors and clark ctc employees referred to fncb accounts numbers and as petitioner's accounts petitioner offered no documentation such as statements or policy notices that the amounts paid to him by crown life were returns of premiums the interest_income earned on the london fncb account of dollar_figure and dividends from crown life of dollar_figure are includable in petitioner's gross_income the interest_income earned on the london fncb account of dollar_figure and dividends from crown life of dollar_figure are includable in petitioner's gross_income the interest_income earned on the london fncb account of dollar_figure and dividends from crown life of dollar_figure are includable in petitioner's gross_income iv interest income--whip account at barclays bank bahamas during and interest was earned on bank accounts or time deposits in the name of whip at the barclays bank in freeport bahamas in the respective amounts of dollar_figure dollar_figure and dollar_figure petitioner through his attorney formed whip petitioner was the sole shareholder of whip named shareholders were nominees in petitioner paid dollar_figure to price waterhouse for account services to whip and claimed a deduction on his tax_return for this amount whip's banking and other business activities were handled by petitioner and ctc employees petitioner was sole signatory over whip's bank account at barclays bank bahamas from the time of whip's formation in through at least whip did not carry on any independent business activities rather whip served as a shell corporation and was not an operating company in at petitioner's direction mr dutton then an employee of caspian development company cdc withdrew dollar_figure from the whip account at barclays bank bahamas mr dutton then deposited these funds to petitioner's cnb account in columbus ohio petitioner signed an agreement in date with occidental petroleum under which payments were to be made to whip petitioner directed all payments into the whip barclays bank bahamas account he was the sole person who withdrew funds from the account and he unilaterally took the funds from the account and deposited them to this own account in columbus ohio therefore the interest on the barclays bank bahamas account for the whip shell entity of dollar_figure in dollar_figure in and dollar_figure in was earned and controlled by petitioner v character of gain on disposition of diesel power stock petitioner acquired all of diesel power's stock from his father and mr taleghani in he paid nothing for it in date petitioner sold all of the stock he then owned in diesel power to mr and mrs khalatbari under the sale agreement he was to be paid dollar_figure on date dollar_figure on date dollar_figure on or before date and dollar_figure on or before date the total cash payments amount to dollar_figure in addition petitioner was to receive percent of any amounts paid from diesel power's pending claim in arbitration against clark petitioner was to also receive percent of the claim by diesel power against ingersoll-rand from the cancellation of the ingersoll-rand franchise on his federal_income_tax return petitioner reported a long-term_capital_gain in the amount of dollar_figure from the sale of shares of diesel power stock he had held since his claimed basis in the diesel power stock was dollar_figure the gross sale price of dollar_figure was approximately dollar_figure less than the contract sale price in the notice_of_deficiency for respondent determined pursuant to sec_1248 that petitioner was required to treat the gain from the sale of his diesel power stock as ordinary dividend income rather than long-term_capital_gain respondent also determined that the gain from the stock sale was dollar_figure rather than dollar_figure as reported on petitioner's return petitioner satisfies all requirements for sec_1248 to apply petitioner has been a u s citizen since and was a citizen during the years at issue he owned percent of diesel power stock until late which was within diesel power's fiscal_year ending date petitioner owned over percent thereafter until for the period date through date petitioner reported percent ownership of diesel power's voting_stock on an information_return with respect to controlled_foreign_corporation form filed with the internal_revenue_service diesel power's foreign commission deposits from the bank of america in new york city combined with the retained earnings and amounts due shareholders on the diesel power financial statements show that during its fiscal_year ending date retained earnings_and_profits exceeded dollar_figure million vi claimed capital losses for and petitioner claimed capital losses for and on his federal_income_tax return petitioner reported a short-term_capital_loss of dollar_figure from the sale of commodity futures he deducted dollar_figure of the reported loss and carried over to his return a loss of dollar_figure for he applied the short-term_capital_loss carryover of dollar_figure against a short-term_capital_gain of dollar_figure in he also reported a net long-term loss of dollar_figure from small_business corporations he deducted dollar_figure of the claimed net losses in in the notice_of_deficiency for and respondent disallowed the claimed losses and determined that petitioner was required to include the dollar_figure short-term gain in his taxable_income respondent disallowed the losses because petitioner did not establish that they were incurred nor did petitioner establish his basis in the commodity futures reported in petitioner presented no evidence such as canceled checks brokerage statements or sale agreements to support the capital losses claimed in and therefore his taxable_income should be increased by dollar_figure in and dollar_figure in vii asserted claim of right for when petitioner sold his diesel power stock to the khalatbaris in the sale price was dollar_figure plu sec_40 percent of certain additional commission income by date petitioner had received dollar_figure for the stock sale on his income_tax return petitioner reported his gross sale price for the diesel power stock as dollar_figure or dollar_figure less than the cash sale price excluding the potential additional commission income in and thus prior to petitioner's sale of the diesel power stock the following events occurred clark canceled its distribution agreement with diesel power ingersoll-rand canceled its agreement with diesel power all commission agreements with lockheed were canceled and the ashland agreement for crude_oil purchases joint refining ventures and exploration was terminated as of date prior to the time the original return was filed special_agent bennett had begun a criminal investigation regarding petitioner's tax returns on petitioner's joint federal_income_tax return as originally filed petitioner included in income dollar_figure which he had received had in his possession and for which he claimed ownership petitioner filed an amended joint_return for claiming that his income should be reduced by dollar_figure petitioner states that this amount is attributable to a lawsuit involving the sale of his diesel power stock the record contains no explanation as to how the dollar_figure claimed reduction was calculated on the joint tax_return petitioner claimed that the calculated tax due of dollar_figure should be reduced to dollar_figure petitioner states that he is entitled to deduct dollar_figure previously included in income under a claim of right because that amount had been repaid the only evidence offered in support of the dollar_figure calculation was exhibit 556-uj that exhibit was admitted by the court for the limited purpose of establishing that litigation had occurred the sale of diesel power stock was a separate tax event from the claim of right over commission income held by petitioner therefore he is not entitled to reduce reported income by the dollar_figure unexplained claim viii claimed schedule c expense deductions for the years through respondent disallowed claimed expense deductions in the deficiency notices because they had not been substantiated they were not shown to be ordinary and necessary or they were not shown to be the expenses of petitioner but were those of another taxpayerdollar_figure a cost_of_goods_sold for for the year petitioner had purchase debits expenditures in the total amount of dollar_figure computed as follows company portec-pioneer kuehnennagel hobart brothers hobart brothers hobart brothers intersoll rand sa f khalatbari atlantic richfield galion purchase debits expenditures dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total purchase debits dollar_figure for the year petitioner's purchase credits reimbursements of purchase expenditures were in the total amount of dollar_figure computed as follows reflected in the rule_155_computations certain adjustments have been resolved by the parties and can be company date purchase cr morrison-knudson galion imico imiss pioneer-portec company iran aircraft atl richfield massey insurance pioneer ret ck total purchase credits date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure purchase cr dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure for the year petitioner's purchase credits of dollar_figure exceed purchase debits of dollar_figure by dollar_figure on his income_tax return petitioner claimed cost_of_goods_sold in the amount of dollar_figure according to this method of computing cost_of_goods_sold purchase debits were goods purchased and purchase credits were reimbursements received for the year petitioner overstated cost_of_goods_sold by dollar_figure b cost_of_goods_sold for for the year petitioner's total cost_of_goods_sold was dollar_figure galion was the principal payee but others were listed as gmoo gmodc clark and cantwell petitioner claimed cost_of_goods_sold on his schedule c for in the total amount of dollar_figure therefore cost_of_goods_sold for was overstated by dollar_figure c cost_of_goods_sold for and for the years and respondent increased petitioner's deductions for cost_of_goods_sold in the amounts of dollar_figure dollar_figure and dollar_figure respectively because they were related to additional income respondent determined that petitioner received from galion having found that petitioner's taxable_income should be increased by the amounts received from galion respondent correctly increased petitioner's cost_of_goods_sold for those years d claimed deductions for commission expenses hillary wood resided in paris france during the 1970's the only service provided by ms wood to petitioner was to introduce him to minister of court alam petitioner met ms wood only once at a dinner party at which she accompanied an employee of continental oil petitioner made payments to hillary wood in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively for the years through he deducted these amounts these claimed commission expenses and other business_expenses with respect to hillary wood were not ordinary and necessary business_expenses of petitioner in and petitioner's brother i j zand an employee of diesel power performed services for petitioner the payments he made to i j zand of dollar_figure in dollar_figure in and dollar_figure in were made because diesel power could not fully compensate i j zand petitioner deducted these amounts as a commission expense the claimed commission expenses constitute ordinary and necessary business_expenses of petitioner petitioner's brother monty zand assisted petitioner and diesel power in selling some equipment in iran petitioner paid him dollar_figure in and deducted this amount on his income_tax return the commission expense paid to monty zand was an ordinary and necessary business_expense of petitioner mehdi sabety was an employee of diesel power he was not employed by ctc he did not render any services to ctc or to petitioner therefore the commission expenses in the amounts of dollar_figure dollar_figure and dollar_figure claimed by petitioner with respect to mehdi sabety for the years and respectively were not his ordinary and necessary business_expenses the bank of minora was a small iranian bank that would exchange u s dollars for iranian rials petitioner and ctc employees used the bank of minora to make transfers to diesel power in and petitioner deducted as commission expense transfers to the bank of minora the amounts of dollar_figure and dollar_figure the conversion of currency from u s to iranian was an ordinary and necessary business_expense of petitioner petitioner's cash disbursements journal for lists a payment of dollar_figure on date to an illegible payee this amount was deducted as a commission expense it has not been proven to be an ordinary and necessary business_expense of petitioner there is no evidence in the record to support unidentified commission expenses in the amounts of dollar_figure and dollar_figure for the years and respectively that were claimed by petitioner on his and income_tax returns petitioner paid hossein zanganeh dollar_figure in and dollar_figure in for assisting him in selling lockheed aircraft in iran the dollar_figure payment is not at issue petitioner deducted the payment as a commission expense however diesel power reimbursed petitioner for this payment sadek massey was an employee of diesel power petitioner paid sadek massey dollar_figure in and deducted that amount on his income_tax return there is no evidence in the record of any business_purpose for this payment ladham alam was the daughter of mr daftari petitioner provided her with funds for her schooling petitioner paid ladham alam dollar_figure and recorded the payments as expenses of diesel power petitioner claimed a deduction of dollar_figure on his return there is no evidence in the record of an ordinary and necessary business_purpose for the payments to ladham alam in thus it is disallowed as an ordinary and necessary business_expense of petitioner jack rose of general motors asked petitioner to be involved in the efforts to sell gm locomotives to pakistan during the period march through date petitioner met with associates of mr khilnani with respect to the sale of gm locomotives in pakistan an agreement was reached on date mr khilnani was employed by or affiliated with amelia corporation petitioner paid amelia corporation dollar_figure in and dollar_figure in and claimed deductions for these amounts on his federal_income_tax returns there is no evidence that diesel power was involved in the sale of gm locomotives to pakistan all items sold by diesel power were shipped exclusively to iran consequently the commission expenses in the amounts of dollar_figure and dollar_figure claimed by petitioner with respect to amelia corporation for the years and respectively are his ordinary and necessary business_expenses mr emilian was the service manager of diesel power in petitioner paid lodging_expenses car rental and medical_expenses for mr emilian's son and dollar_figure in unidentified cash payments to mr emilian these payments totaled dollar_figure and were deducted on petitioner's return mr emilian was accompanied by his family on a trip to the united_states in there are no receipts for the lodging airfare or car rental expenses nor is there any itemization of the dollar_figure given to mr emilian in cash therefore the claimed commission expense is disallowed as an ordinary and necessary business_expense of petitioner in petitioner paid dollar_figure to mr bolanhemat a former employee of the iranian state railways who was in the united_states for a training session petitioner deducted this amount in petitioner presented no evidence of how the dollar_figure was spent furthermore petitioner presented no evidence of any connection between mr bolanhemat's training and petitioner's business therefore the claimed commission expense was not an ordinary and necessary business_expense of petitioner diesel power attempted to market lockheed's earth resources program in iran in petitioner paid dollar_figure to alfred borsharpour who assisted diesel power in this venture and petitioner deducted this amount on his federal_income_tax return this claimed commission expense was not an ordinary and necessary business_expense of petitioner in petitioner paid don kahler dollar_figure and deducted it as a commission expense on his federal_income_tax return mr kahler was an interior decorator who assisted in redecorating ctc's offices kitchen and conference room the payment of dollar_figure was in settlement of a disputed bill although not a commission expense it was an ordinary and necessary business of ctc petitioner's sole_proprietorship in petitioner paid dollar_figure to celia longenbaker an employee of caspian development company cdc and dollar_figure to twa for a mr rayhanni's travel_expenses to chicago petitioner deducted these amounts as commission expenses in there is no evidence in the record of the business_purpose of mr rayhanni's travel to chicago nor an explanation why the dollar_figure check was written to celia longenbaker therefore this claimed commission expense is not an ordinary and necessary business_expense of petitioner e claimed deductions for consulting fees larry castoe was a stockbroker who provided brokerage and financial services to petitioner diesel power and others petitioner purchased stock through mr castoe on one or two occasions as did mr khalatbari petitioner provided mr castoe with office space and paid him a monthly fee petitioner also paid for various office supplies stock exchange fees and financial publications and services petitioner claimed professional fee deductions of dollar_figure in for payments made on behalf of mr castoe petitioner also claimed consulting fee deductions in the amounts of dollar_figure in dollar_figure in and dollar_figure in for fees paid to or on behalf of mr castoe petitioner did not have an extensive investment portfolio during the years at issue other than through earnings and capital_gains on his investments there is no evidence showing how petitioner was to personally profit from mr castoe's activities therefore the claimed deductions for consulting fees and professional fees were not ordinary and necessary business_expenses of petitioner in petitioner and harris corporation reached an agreement whereby he would provide aid and assistance to harris corporation in its areas of foreign operations for a period of years for which he would be compensated dollar_figure per year the agreement provided that all matters with respect to harris' operations would remain confidential petitioner had no authority to bind or obligate harris without specific written authorization petitioner engaged his brother i j zand to assist him in providing services to harris corporation and agreed to split the fees to be paid_by harris corporation with his brother petitioner paid i j zand dollar_figure in and deducted that amount on his federal_income_tax return respondent has conceded that this payment was deductible in ctc's disbursement journal lists an account payable to i j zand on date in the amount of dollar_figure however neither petitioner's books nor other evidence show when this account payable to i j zand was paid if at all petitioner deducted the dollar_figure on his income_tax return therefore the consulting fee in the amount of dollar_figure to i j zand is not deductible by petitioner in because he has not shown that the amount was paid f claimed deductions for management fees caspian development company cdc was incorporated on date and shares of stock were issued petitioner held voting shares mr khalatbari held voting shares diana khalatbari held nonvoting shares and priscilla meier held nonvoting share the officers of cdc were petitioner president joe dinunzio petitioner's son-in-law vice president clem meier vice president and priscilla meier secretary cdc was described as a payroll company cdc had a number of subsidiaries during the years at issue including caspian electric company caspian farms systems caspian machinery and charleston inc in addition cdc owned madison county farm cdc was also a percent partner in green prairie partnership whose principal asset was a farm in alabama and cdc was a percent partner in franklin green partnership whose principal assets were buildings on the bowling green farm another farm partnership petitioner and clem meier each held a 25-percent partnership_interest in the franklin green partnership petitioner claimed a cdc management fee expense on his federal_income_tax return in the amount of dollar_figure there is no evidence showing either how this amount was determined or what services cdc rendered to petitioner for this fee furthermore mr dutton petitioner's return preparer could not confirm that a disbursement on date in the amount of dollar_figure to cdc was for a management fee or for any other specific services therefore the claimed management fee deduction of dollar_figure neither is an ordinary and necessary business_expense of petitioner nor was paid the cdc management fee expense claimed for the year in the amount of dollar_figure consists of wages payroll_taxes on wages a management fee equal to percent of the wage expense and rent less a rent credit there is nothing in the record to show that the purpose of the wage expense percentage was a management fee furthermore instead of reporting the rent credit the rent expense of cdc to petitioner on his federal_income_tax return petitioner offset the amount claimed as a management fee expense by the amount of the rent credit received during petitioner computed a management fee payable to cdc in the amount of dollar_figure in a similar manner however petitioner failed to offset the amount claimed as a management fee expense by the rent credit which was dollar_figure petitioner also did not report the rent credit as rental income on his tax_return the computation of the management fee for lists two accounts_payable to cdc in the amounts of dollar_figure and dollar_figure petitioner has not substantiated that the alleged management fees claimed in and to cdc were actually paid although petitioner's cash disbursements journal for lists a number of payments to cdc the purpose for most of the payments is not identified and none of the listed payments match the amounts reflected in exhibit furthermore during cdc owed petitioner dollar_figure for loans or similar debts certain other_payments reflected in the disbursements journal are listed under a column identified as rent these amounts pertain to the deduction claimed on petitioner's schedule c for rent expense of dollar_figure during petitioner did not issue any checks to cdc in payment of the claimed management fees the cash disbursements journal for does not list any disbursements from ctc to cdc as payment of management fees thus petitioner presented no evidence that the management fees for and were paid likewise there is no evidence of specific offsets made in payment of the management fees for which the deductions were claimed therefore these claimed management fees for and are not deductible by petitioner because they are not his ordinary and necessary business_expenses furthermore the amounts claimed were not shown to have been paid g claimed deductions for consulting fees or salary cdc issued two invoices to ctc dated date in the amount of dollar_figure and date in the amount of dollar_figure these invoices were offered in support of deductions claimed for consulting fees and salaries of dollar_figure and for investment counsel fees of dollar_figure petitioner's cash disbursements journal for does not reflect payment of these amounts therefore petitioner is not entitled to deductions claimed for consulting fees and salaries of dollar_figure and investment counsel fees of dollar_figure for because these amounts are not his ordinary and necessary business_expenses and the amounts were not paid h claimed deductions for legal and professional fees in petitioner paid dubois jansson dollar_figure for services rendered with respect to acquiring railroad equipment that would be sold to the iranian state railway petitioner deducted this amount on his federal_income_tax return on his tax returns and in his books_and_records for the years through petitioner took the position that the income from only percent of the products sold to iranian state railways was taxable to him petitioner contends that the income from the remaining percent of the products sold constituted income of diesel power because we have found that all of the income was petitioner's he is entitled to deduct professional fees of dollar_figure paid to dubois jansson for during the years and petitioner deducted legal fees paid to the law firm of george greek king mcmahon mcconnaughey in amounts that were at least dollar_figure dollar_figure and dollar_figure respectively these fees were paid for a variety of services including acquisitions of real_estate matters involving the harris corporation handling the arbitration of a dispute between clark and diesel power handling a home purchase matter for petitioner's brother monty zand landlord-tenant issues research concerning joint ventures matters involving insurance and pension plans tax matters preparations of a will and trust and a number of conferences concerning various farms of the total_amounts paid to the george greek law firm for the years and the amounts of dollar_figure dollar_figure and dollar_figure were paid with respect to the clark arbitration involving diesel power other legal and professional fees paid_by petitioner with respect to the clark arbitration matter involving diesel power were payments to the law firm of walder wyss maier in the amounts of dollar_figure for and dollar_figure for coudert freres in the amount of dollar_figure in and a deposit paid to a sarasin cie in the amount of dollar_figure in when clark canceled its distributorship with diesel power diesel power was left with clark equipment inventory on hand that it could not sell the distributorship agreement provided for arbitration to resolve such disputes in this matter diesel power was represented by the george greek law firm the legal and professional fees claimed by petitioner as paid to george greek in the amounts of dollar_figure dollar_figure and dollar_figure for the years and respectively are not deductible because it has not been shown that these amounts were ordinary and necessary business_expenses of petitioner the legal and professional fees deducted by petitioner concerning the clark arbitration matter and paid to walder wyss maier in the amount of dollar_figure for and dollar_figure for and to coudert freres in the amount of dollar_figure in are not deductible because they were not ordinary and necessary business_expenses of petitioner the professional fee claimed by petitioner in the amount of dollar_figure in paid to larry castoe was not his ordinary and necessary business_expense during petitioner paid dollar_figure to j foley an architect this amount is includes dollar_figure paid with respect to a housing project for general dynamics and dollar_figure paid with respect to the purchase and construction of the building on riverside drive that housed ctc's operations for the years at issue petitioner reported no income from general dynamics or a housing project these professional fees were not ordinary and necessary business_expenses of petitioner instead they were capital expenditures in petitioner paid the accounting firm of price waterhouse company the amount of dollar_figure for price waterhouse's annual fees as resident agent for whip a bahamian corporation he deducted this amount on his return this payment was an ordinary and necessary business_expense of petitioner because whip was merely a shell corporation in petitioner issued two checks in the total amount of dollar_figure to sandra rossi and celia longenbaker these payments were recorded in ctc's journal as payment for mr shamloo an iranian lawyer petitioner deducted these two payments in there is no evidence as to the business_purpose of these payments or why they were made to sandra rossi and celia longenbaker instead of mr shamloo therefore they are disallowed in petitioner deducted legal fees paid to the new york law firm of white case in the amount of dollar_figure of this amount dollar_figure represents fees paid in connection with the purchase of a cooperative apartment in new york city for petitioner's daughter this amount dollar_figure is disallowed as an ordinary and necessary business_expense of petitioner in petitioner deducted a legal fee paid to the law firm chester saxbe hoffman wilcox in the amount of dollar_figure there is no evidence in the record of the business_purpose for this payment therefore it is disallowed i claimed deductions for salaries and wages in and petitioner paid his brother i j zand dollar_figure and dollar_figure respectively petitioner deducted these amounts as salaries or wages i j zand was not paid the amounts due to any employment by ctc or petitioner rather i j zand was an employee of diesel power from through therefore the deducted amounts are disallowed j claimed deductions for office expenses in petitioner acquired a desk costing dollar_figure and other furniture costing dollar_figure he expensed these purchases and claimed depreciation on a desk with a basis of dollar_figure and on furniture with a basis of dollar_figure these furniture costs were not an ordinary and necessary business_expenses instead they were capital expenses in petitioner acquired a morgan desk costing dollar_figure a lazarus office machine costing dollar_figure a morgan desk costing dollar_figure an ibm typewriter costing dollar_figure and telephone equipment costing dollar_figure he deducted these items on his return they were not ordinary and necessary business_expenses they were capital expenses for the years and petitioner claimed deductions for office furniture and equipment in the amounts of dollar_figure and dollar_figure respectively there is no evidence in the record regarding these expenditures in the notice_of_deficiency for the years and respondent capitalized various items of office furniture and equipment and these amounts were set forth in the depreciation schedule attached to the notice these expenditures were not ordinary and necessary business_expenses but were capital expenditures in petitioner purchased briefcases from albanese in the amount of dollar_figure and bruni in the amount of dollar_figure that were given to various iranians he deducted these purchases he also claimed a deduction in for christmas gifts in the amount of dollar_figure there is no evidence in the record regarding the recipients of the christmas gifts and briefcases the business_purpose for the gifts or the amount in gifts to any one individual for the year therefore the claimed deductions are disallowed in petitioner made a payment to ohio bell in the amount of dollar_figure for a telephone bill dated date which contains a one-time charge of dollar_figure and other charges for services of dollar_figure petitioner deducted the entire bill of dollar_figure on his return there is no evidence in the record as to the type of equipment or service or the business_purpose for the one time charge of dollar_figure therefore it is disallowed respondent concedes the remainder dollar_figure in petitioner claimed a deduction for office expenses of dollar_figure paid to american express a refund of dollar_figure a bank overcharge of dollar_figure and insurance premiums of dollar_figure for the year petitioner claimed office expenses for dollar_figure paid to the university club dollar_figure paid to susie strong dollar_figure paid to mehdi sabety and dollar_figure paid to donna stone there is no evidence in the record of the business purposes for these payments therefore they are disallowed petitioner claimed deductions for dues paid to the columbus country club in the amounts of dollar_figure dollar_figure and dollar_figure and to the osu faculty club in the amounts of dollar_figure dollar_figure and dollar_figure for the years and petitioner also paid golf club_dues of dollar_figure in in his daughter's wedding reception was held at the columbus country club and he was billed dollar_figure for the reception petitioner maintained no records comparing his business use to his personal_use of these clubs nor did he keep records of the dates that he used the clubs for business purposes or the nature of their business use hence the office expenses claimed for the dues paid to the columbus country club and the osu faculty club are disallowed in petitioner deducted as office expenses dollar_figure paid to standard oil and dollar_figure paid to ed potter in he paid several standard oil charges incurred by his son-in-law joe dinunzio in also he paid two auto repair bills made out to c j maier the bill dated date is noted cdc these claimed deductions are disallowed in and petitioner deducted payments to eva carlson in the amounts of dollar_figure and dollar_figure eva carlson later became eva zand there is no evidence showing the purpose of these payments therefore they are disallowed in petitioner deducted dollar_figure paid as prepaid rent for the year for the rental of his son-in-law's joe dinunzio's condominium in naples florida the amount of the rent paid was based on the estimated fair rental value of the condominium plus the cost of furnishing it mr dinunzio acquired the condominium in the fall of from the riviera condominium company of naples petitioner was a shareholder of the riveria condominium company of naples in and petitioner owned two condominiums in the riveria condominium complex clem and priscilla meier also owned a condominium in the same area mr dinunzio was no stranger to petitioner in at age and while still in college mr dinunzio married petitioner's daughter sherie after graduating from college he began working for some of the entities that petitioner controlled for example mr dinunzio was vice-president of cdc caspian machinery caspian electric and caspian florida furthermore petitioner purchased a home in columbus for mr dinunzio and his daughter petitioner also provided mr dinunzio with a cadillac mr dinunzio maintained diaries showing who used the condominium during the years and some of the persons who used mr dinunzio's condominium were employees of cdc such as cindy seaman celia longenbaker priscilla meier jane kellermeyer steve dutton and mr dinunzio others who used the condominium included business associates who wished to bid on work that was to be done on a building being constructed by cdc clients of petitioner and friends of mr dinunzio in addition for the year petitioner substantiated payments in the amount of dollar_figure for mr dinunzio's florida condominium however petitioner deducted dollar_figure with respect to this condominium as rent expense the rent expenses claimed by petitioner with respect to mr dinunzio's florida condominium--dollar_figure in and dollar_figure in 1980--were not shown to be petitioner's ordinary and necessary business_expenses moreover he has not substantiated that he paid more than dollar_figure for additionally for the year petitioner deducted as rent expense dollar_figure paid for a new york city condominium for his daughter this claimed deduction is disallowed k claimed deductions for interest_expenses in mehdi sabety invested dollar_figure through petitioner in fast-moving general motors parts or in an entity known as caspian international jordan petitioner did not sign a note or incur personal liability to mr sabety at the rate of dollar_figure per month beginning in mr sabety would receive in principal and or interest percent of his investment each year the payments continued petitioner made payments to mehdi sabety in the amounts of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for he claimed interest_expense paid to mr sabety of dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in because petitioner has failed to prove what part of the payments represented interest and what part represented principal these amounts claimed as interest_expenses are disallowed for the year petitioner claimed an interest_expense paid to diesel power in the amount of dollar_figure on his original income_tax return petitioner's amended tax_return for reduced the interest_expense paid to diesel power by dollar_figure on date petitioner paid diesel power dollar_figure this amount is listed in ctc's cash disbursements journal under the transfer column it is noted as interest on loan drawn by petitioner in his accountant listed this payment as a transfer petitioner did not introduce into evidence any notes or other loan documents evidencing a debtor-creditor relationship between himself and diesel power testimony presented at trial with respect to moneys borrowed by petitioner from diesel power was not specific with respect to the amounts of such alleged loans dates of such loans interest rates or repayment schedules therefore petitioner is not entitled to any interest_deduction in for the amount_paid to diesel power in on date petitioner paid w p glass dollar_figure this amount was deducted as interest_expense this payment was for the purchase of real_estate for the a-z ranch partnership therefore it is not deductible as interest_expense in petitioner made three payments to crown life_insurance totaling dollar_figure in he deducted dollar_figure as interest_paid to crown life there is no evidence that these payments were for interest thus they are disallowed on date three members of the mirhosseini family each lent petitioner dollar_figure petitioner agreed to invest a total sum of dollar_figure in his operating companies and to provide the mirhosseini family with a return on the principal of percent per year payable quarterly in advance during approximately the same time period petitioner borrowed other funds at interest rates of percent to percent he deducted as interest_paid to the mirhosseini family dollar_figure in dollar_figure in and dollar_figure in however petitioner's journals show no payments to the mirhosseinis in and therefore petitioner is not entitled to any deduction for interest_expense for payments to the mirhosseini family in and in petitioner created six trusts two for each of his three daughters the two trusts for each daughter were funded with dollar_figure and dollar_figure each of the trusts was for a term of years and day the three trustees of the trusts were priscilla meier george hairston and david johnston the terms of the trust agreements granted the three trustees investment discretion in trust funds were lent to cdc a corporation in which petitioner held a controlling_interest the loans were repaid to the trusts on date the corpus of each trust was lent to petitioner with a rate of return of percent per annum petitioner gave a mortgage on his residence and condominium as security for the loans petitioner claimed deductions for interest_paid to the trusts in the amounts of dollar_figure in and dollar_figure in priscilla meier was an employee of petitioner or cdc george hairston and david johnston the other trustees were attorneys the funds in the trusts were invested in entities controlled by petitioner the trustees acting in unison were independent and not subordinate or subservient to petitioner the grantor petitioner is entitled to the deductions for interest_paid to the j j zand trusts for the years and l claimed deductions for insurance expenses petitioner is entitled to deduct insurance expenses of dollar_figure for and dollar_figure for he is not entitled to deduct dollar_figure for because the amount was not identified in petitioner paid insurance premiums to mcelroy-minister in the amount of dollar_figure the policy with mcelroy-minister was a liability policy covering various companies owned by him including cdc cdc's four subsidiaries and ctc this amount is deductible m claimed deductions for dues and publications in the notice_of_deficiency for and and respondent disallowed deductions claimed for dues and publications in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively on brief petitioner conceded the amounts of dollar_figure for dollar_figure for and dollar_figure for respondent conceded dollar_figure for and dollar_figure for the remaining amounts of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for were not ordinary and necessary business_expenses of petitioner and are therefore disallowed n claimed deductions for depreciation in the notice_of_deficiency for the years and respondent disallowed depreciation claimed by petitioner in the amounts of dollar_figure and dollar_figure respectively petitioner presented no evidence to refute respondent's determination therefore the amounts are disallowed from through petitioner owned an apartment in kitzbuhel an austrian village located in the tirol mountains noted for its skiing petitioner skied in kitzbuhel and took skiing lessons there petitioner his family and his friends used the kitzbuhel apartment for personal vacations petitioner claimed depreciation expenses on the kitzbuhel apartment in the amounts of dollar_figure in and dollar_figure in he did not keep any records of the number of days the kitzbuhel apartment was used for business compared to the number of days of personal_use therefore he is not entitled to any depreciation expenses on the kitzbuhel apartment for the years and because he has not shown that it was an asset used in his trade_or_business or for the production_of_income in petitioner provided cadillacs to mr dinunzio his son-in-law mr dutton and clem and priscilla meier each of whom was a cdc employee petitioner also had an automobile he claimed depreciation on automobiles in the amounts of dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in in the notices of deficiency respondent allowed automobile depreciation of dollar_figure in and dollar_figure for each of the years through petitioner presented no evidence with respect to the basis claimed for the various automobiles reflected on his depreciation schedules he and the employees admitted that the automobiles were often used for personal purposes mr dinunzio mr dutton and the meiers sometimes used the automobiles provided by petitioner in their employment for cdc or its subsidiaries petitioner is not entitled to depreciation expenses on the automobiles in excess of the amounts allowed by respondent because he has not shown the extent to which the automobiles were used in his trade_or_business or his bases in the automobiles petitioner is not entitled to a loss of dollar_figure claimed on the trade-in of automobiles for o claimed rental loss in petitioner claimed a rental loss of dollar_figure in the notice_of_deficiency respondent reduced the loss by dollar_figure there is no evidence to support rental expenses claimed by petitioner in computing his rental loss for the year therefore it is not allowed p claimed rent expense--london in petitioner deducted dollar_figure paid to his brother-in- law and sister farshid and diana khalatbari for_the_use_of their london apartment limousine and chauffeur he did not present any evidence to show the number of days he used the london apartment or the business_purpose for such use therefore because petitioner has not shown that this dollar_figure rental expense was an ordinary and necessary business_expense or that he satisfied the record-keeping requirements of sec_274 with respect to foreign_travel he is not entitled to a deduction for rental expense q claimed deduction for loan origination fee on date petitioner paid w lyman case company dollar_figure as a loan origination fee for the purchase of the madison county farm he deducted this payment in the madison county farm was owned by cdc in therefore petitioner is not entitled to the claimed deduction for the loan fee because the amount was a capital expense of cdc it was neither an ordinary and necessary business_expense nor an interest_expense of petitioner r claimed moving_expense_deduction in petitioner deducted a moving expense paid for mr dutton in the amount of dollar_figure mr dutton was an employee of cdc therefore it is disallowed because it was not an ordinary and necessary business_expense of petitioner s investment tax_credits in the notices of deficiency respondent allowed additional investment tax_credits in the amounts of dollar_figure for dollar_figure for and dollar_figure for respondent disallowed investment tax_credits in the amounts of dollar_figure for dollar_figure for and dollar_figure for respondent determined that petitioner is liable for investment_tax_credit_recapture of dollar_figure for petitioner presented no evidence with respect to the investment tax_credits set forth in the notices of deficiency therefore he is not entitled to those investment tax_credits disallowed by respondent and he is liable for the investment_tax_credit_recapture t claimed deductions for travel and entertainment_expenses for the years through petitioner's claimed allowed and disallowed travel and entertainment_expenses were as follows year amount claimed by petitioner by respondent amount allowed amount disallowed by respondent dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure -0- -0- dollar_figure respondent disallowed the above travel and entertainment_expenses on the grounds that they were not petitioner's ordinary and necessary business_expenses they were not expended for the purposes designated or they were not substantiated in accordance with the requirements of sec_274 for each of the years through petitioner kept a travel diary that reflected both his location and the names of individuals he met with and entertained however in most instances the business_purpose and the place of lodging or entertainment are omitted many of the individuals named in the diaries particularly those for through had business relationships with diesel power whip all patents and igos no witnesses named in petitioner's diaries provided testimony corroborating any specific meeting entertainment or expense reflected in the diaries furthermore petitioner's employees and office personnel acted pursuant to his directions hence none of them had independent knowledge pertaining to his underlying claimed expenses for travel and entertainment by the court's order dated date summaries of the diaries for pet exh pet exh pet exh pet exh pet exh pet exh and pet exhs and were not received in evidence additionally because there were no diaries for and the court did not receive in evidence petitioner's summaries exhs and of travel and entertainment_expenses claimed for those years petitioner's diaries do not meet the adequate_records substantiation requirements necessary to deduct travel and entertainment_expenses pursuant to sec_274 although petitioner claimed a deduction of dollar_figure on his tax_return for travel and entertainment_expenses only dollar_figure was recorded in ctc's disbursements journal petitioner claimed cash expenses of dollar_figure but his travel diary showed no more than dollar_figure in cash expenses some of these were for personal rather than business_expenses his return preparer estimated petitioner's cash expenses by comparing the number of checks petitioner wrote for cash with the number of days his diary shows he was out of the united_states no allowance was made for any personal travel hence petitioner is not entitled to a deduction for travel and entertainment_expenses for in excess of the amount allowed by respondent although petitioner claimed a deduction of dollar_figure on his tax_return for travel and entertainment_expenses only dollar_figure was recorded in ctc's disbursements journal petitioner claimed cash expenses of dollar_figure but his travel diary showed no more than dollar_figure in cash expenses some of these were for personal rather than business_expenses one of the claimed travel_expenses was a check dated date to diesel power for dollar_figure and reflected on petitioner's workpapers as hotel bill again the return preparer estimated cash expenses in the same manner as he did for furthermore petitioner also claimed a dollar_figure deduction for kitzbuhel office expenses there is no evidence to support such claimed expense on schedule c of his tax_return thus petitioner is not entitled to a total deduction for travel and entertainment_expenses in excess of the amount allowed by respondent although petitioner claimed a deduction of dollar_figure on his tax_return for travel and entertainment_expenses only dollar_figure was recorded in ctc's disbursements journal included in the total amount that he deducted petitioner claimed dollar_figure for cash expenses dollar_figure for a london apartment and dollar_figure for his kitzbuhel apartment also included were resident membership dues for the columbus country club as well as airline tickets and hotel bills for diesel power employees and their families while petitioner claimed dollar_figure for cash expenses his travel diary showed no more than dollar_figure in cash expenses some of these were for personal rather than business_expenses petitioner's workpapers failed to show the amounts of the checks that he wrote for cash in instead the cash expense was an estimate based on travel days additionally the return preparer saw no supporting records canceled checks or other documents to support the dollar_figure claimed for the london apartment or the dollar_figure claimed for the kitzbuhel apartment therefore petitioner is not entitled to a deduction for travel and entertainment_expenses in excess of the amount allowed by respondent although petitioner claimed a deduction of dollar_figure for travel and entertainment_expenses on his tax_return only dollar_figure was recorded in ctc's disbursements journal petitioner claimed cash expenses of dollar_figure but his travel diary showed no more than dollar_figure in cash expenses similarly expenses of dollar_figure claimed for kitzbuhel are not substantiated some of petitioner's claimed travel and entertainment_expenses were personal his workpapers do not show the amounts of the checks for cash that he wrote in consequently petitioner is not entitled to a deduction for travel and entertainment_expenses in excess of the amount allowed by respondent although petitioner claimed a deduction of dollar_figure on his income_tax return for travel and entertainment_expenses only dollar_figure was recorded in ctc's disbursements journal petitioner claimed cash expenses of dollar_figure but only dollar_figure was shown in his travel diary at least dollar_figure was unidentified many of the claimed expenses were personal some of the claimed expenses related to meetings with bill mccabe concerning various florida real_estate projects and exploration of business opportunities in naples florida petitioner has not shown which travel and entertainment_expenses for were personal and which were business related therefore he is not entitled to the claimed deduction for that year petitioner claimed deductions in for travel and entertainment of dollar_figure cash expenses of dollar_figure and car expenses of dollar_figure respondent disallowed all of the deductions that petitioner claimed for travel and entertainment cash expenses and car expenses in that year only dollar_figure was recorded on ctc's disbursements journal petitioner's travel diary reflects cash expenses of no more than dollar_figure many of the cash expenses were personal petitioner's travel and entertainment_expenses claimed in included expenses with respect to his various activities in naples florida including activities of the separate corporations and partnerships of caspian development dealings with bill mccabe and the gramercy his claimed travel and entertainment_expenses in also included expenses relating to the sale of his diesel power stock and his arbitration with mr khalatbari petitioner has not established which travel and entertainment_expenses for were personal and which were business related therefore he is not entitled to the claimed deduction for that year although petitioner claimed a deduction for of dollar_figure for travel and entertainment_expenses and for automobile expenses of dollar_figure only dollar_figure is recorded in ctc's disbursements journal petitioner conceded dollar_figure as unidentified travel and entertainment_expenses that petitioner claimed in included expenses relating to various projects in naples florida dealings with bill mccabe whip and cdc employees and his litigation with mr khalatbari concerning petitioner's diesel power stock petitioner has not established that he is entitled to the claimed deductions for travel and entertainment_expenses and automobile expenses for petitioner claimed a deduction on the tax_return for travel and entertainment_expenses of dollar_figure and a deduction for car expenses of dollar_figure only dollar_figure is reflected on ctc's disbursements journal petitioner conceded that dollar_figure of the travel and entertainment_expenses claimed on the tax_return is unidentified no travel diary is in evidence for petitioner has not established that he is entitled to the claimed deductions for travel and entertainment_expenses and automobile expenses for petitioner claimed a deduction on the tax_return of dollar_figure for travel and entertainment_expenses and dollar_figure for car expenses only dollar_figure was recorded in ctc's disbursements journal petitioner conceded that dollar_figure of travel and entertainment_expenses claimed on the return is unidentified no travel diary is in evidence for petitioner has not proven that he is entitled to the claimed deductions for travel and entertainment_expenses and for automobile expenses for ix claimed dependency_exemption and charitable_contribution deductions a dependency_exemption deduction claimed for tara daneshvari for each of the years and petitioner claimed a dependency_exemption for tara daneshvari she was the daughter of dr and mrs daneshvari iranians who were living in columbus ohio there is no evidence in the record documenting the period of time that tara resided with petitioner the amount of support provided by him to her the amount of support provided by tara's parents to her or facts concerning her status as a resident or nonresident_alien therefore petitioner is not entitled to dependency_exemption deductions claimed for tara for the years and b deduction for charitable_contribution claimed for property transferred to the city of columbus ohio on schedule a of his federal_income_tax return petitioner claimed dollar_figure as a charitable_contribution arising from the transfer of a house located on riverside drive columbus ohio to the city of columbus included in the amount claimed was dollar_figure paid_by ctc check dated date this dollar_figure check was issued at petitioner's direction to the city of columbus department of recreation and parks as a donation to move the house to the other side of the river where it was used as a public place the city did not move the building until on date the city of columbus passed an ordinance accepting petitioner's donation of a single family stucco house containing about big_number square feet plus an attached garage located pincite riverside drive and dedicating it to public use for recreation and park purposes the depreciation schedule attached to petitioner's income_tax return shows that petitioner acquired the house identified as adjoining building and land in date at a total cost of dollar_figure the cost for depreciation purposes was allocated as dollar_figure to the house and dollar_figure to the land this allocation was not challenged by respondent when the house was donated to the city of columbus months later it had a fair_market_value of at least dollar_figure the house was rented sometime during the period before it was donated to the city of columbus therefore petitioner is entitled to a charitable_contribution_deduction of dollar_figure dollar_figure plus dollar_figure in no greater deduction is allowed because petitioner did not prove a fair_market_value for the house in excess of dollar_figure in the notice_of_deficiency for respondent determined that no charitable_contribution_deduction was allowable because the property was purchased with the intent to demolish the house c deduction for charitable_contribution claimed for property transferred to kenyon college on the income_tax return petitioner claimed a charitable_contribution_deduction in the amount of dollar_figure arising out of real_estate donated to kenyon college this deduction was reduced to zero in the notice_of_deficiency by ordinary_income realized the claimed charitable_contribution consisted of property owned by the mczand corporation a subchapter_s_corporation and listed on its tax_return as being acquired for the following amounts and on dates of purchase indicated land date amount dollar_figure stoneridge land westgrove land big_number pickerington land big_number the dollar_figure amount of the charitable_contribution claimed by petitioner was calculated by determining that the fair_market_value of the stoneridge westgrove and pickerington tracts was dollar_figure the sum of the properties' costs less mortgages of dollar_figure for a net value after debt of dollar_figure the mczand corporation was involved in real_estate development initially petitioner and his children owned percent of mczand corporation's stock and david william mccabe in his individual capacity or as custodian for his children owned the remaining percent subsequently on date petitioner acquired all outstanding shares of mczand corporation stock the only amount that the mczand corporation characterized as shareholder contribution_to_capital was dollar_figure however as of date the mczand corporation financial records show dollar_figure of claimed debt due each to bill mccabe and the same amount of claimed debt due collectively to petitioner and his children at the time of these advances by mccabe and petitioner in date additional capital contributions also in the form of advances were contemplated as of date the claimed debt amount from mczand corporation to mccabe was dollar_figure with the same amount shown as a claimed debt to petitioner and his children as of date the claimed debt due from mczand corporation to petitioner and his children was dollar_figure the same amount claimed due to mccabe the claimed mczand corporation debt to mccabe and to petitioner and his children was subordinated to bank and development loans at all times prior to date the claimed mczand corporation debt to petitioner's family and mccabe was in the same proportion as mccabe's and petitioner's family's stock holdings none of the notes evidencing these debts was secured nor was there collateral for them although mczand did not pay interest on the claimed debt the claimed interest rate was percent as of date the mczand corporate debt to cnb was dollar_figure percent mczand corporation's financial statement shows that while the corporation's equity was less than dollar_figure its debt exceeded dollar_figure the corporation's date financial statement shows that while mczand corporation's equity was less than dollar_figure its debt exceeded dollar_figure million on date mczand corporation executed deeds transferring the stoneridge westgrove and pickerington tracts from mczand's name to petitioner on the same date petitioner signed deeds transferring the property to kenyon college there are no documents of record to indicate that petitioner assumed the mortgage indebtedness on the real_estate transferred from mczand corporation to petitioner and from petitioner to kenyon college in computing its taxable_income for mczand corporation failed to take into account any realized gain upon the disposition of one of the three parcels of property transferred from mczand to petitioner according to the mczand corporation's trial balance workpapers the transfer of the properties to petitioner was in full payment of the note due him however at the same time petitioner allegedly purchased mczand corporation's note to mccabe at less than fair_market_value in date petitioner transferred his 100-percent ownership in mczand corporation to caspian florida a subsidiary of cdc as of date the mczand note payable to mccabe in the amount of dollar_figure had been assigned to petitioner furthermore as of the date trial balance the value of mczand's common_stock all of which was owned by petitioner constituted the sole contribution of dollar_figure to mczand's capital the claimed debt from mczand corporation to petitioner and his children was a capital_contribution rather than a loan the stoneridge westgrove and pickerington properties were distributed to petitioner for no consideration as of date petitioner's disposition of the stoneridge westgrove and pickerington properties would have produced dollar_figure of short- term gain petitioner's claimed deduction for the transfer of property to kenyon college is reduced by dollar_figure ie the amount of ordinary_income or short-term_capital_gain that would have been recognized had petitioner sold the property x claimed losses from trusts partnerships subchapter_s_corporation and farming operations on his tax_return petitioner claimed a loss of dollar_figure for the yanson trust which respondent disallowed there is no evidence in the record showing that any loss was incurred in or the amount thereof therefore petitioner is not entitled to a loss of dollar_figure from the yanson trust on the amended tax_return for petitioner claimed a loss of dollar_figure there is no evidence establishing the entity for which the loss was claimed or any substantiation for it therefore it is disallowed both the bowling green and franklin green partnerships were on the cash_method_of_accounting for tax purposes petitioner claimed bowling green partnership losses of dollar_figure in and dollar_figure in there are no canceled checks invoices or any primary records in evidence for the bowling green partnership for those years hence it cannot be determined that expenditures were made producing the claimed losses moreover the caspian farm systems' corporate journal shows that caspian farm systems disbursed or paid expenses of bowling green additionally based on the schedule_k-1 of bowling green's return all reported debt of dollar_figure excluding accounts_payable was nonrecourse consequently there is no evidence of record to establish either petitioner's basis in the bowling green partnership for the years or or that he was economically at risk for any amount contributed to the partnership therefore petitioner is not entitled to the bowling green partnership losses claimed for and petitioner also claimed losses of dollar_figure for and dollar_figure for from the franklin green partnership however there are no invoices canceled checks or other primary records of the franklin green partnership in evidence for and hence it cannot be established that franklin green partnership paid expenses that were ordinary and necessary expenses resulting in distributive partnership losses therefore petitioner is not entitled to the claimed losses from franklin green partnership in computing and taxable_income similarly petitioner claimed losses from the mczand corporation a subchapter_s_corporation of dollar_figure for and dollar_figure for he became the sole shareholder of mczand corporation in no canceled checks invoices or other primary records of mczand corporation for and are of record for these claimed losses the mczand corporation's return for reported an dollar_figure gain from the sale of westgrove real_estate to petitioner as sole shareholder however mczand corporation did not include that amount in calculating its income in date petitioner transferred percent of his ownership in mczand corporation to caspian florida a subsidiary of cdc petitioner is not entitled to mczand corporation losses of dollar_figure and dollar_figure in computing and income likewise no primary records of southern florida real_estate sales corporation such as invoices and canceled checks are in evidence for the activity of southern florida real_estate sales corporation or for the loss petitioner claimed from that entity therefore petitioner is not entitled to a dollar_figure loss from southern florida real_estate sales in computing taxable_income the only evidence of record for the claimed admiralty point trust loss of dollar_figure is a dollar_figure check payable to oscar yanson with the notation admiralty point venture there is no evidence of when any loss was incurred on this real_estate venture therefore petitioner failed to establish that he incurred a loss of dollar_figure from the admiralty point trust in computing taxable_income on the tax_return petitioner claimed a sec_1244 loss of dollar_figure from danny's hideaway respondent agrees that the evidence shows that petitioner incurred a loss when he sold his stock in danny's hideaway during but there is no evidence that the ordinary_loss provisions of sec_1244 are applicable there is no evidence that petitioner incurred a claimed loss from danny's hideaway in the year in the amount of dollar_figure therefore that claimed loss is disallowed on the tax_return petitioner claimed a farm loss of dollar_figure attributable to a farm called madison county farm on the tax_return he claimed deductions for schedule f farm expenses of dollar_figure for the same farm all of which were disallowed by respondent the journals and chart of accounts of caspian farm systems are the only records in evidence for the disallowed net farm loss and the disallowed expenses adjusting the reported farm loss to positive farm income in and caspian farm systems was a corporation and filed consolidated tax returns with cdc there are no invoices canceled checks or other records in evidence of payment for the amounts claimed on petitioner's schedule f as losses and deductions for and there is also no evidence of record that any portion of the disallowed expenses paid_by petitioner in and for the madison county farm were ordinary and necessary expenses currently deductible petitioner presented no evidence that he as a cash_basis taxpayer paid any amount during the years and for the claimed madison county deductions therefore in computing taxable_income petitioner is not entitled to a farm loss of dollar_figure and in computing taxable_income he is not entitled to deduct unsubstantiated farm expenses of dollar_figure ultimate findings_of_fact petitioner substantially understated his taxable_income for the years through petitioner substantially overstated his business_expenses losses and deductions for the years through the underpayments of income taxes which were required to be included in petitioner's federal_income_tax returns for the years through were due to fraud with intent to evade tax the assessment and collection of petitioner's federal income taxes for are not barred by the statute_of_limitations petitioner's omission of substantial amounts of income and overstatement of expenses and deductions for were due to negligence or intentional_disregard_of_rules_and_regulations petitioner's overstatements of business_expenses deductions and losses for the years through were due to negligence or intentional_disregard_of_rules_and_regulations opinion it is no doubt apparent that these cases involve some measure of factual and legal complexity that complexity is reflected in the magnitude of the record and is exacerbated by the contentions and arguments of the parties not surprisingly our task of finding the facts has been laborious and sometimes frustrating we have plodded through big_number pages of testimony from witnesses the stipulations of fact contain big_number paragraphs and there are over big_number exhibits of documentary_evidence in the record there are some factual inconsistencies and contradictions which the parties have exploited to their advantage in pages of briefs nevertheless we have done the best we can to reconcile conflicting portions of the record although we acknowledge that perfect harmony has not been attainable before considering the substantive issues involved in these cases we will address some preliminary issues relating to procedural and evidentiary matters i preliminary issues a burden_of_proof as a general_rule the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 428_us_433 290_us_111 in addition deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed rule a 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir by contrast the commissioner has the burden_of_proof with respect to the issue of fraud with intent to evade tax and that burden_of_proof must be carried by clear_and_convincing evidence sec_7454 rule b the commissioner also has the burden_of_proof as to the assertion of an additional deficiency rule a petitioners contend that they have presented sufficient evidence to establish that respondent's determinations were erroneous and therefore the burden shifted to respondent to go forward with the evidence we disagree petitioners have failed to show on this record that respondent's deficiency determinations were arbitrary and excessive or for that matter erroneous respondent's determinations were made after extensive and comprehensive audits and after investigation by special agents of the internal_revenue_service for possible criminal income_tax evasion judged by any standard respondent's determinations were reasonable consequently the burden of going forward with the evidence did not shift to respondent the burden_of_proof with respect to the deficiencies remained with petitioners see marcello v commissioner 380_f2d_499 5th cir b evidentiary matters in some respects the parties have indicated disagreement with or taken exception to certain evidentiary rulings made by judge whitaker while there may be some support for the views expressed by counsel for the parties the court is not inclined to modify or reverse rulings made by him with regard to evidentiary matters c new issues raised by petitioner on brief for the first time in his brief petitioner raised three new issues a dollar_figure charitable_contribution to the teheran national university in losses totaling dollar_figure in from ids mccullough oil programs and deductions claimed for business use of automobiles which he has asserted should be allowed as fringe_benefits to employees these issues were not raised in any pretrial or posttrial pleadings petitioner did not present canceled checks receipts or other primary records to show a payment of dollar_figure to teheran national university in he also offered no evidence that the teheran national university was created or organized in the united_states or a possession thereof or under the laws of the united_states any state the district of columbia or any possession_of_the_united_states moreover mr giffin petitioner's accountant did not characterize the alleged dollar_figure payment to teheran national university as a charitable_contribution as stated in petitioner's brief but characterized it as a business_expense there is no evidence to show the alleged payment of dollar_figure to teheran national university in was an ordinary and necessary business_expense accordingly petitioner is not entitled to deduct dollar_figure as a charitable_contribution or as a business_expense for a payment to teheran national university with respect to the losses claimed in for the ids mccullough oil programs there are no canceled checks invoices or any primary records in evidence from which it can be determined that any losses were incurred there is no evidence of record establishing petitioner's basis consequently he is not entitled to the claimed losses it is not surprising that petitioner has changed his position in his brief with respect to the claimed automobile expenses because the evidence presented shows that records were not maintained to distinguish between personal and business use of the automobiles and that a significant portion of the automobile use was for the business activities of cdc and other entities rather than those of petitioner or ctc thus he failed to show that the automobile-related expenses and depreciation claimed are deductible furthermore on his income_tax returns petitioner claimed deductions for automobile expenses and automobile depreciation not fringe_benefits taxable as compensation to his employees his position did not change through trial but on brief petitioner cites cases and sections of the internal_revenue_code that hold that an employee's use of an employer-provided automobile is compensation to the employee and that the employer is entitled to a deduction for providing automobiles to his employees however petitioner presented no evidence that the use of the automobiles by the employees was intended as compensation there is no evidence that the employees' forms w-2 included an amount for automobile usage or that the employees were issued any other income documents to reflect compensation received as a result of the use of the automobiles none of the employees who testified about their use of the automobiles provided by petitioner claimed that any usage of the automobile was to be treated as compensation we view petitioner's belated argument that the automobile expenses are taxable as fringe_benefits to employees as having been made because of his inability to show that the automobiles were used in his trade_or_business in short this fringe benefit argument is not supported by any evidence that the automobiles were intended to be treated as compensation therefore petitioner is not entitled to deduct the claimed automobile expenses as fringe benefit payments to his employees ii issue sec_1 and 6--commission and miscellaneous income turning now to the substantive issues we first address the issue of commission income under the assignment_of_income_doctrine it is a fundamental principle of income_tax law that income must be taxed to the person who earned it 410_us_441 under this principle we must decide on this record who earned the commission income received from the various companies involved with petitioner during the years in question in deciding this issue we attempt to put some substance into the concept of earning income on one hand we recognize that because the true_earner cannot always be identified simply by pointing 'to the one actually turning the spade or dribbling the ball ' this court has applied a more refined test--that of who controls the earning of the income 79_tc_152 but on the other hand the existence of a corporation formed for a valid business_purpose should not be nullified merely because the shareholders are actively interested in assuring the success of the corporation 60_tc_569 as these statements demonstrate particularly in cases involving closely held corporations such as is present here or one-man personal_service_corporations there is a tension between the doctrine prohibiting the assignment_of_income and the recognition of a corporate business form as a separate legal entity from its owners 319_us_436 here too in resolving the issue of whether the individual or his wholly owned corporation is taxable on income earned through the performance of personal services the primary focus is upon whether the individual or the corporation controls the earning of the income 85_tc_663 affd 806_f2d_169 8th cir 78_tc_882 affd without published opinion 734_f2d_20 9th cir 104_tc_140 a two-prong test has been set forth by this court in order for the wholly owned or closely_held_corporation rather than the service-performer employee to be considered responsible for the income first the service- performer employee must be an employee of the corporation whom the corporation has the right to direct or control in some meaningful sense and second there must exist between the corporation and the person or entity using the services a contract or similar indicium recognizing the corporation's controlling position johnson v commissioner supra pincite the essential factor in all of the tests used is control_over the earning of the income in questiondollar_figure before applying these principles to the facts before us we will first discuss some of petitioner's contentions first he has spent a significant portion of his brief trying to establish that diesel power did in fact exist that it had employees and offices and that it actually conducted business he cites at least one case in his legal argument that deals with sham_corporations 81_tc_520 respondent has not contended that diesel power was a sham or shell corporation and we therefore do not consider we note that this line of cases was expressly created in a situation where a service-performer employee is supplying most or all of the services that produce the income in question the situation before us at first blush appears to be somewhat different in that many individuals working at diesel power and ctc provided services to carry out the functions of the various relationships at issue whether the relationships constituted consultancies promotional or representative arrangements or distributor agreements however at least until the end of and in many cases significantly after that date all of these individuals were acting under petitioner's direction and control and we conclude therefrom that the services were performed on his behalf this would be no different than for example the situation where a physician who forms a personal_service_corporation employs assistants secretaries and nurses to help earn the income received in providing medical_care therefore the principles expressed in 78_tc_882 affd without published opinion 734_f2d_20 9th cir and other cases following it are appropriately applied here the issue is who controlled the earning of the income not whose personal efforts produced it see 79_tc_152 56_tc_828 this aspect of petitioner's contentions because it is not at issue second petitioner contends that there was an agreement between himself or ctc and diesel power to split commissions in various percentages this is the primary theory by means of which petitioner attempts to justify attributing much of the income in question on the ctc receipts journal to diesel power we note that there were a significant number of transfers of commissions between diesel power and ctc during the years at issue which tends to support petitioner's argument that there was some kind of unwritten understanding between diesel power and ctc concerning the splitting of commissions however this agreement even if it did exist is irrelevant to the issue before us a voluntary agreement to relinquish the right to receive income is insufficient in 281_us_111 the taxpayer entered into a contract with his wife whereby she was entitled to one-half of his income the supreme court held that under assignment_of_income principles the entire amount was taxable to the taxpayer because he could not assign away income that he earned id pincite hence if petitioner earned the commissions involved herein he could not assign them to diesel power accordingly the commission split understanding was irrelevant we also note in connection with this alleged splitting of commissions that there were numerous payments directly to diesel power that were not reported as income by petitioner and which respondent did not allocate to petitioner as income in the deficiency notices in other words respondent appears to concede that diesel power did actually earn a considerable amount of commissions in its own right the areas of contention mostly involve commissions that were paid to ctc a portion of which were then attributed to diesel power on the ctc receipts journal as well as certain commissions that were issued in the name of diesel power that were allegedly earned by ctc or petitioner but were not reflected on the ctc receipts journal third petitioner contends that he relinquished his controlling_interest in diesel power in or he testified that in he and mr khalatbari had a dispute because mr khalatbari wanted to be a diesel power shareholder and that as a result of this dispute mr khalatbari left diesel power for a few days petitioner then indicated that when mr khalatbari returned petitioner agreed to transfer percent of his interest in diesel power to mr and mrs khalatbari this agreement was allegedly not formalized until the record shows that petitioner received big_number rials for the transfer of his 60-percent interest when petitioner transferred the remainder of his stock to the khalatbaris in there is no disagreement that there was a payment of money we conclude that there was in fact a reduction of petitioner's ownership in diesel power but that this reduction did not occur until the end of rather than other than his testimony petitioner did not present any evidence to support a transfer of stock control prior to given the behavior of petitioner and the employees involved as well as the apparent attitudes of those who dealt with them in business transactions between and we question whether petitioner gave up full ownership of diesel power without documentary support before date when petitioner sold percent of his interest in diesel power to the khalatbaris while this was a family business where a certain amount of informality is to be expected we think a transaction of such magnitude if it had occurred in would have been accompanied by some written evidence petitioner has presented none therefore we conclude that petitioner continued to own percent of diesel power until at least november dollar_figure however it is still possible that petitioner was sufficiently subject_to the direction and control of diesel power in a meaningful sense even prior to the end of so that it would be correct to allow its income to be taxed separately from petitioner within the meaning of johnson v commissioner t c pincite similarly it also is possible that petitioner retained similarly petitioner's statements at trial that diesel power instructed ctc to pursue receipt of commissions and to transfer them to diesel power is not supported by any contemporaneous documentary_evidence documents reviewed by the court indicate instead that it was at petitioner's instructions that such pursuit of commissions was accomplished sufficient control_over diesel power even after he sold his remaining 40-percent interest in to be taxed on its income petitioner's relationships with diesel power vis-a-vis each business arrangement differed substantially and we have concluded that ownership of diesel power was by no means the only test by which to ascertain control_over its earnings therefore we will examine the facts related to each company with which petitioner dealt to determine the extent to which petitioner or diesel power was in a meaningful sense independently in control of the earning of the income in question a lockheed the income with respect to payments from lockheed involves payments lockheed made to whip diesel power and sunvaco during the years through petitioner contends that whip was intended to be a completely separate_entity that was created at the direction of dr fallah petitioner further contends that he had been instructed to deposit percent of whip's earnings to a swiss bank account for dr fallah the remaining percent was to be deposited to an account for the benefit of diesel power petitioner indicated that neither he nor diesel power received any of the whip funds he also stated that the dollar_figure he withdrew from the whip account in was the diesel power share remaining from the whip arrangement however petitioner's stated belief about these funds has little to do with the issue of who earned the income we are unwilling to base a finding solely upon petitioner's testimony that there was a whip swiss bank account for the benefit of an iranian government_official to which most of the lockheed commissions were sent an arrangement which we note may have been illegal and that these commissions were directed to such an account merely because petitioner was following that official's instructions aside from the dollar_figure withdrawal in petitioner has failed to convince us that he did not actually receive any of the whip funds moreover regardless of where the whip funds actually went they were earned primarily through the efforts of petitioner via his contacts with the iranian government first whip was entirely subject_to petitioner's control the formation of this entity was his idea or so he informed the then prime minister of iran he set up the entity and he managed the entity in that price waterhouse was subject_to his control in connection with the management of whip there is no evidence that diesel power earned these funds second petitioner handled the whip accounts as if they were his own moving funds around from location to location at will and finally withdrawing the remaining dollar_figure for himself in in an attempt to obtain disputed funds from diesel power this is hardly the behavior that petitioner would exhibit if the funds in the whip barclays bahamas bank account were subject_to the control of dr fallah diesel power or the whip entity itself accordingly the whip funds should have been reported as income by petitioner a significant amount of the lockheed fees was paid to diesel power on petitioner's instructions and were therefore not included in the ctc receipts journal some of these payments were commissions from the p-3 aircraft sale and some were not to the extent that the payments were based upon the p-3 aircraft sale we discuss them in the following paragraph to the extent that the payments were not based on the p-3 aircraft there is little evidence in the record showing diesel power's involvement in earning the commissions petitioner did virtually all of the planning and implementing of the c-130 lockheed sales he signed the consulting agreements and he modified them to adjust commissions there is very little evidence that diesel power had anything to do with these transactions other than to be the named recipient of some of the checks accordingly we hold that the entire amount of the lockheed payments to diesel power that involved anything except the p-3 aircraft sales should have been reported by petitioner as income both sunvaco and diesel power received commissions from lockheed for the sale of p-3 aircraft the only fee that appears to be at issue with regard to sunvaco is the termination fee paid in we think some of the funds paid to sunvaco as well as payments to diesel power that involved the p-3 aircraft sales were not entirely petitioner's income petitioner contends that he did not have sufficient experience to market the p-3 airplanes alone and in support thereof directs our attention to a lockheed letter stating that it was not lockheed's intention to hire only petitioner to market the p-3 aircraft that letter was written in response to petitioner's request although it was written in preparation for tax litigation the letter does confirm that lockheed hired not merely petitioner to do this consulting work to market the p-3 aircraft but also mr zanganeh and mr khalatbari as well this indicates that these two gentlemen actually performed some of the work for the p-3 aircraft sales independently and at their own expense we do not agree with respondent that mr zanganeh and mr khalatbari were merely petitioner's employees who were compensated for their services hence mr zanganeh and mr khalatbari earned a portion of the income in the absence of any evidence as to what percentage of the work each man performed we assume that they worked equally thus we hold that the portion of the termination_payment to sunvaco attributable to the sale of the p- aircraft dollar_figure was not income solely to petitioner he realized income of only one-third of that amount with regard to the payments to diesel power involving the p-3 aircraft we also hold that petitioner realized only one-third of the income the balance of the sunvaco termination_payment dollar_figure and the balance of the diesel power payments that were not attributable to the p-3 aircraft should have been entirely reported as petitioner's income because he was the sole earner b ashland respondent asserts that during the taxable_year ashland issued checks payable to petitioner in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure however the exhibit upon which these allegations are based was admitted into evidence by the court's order of date only as a summary hence we are not willing to use it as substantive evidence that such payments were made without any proof that the contents of this exhibit are correct however we note that the dollar_figure payment referred to in the summary was independently confirmed to be a reimbursement in a letter accompanying the check from ashland therefore that amount was not required to be included in petitioner's income with regard to the payments from ashland to interrep one of the two documents drawing any link between petitioner and interrep was this same summary noted above for the same reason we are unwilling to use it as substantive evidence the only other link between petitioner and interrep is a letter from ashland addressed to all patents and affirmed by petitioner seeking verification that certain payments had been made and had not been improperly used one of the payments listed in this letter was a payment to account of interrep s a for the group represented by mr james zand petitioner testified that he signed the letter at the airport when he was in a hurry read the affirmation at the end of the letter and did not read the rest of the letter he also indicated that he did not recall receiving any money from interrep there is no evidence to the contrary we conclude that the record does not contain adequate evidence that petitioner was sufficiently related to interrep that he should be taxed on its income with regard to the ashland's commission payments to all patents in and we conclude that although the ashland consultancy agreement was in all patents' name not petitioner's it was for the personal services of petitioner ashland representatives testified at trial that they were under the impression they had hired petitioner to act as an intermediary between ashland and nioc furthermore ashland understood that petitioner owned all patents at least in part although there is no concrete evidence to that effect in the record while petitioner testified that he understood ashland's payments to all patents were for the benefit of nioc there is no indication that ashland intended to receive services from dr fallah or any other nioc representative under the consultancy agreement in addition petitioner held himself out to the u s senate foreign relations committee as ashland's representative through his companies while petitioner might have had a certain incentive to increase his own business stature by holding himself out as the owner of those companies we think that his representation was not based on a factual foundation at the trial in response to a question about who received the funds from the all patents account petitioner testified i have absolutely no knowledge and i didn't want to have any by this he appeared to be implying that there may have been something improper or illegal about the arrangement between nioc and ashland via all patents but there is evidence that petitioner was ashland's actual representative and performed the services for which payments were made accordingly we hold that petitioner earned the funds received pursuant to the ashland consulting agreement lastly we note that ashland's payments in all patents' name were deposited to the diesel power banque de paris account of which petitioner was an authorized signatory rather than to an all patents account however there is no evidence that diesel power was involved in the ashland negotiations we find no significance in the fact that petitioner relinquished part of his interest in diesel power in late if as petitioner contends the ashland payments to all patents did not belong to him he would have been misappropriating nioc funds by depositing them into a diesel power account therefore we conclude that petitioner was simply using the diesel power account to receive the ashland funds he had earned we conclude that petitioner earned ashland's and payments to all patents and therefore such payments constitute his income with regard to ashland's payment in the amount of dollar_figure attributed to diesel power on the ctc receipts journal the evidence as previously discussed shows very little involvement in ashland matters by diesel power petitioner testified that the payment was for his services in obtaining the release from all patents while both an ashland witness and petitioner stated that ashland also met with mr khalatbari and i j zand on several occasions there is no indication that either mr khalatbari or i j zand believed that diesel power was ashland's representative to the contrary mr khalatbari and i j zand believed petitioner was ashland's representative the documentary_evidence also shows a significant amount of correspondence between petitioner and ashland representatives yet there is no correspondence in the record between ashland representatives and either mr khalatbari or any other diesel power employee hence in our judgment petitioner was the primary if not the only independent participant in the ashland negotiations and was the person who arranged and was involved in many meetings between ashland and nioc we also conclude that petitioner's relinquishment of part of his diesel power stock in late does not alter the fact that he earned the ashland commissions that were paid to diesel power's name accordingly the portion of ashland's payment attributed to diesel power on the ctc receipts journal was income to petitioner c general motors we note a preliminary issue that affect sec_3 of the years at issue the parties have stipulated that gm deposited british pounds equivalent to dollar_figure into the zand fncb london account during although respondent asserts in a proposed finding of fact that petitioner failed to include dollar_figure from gm in income respondent has not properly asserted this higher figure in a timely fashion this court has jurisdiction to determine additional_amounts in excess of the amount determined in the notice_of_deficiency only if claim therefor is asserted by the secretary at or before the hearing sec_6214 respondent neither asserted this increased amount in an amended answer nor raised it at trial thus we lack jurisdiction over the amount in excess of the amount determined in the notice_of_deficiency and will disregard such excess 66_tc_312 in addition the court's consideration of respondent's assertion of the increased amount would result in unfair surprise to petitioner where it was raised for the first time on brief see 64_tc_331 since respondent has not asserted the higher stipulated figure we are limited to the dollar_figure alleged in the amendment to answer we are similarly limited with respect to certain of respondent's assertions for and with regard to the notice_of_deficiency determined that there was dollar_figure in unreported per books income from gm although the facts indicate that there were payments listed on the ctc receipts journal attributed to diesel power in excess of that amount respondent did not assert a higher amount for that portion of the deficiency respondent will be limited to the asserted amount for the total amount attributed to diesel power on the ctc receipts journal was dollar_figure the notice_of_deficiency however determined per books unreported income of dollar_figure respondent will be limited to assertions for the latter amount respondent contends that all gm payments to the zand fncb london account and all gm payments attributed to diesel power on the ctc receipts journal should have been included in petitioner's income for through petitioner on the other hand claims that diesel power was gm's iranian distributor and that the payments to the zand fncb london account during through belonged only to diesel power we disagree with petitioner the facts indicate otherwise not only did petitioner overtly state to gm that diesel power was not gm's authorized representative but his behavior also indicated the same the record shows that petitioner was in control of negotiations concerning the amount of commissions and that he earned those commissions by performing the work for them he or one of his ctc employees also directed gm where to make commission payments petitioner argues that when the agreement was first signed with gm gm did not distinguish between ctc of iran and ctc of ohio after diesel power was established he argues no one thought to change it and in fact diesel power was gm's representative for the sale of locomotives he also contends that the zand fncb london account was a diesel power account used for the receipt of commissions in pounds sterling from among others gm this appears to be inconsistent with the contemporaneous written material in evidence to which we are inclined to give greater weight the zand fncb london account was in petitioner's name and instructions came from ctc to deposit funds therein we also point out that diana khalatbari in a note to ctc called this account jj's london account not diesel power's account there also was ample evidence that petitioner held himself out to gm as gm's representative referring to ctc and diesel power employees as his associates we also emphasize that by the specific terms of the agreement between gm and ctc petitioner's rights to commission fees were nonassignable even though some of the payments were made to diesel power it is clear that gm viewed diesel power and petitioner as one and the same as with the commission payments made directly to ctc the record shows that petitioner did much of the work involved in earning these commissions and to the extent that diesel power employees were also involved the earning of these commissions was subject_to petitioner's control although petitioner relinquished ownership of some of his diesel power stock in late the evidence shows that his control_over the earning of commissions from gm did not change after that date accordingly we hold that the gm commissions were all income to petitioner this is likewise true with regard to commissions from the pakistani sales respondent contends that the payments in the amounts of dollar_figure and dollar_figure in connection with the pakistani sales are income to petitioner based upon the gm- caspian agreement amounts equivalent to the payments to mr khilnani of percent of the pakistani commissions were included in income by petitioner in an amended_return and thus are not at issue the remaining percent was split between ctc and diesel power on the ctc receipts journal we agree with respondent that the portion of pakistani commissions allocated to diesel power on the ctc receipts journal was petitioner's income diesel power appears to have had little or no involvement in the pakistani sale and therefore did not earn the commissions in relation to it petitioner on the other hand earned all of the gm commissions attributed to diesel power on the ctc receipts journal petitioner appears to have negotiated the pakistani locomotive sale and he was in control of the arrangement a letter from petitioner to mr khilnani indicates that petitioner was willing to pay for mr khilnani's travel_expenses which he apparently was not required to do diesel power does not appear to have had any involvement in these arrangements there is also testimony that diesel power never sold anything that was not shipped to iran there is persuasive evidence that petitioner was responsible for and controlled the pakistani arrangement therefore we conclude that petitioner earned the commissions paid in connection therewith for the same reason we conclude that respondent's allocation in the notice_of_deficiency for of other income in the amount of dollar_figure which is equivalent to payments to mr khilnani also was correct however the payments made to mr khilnani and the amelia corporation to the extent proven would also constitute deductible commission expenses all payments to amelia corporation but one were sufficiently proven and constitute deductible expenses with respect to this one payment petitioner stated that dollar_figure was paid in to amelia corporation the record contains a memo to the file in which it is stated that there was a dollar_figure payment to amelia corporation which petitioner stated was for expenses however the record does not reveal when this payment was made if at all or for what therefore the payment has not been proven to be a deductible expense d sedco imico imiss although the joint_venture and dealership agreements at issue were between diesel power and stewart stevenson sedco and imico the record shows that there was virtually no involvement in these arrangements by diesel power rather they were agreements with diesel power in name only petitioner and his ctc employees made all the arrangements to create and implement these ventures diesel power was simply informed about them after the fact while petitioner's testimony attempts to convince us that ctc merely assisted with some of the paperwork involved the contemporaneous documents indicate otherwise ie they show that petitioner was actively involved in this venture and that diesel power was not therefore petitioner's income includes all commissions received from sedco sediran imico and stewart stevenson during and which are recorded on the ctc receipts journal as diesel power commissions with regard to the allegation in the notice_of_deficiency of dollar_figure in unreported income from stewart stevenson there is no evidence of this payment on the ctc receipts journal and there is no other evidence presented by either party petitioner merely states in a proposed finding of fact pertaining to it that his accountant had reviewed all commissions received by ctc and petitioner for the pertinent years and petitioner had reported all income respondent does not address this amount on brief we assume that respondent has conceded this issue and hold for petitioner with regard to the alleged unreported income in the amount of dollar_figure from stewart stevenson in neither party presented any evidence in a proposed finding of fact petitioner implies that it was paid directly to diesel power whether it was or not we hold for respondent with respect to this amount if it was paid to diesel power it was petitioner's income for the reasons stated above if it was not paid to diesel power petitioner has failed to meet his burden_of_proof that it was not his income rule a with regard to the allegation of income from imico sediran and sedco in the parties presented no evidence other than the receipts journal we note that while the ctc receipts journal lists numerous receipts from imico sediran and sedco in that year the receipts are all recorded as either purchases or commissions to ctc the latter having been reported by petitioner as income as to the amounts for however we can see no rationale under which they constitute income and we therefore hold for petitioner e ingersoll-rand petitioner argues that he is not liable for any unreported commission income from ingersoll-rand at trial he and his witnesses testified that neither he nor ctc sold any ingersoll rand products during the period at issue that diesel power was the representative for ingersoll rand and therefore that none of the commissions from that company was earned by him although respondent originally took the position that commissions from ingersoll-rand should have been included in petitioner's gross_income respondent on brief has partially conceded this issue concluding that there was an agreement between ingersoll-rand and diesel power whereby diesel power was ingersoll-rand's representative in iran the record supports this position respondent contends now that petitioner is required to include in income all ingersoll-rand commissions that he diverted from diesel power to his dominion and control with regard to and respondent concedes the amounts of dollar_figure and dollar_figure respectively however in the ultimate proposed findings respondent asserts in a type of dominion and control argument that petitioner has income for these years to the extent of petitioner's withdrawals from the diesel power bank of america account respondent claims that the withdrawals in the years through in excess of dollar_figure million which were not included in petitioner's income for those years constituted income in the years of the withdrawals we will discuss this issue later with regard to respondent on brief has conceded all previous determinations in the notice_of_deficiency and allegations in the amendment to answer and states that it is now respondent's position that in zand failed to include dollar_figure in income from ingersoll-rand that was deposited to zand's fncb account the only support that respondent cites for this dollar_figure deposit is a document that is stipulated to be a schedule of commissions by manufacturer showing where deposited written by an unknown author we are not willing to find that this deposit was in fact made based solely upon this document we have serious hearsay concerns about a list of numbers that the court knows nothing else about including the author of those numbers and no reason to believe that the document's contents are accurate accordingly we do not rely upon it for the truth of its contents without any other evidence in support of this depositdollar_figure there being no persuasive evidence of record that the nor does petitioner admit that this payment was made petitioner in his proposed findings_of_fact merely states that those payments did not constitute income to petitioner we are unwilling to interpret this as an admission that this payment was made deposit was made to petitioner's fncb account we hold for petitioner with respect to this alleged payment with regard to the stipulated payment from ingersoll- rand of dollar_figure to the zand fncb london account respondent asserts that the average monthly exchange rate for british pounds to dollars in date was to dollar_figure respondent offers no support for this exchange rate accordingly respondent's allegation that dollar_figure was equivalent to dollar_figure is unsubstantiated our research indicates that the correct exchange rate was to dollar_figure accordingly the dollar_figure stipulated to have been deposited into the zand fncb account were equivalent to dollar_figure petitioner contends that this stipulated payment did not constitute income to him because it belonged to diesel power to the contrary respondent contends that these funds were transferred at the direction of petitioner's employee and thus were income to him we conclude that although petitioner's employee may have directed the payment of these commissions the record indicates that most of the effort involved in earning them was performed by diesel power accordingly we hold for petitioner with respect to the dollar_figure respondent also claims that there was an unreported dollar_figure payment from igos to petitioner in for commissions from ingersoll-rand in support thereof respondent cites only to a sworn affidavit of one of the igos shareholders hossein shirazi indicating that there was such a payment in mr shirazi was not a witness in this proceeding and thus was not subject_to cross-examination for the statements made in his affidavit therefore despite mr shirazi's sworn statement that he believed the contents of his affidavit to be true we are unwilling to rely solely upon this document as evidence that the dollar_figure was actually paid we hold for petitioner for this amount f morgan as a preliminary matter with regard to the stipulated receipts from morgan of dollar_figure petitioner correctly points out that respondent determined dollar_figure in other income in the notice_of_deficiency but that respondent did not file an amended answer proposing to increase petitioner's income from the morgan arrangement to a higher amount see sec_6214 accordingly we consider only the amount of dollar_figure listed in the notice_of_deficiency as other unreported income with regard to the properly determined amount for and the full amount determined for the evidence does establish that diesel power employees and petitioner worked together to earn the morgan income diesel power employees assisted in earning the commissions by providing price quotes negotiating orders and keeping track of certain payments petitioner also was involved in earning this income both personally and through the actions of his ctc employees at petitioner's instructions some of the morgan payments were issued directly to diesel power and some directly to ctc petitioner recorded the ctc payments as ctc commissions on the receipts journal and petitioner did not report as income any of the checks issued to diesel power in this arrangement effectively resulted in the split of commissions for the payments were split on the ctc receipts journal we conclude that the split of the commissions such as was made here reflected the understanding of petitioner and diesel power as to the work involved in earning the morgan commissions by the time these payments were made petitioner had relinquished ownership of some of his diesel power stock the actual division of commissions for and appears to have adequately reflected the evidence of division of effort on the part of diesel power and petitioner or ctc to implement the morgan arrangement accordingly we hold for petitioner on the morgan amounts g harnischfeger there is no discussion in the parties' briefs concerning respondent's determination in the notice_of_deficiency for harnischfeger the amount of dollar_figure is determined as income from harnischfeger however there is no evidence in the record of income from that company although it precisely matches an amount that appears on the ctc receipts journal from parker- hannifin in the absence of any explanation for this by respondent we conclude that respondent has conceded this amount with respect to the years through we note that by this time petitioner had relinquished a portion of his diesel power stock a contract existed directly between diesel power and harnischfeger and the record shows that the harnischfeger commissions were earned by the efforts of diesel power and ctc while petitioner or a ctc employee personally signed the distributor agreements supervised the receipt of commissions thereunder and directed the accounts to which they were payable diesel power employees performed the work required in iran to obtain orders for harnischfeger equipment the division of commissions on the ctc receipts journal between ctc and diesel power appears to adequately reflect the efforts of both companies and therefore will be respected we hold for petitioner with respect to the harnischfeger amounts for these years h pioneer petitioner's only argument with respect to pioneer in general is that there was a commission-splitting agreement between ctc and diesel power respondent contends that the distributor agreement was between pioneer and ctc and that petitioner remained in control of the earning of commissions pursuant to that agreement we agree with respondent while the record shows that pioneer issued a to whom it may concern letter indicating that diesel power was its representative in iran there is no indication that the earlier agreement with ctc was terminated or that an agreement with diesel power was ever executed there is also evidence that this letter was issued at the request of a ctc employee to facilitate obtaining business with the iranian government and was not intended to replace the pioneer-ctc distributor agreement moreover even if diesel power were pioneer's distributor petitioner clearly maintained control_over the earning of pioneer commissions petitioner and ctc employees corresponded with pioneer on matters of importance ctc gave pioneer instructions on the payment of commissions petitioner and ctc created and continued the impression that diesel power and ctc were one and the same although petitioner relinquished ownership of some of his diesel power stock in late he does not appear to have relinquished his control_over the earning of commissions when pioneer in expressed a willingness at mrs meier's suggestion to amend the distributor agreement to diesel power's name petitioner was asked whether this should be done indicating that he had the power to prevent such a revision accordingly we sustain respondent's determinations for the years through with regard to the parties have made no stipulations and respondent has made no assertions apart from the notice_of_deficiency in connection therewith we assume this to be an oversight the ctc receipts journal recorded receipt from pioneer of dollar_figure however dollar_figure of this amount was allocated on the receipts journal as commissions for ctc we see no reason why respondent has asserted the full amount received as unreported income in this instance when in all other cases respondent has accepted the amounts listed on the ctc receipts journal as ctc commissions petitioner did report as income amounts listed as ctc commissions hence those amounts did not constitute unreported income respondent has not explained this on brief therefore we hold that the only amount at issue is the dollar_figure allocated to diesel power on the ctc receipts journal we hold for petitioner with respect to the dollar_figure allocated as commissions to ctc and which he reported as income we conclude that all of the remaining dollar_figure allocated as commissions to diesel power constitutes petitioner's unreported income from pioneer for despite the fact that petitioner had sold his interest in diesel power prior to that year the evidence shows that petitioner still was in control of the earning of commissions from pioneer at that time this is particularly evidenced by the correspondence between petitioner and pioneer concerning the cancellation of pioneer's agreement in that correspondence reveals that pioneer had no intention to deal with diesel power apart from petitioner and that petitioner was planning to devise another means by which to do business with pioneer because the diesel power he had created had ceased to exist we conclude therefrom that petitioner earned the entire commission reflected on the ctc receipts journal as having been paid_by pioneer during i galion we note initially that in the notice_of_deficiency respondent determined unreported other income from galion in in the amount of dollar_figure petitioner in his brief contends that this was a part of direct payments to diesel power that are not taxable to him because respondent does not make any reference to this amount on brief we conclude that respondent has conceded this determination and we hold for petitioner with respect to this amount all other determinations pertaining to galion involve the question of whether petitioner must include in income for the years through payments from galion that were made to ctc at the instructions of petitioner or a ctc employee some of which were attributed to diesel power on the ctc receipts journals we conclude that he must there were direct dealings between diesel power and galion prior to the years at issue as evidenced by the existence in of a sales relationship between the two companies and a negotiated settlement concerning overdue time drafts signed by mr khalatbari however the distributorship contract between diesel power and galion which gave rise to the commissions at issue was signed by petitioner on behalf of ctc and was in fact with ctc the evidence shows that galion did business with ctc and dealt with diesel power as ctc's iranian affiliate there is also evidence that galion employees believed that diesel power ctc and petitioner were essentially the same petitioner and ctc employees controlled the timing and payment of commissions from galion by issuing bills and directing payment on a number of occasions there were payments made directly to diesel power without such instructions from ctc petitioner and ctc employees corrected this by advising galion of the correct procedures to be used which usually included direct payments to ctc when other important problems arose such as a changeover of power in an iranian ministry or the failure of mr khalatbari to sign a contract in petitioner was expected to resolve them there is evidence that diesel power employees performed some of the legwork required to earn the commissions by obtaining price quotations and arranging for sales in iran however unlike work performed for other companies it appears that all of this work was performed at petitioner's direction and control and that diesel power was considered to be an iranian branch of ctc for galion sales therefore we conclude that petitioner earned all of the galion commissions that were paid or attributed to diesel power and that petitioner should have reported them as income in addition to these amounts respondent asserts an amount of dollar_figure in which was listed as other on the ctc receipts journal petitioner presented no evidence that this was not income therefore we conclude that it was in the notice_of_deficiency for and respondent determined that petitioner was entitled to additional offsets for cost_of_goods_sold in the amounts of dollar_figure dollar_figure and dollar_figure respectively according to respondent's statement on brief these additional_amounts were a result of respondent's determination that additional galion commissions were includable in income in those years having found that petitioner's taxable_income for those years should be increased by the amounts received by galion it follows that respondent correctly increased petitioner's cost_of_goods_sold for those years j clark we note initially some matters pertaining to evidence and pleading for certain years in addition to the amounts that were stipulated by the parties respondent asserts in the proposed findings_of_fact that there were deposits by clark during to the zand fncb london account of amounts in excess of dollar_figure and that there was unreported income in a similar but not identical amount however either the record materials cited by respondent in support thereof in appendix b relate to deposits in or respondent cites an exhibit the accuracy of which we are unable to identify therefore we cannot determine that the total amount of asserted deposits to the zand fncb london account of dollar_figure in respondent's appendix b is correct we therefore do not rely on appendix b for these asserted additional deposits during respondent also asserts in appendix b that an additional_amount of dollar_figure was deposited during to the bank of teheran however respondent did not provide any support for this amount we also note that respondent has not filed a timely amendment to answer with respect to this additional_amount respondent further asserts in appendix b that there was a payment in the amount of dollar_figure to an unknown payee however respondent provides no record support therefor thus there is no evidence that certain payments asserted in the appendix b were made hence we conclude that the stipulated amounts constitute the correct figures in addition we hold for petitioner with respect to respondent's assertions on brief that there was additional income from clark in the amount of dollar_figure although this amount was stipulated to have been paid to diesel power in respondent first made assertions concerning these commissions on brief we now reach the issue of the clark commission income for the years through as an initial observation we think the representation from clark that diesel power was clark's distributor in iran is without significance this representation is based on a letter obtained at mrs khalatbari's request in order to facilitate the processing of transactions with iran as a procedural matter it was not intended to be an indication of who actually did the work or who controlled commissions earned in connection with clark therefore we give this document little weight with respect to the remainder of the evidence concerning clark the clark distribution contracts were with diesel power and thus the requirement that there be a contractual relationship between the wholly owned for years prior to corporation and the payor is satisfied johnson v commissioner t c pincite the issue of control however is more complex petitioner testified that i j zand and mr khalatbari did all of the work in connection with clark but there is other evidence that the clark contracts were implemented by employees of both ctc and diesel power diesel power employees provided local information made price quotes to companies in iran and acted as the local representative ctc employees performed all the billing and collecting tasks however petitioner still appears to have been ultimately responsible for the clark contract he negotiated a large forklift sale for clark there also was a perception by clark employees that diesel power was petitioner's company when in iranian air force officials had been treated rudely by a clark employee it was petitioner not a diesel power representative who chastised clark by letter in the course of this letter petitioner emphasized that without his services clark never would have even had a chance of receiving the large forklift order petitioner further emphasized that his ctc employees had spent considerable time working out the details of the letter_of_credit and payment of commissions during the years through petitioner and his ctc employees did all of the billing and the directing of funds we conclude that throughout most of the relationship with clark at least through petitioner was in control of the commissions earned therefore petitioner is taxable on the diesel power commissions properly alleged by respondent for all years through the allegations pertaining to require special discussion respondent determined in the notice_of_deficiency that there was dollar_figure in unreported income from clark as reflected on the ctc receipts journal the stipulations indicate that the ctc receipts journal records dollar_figure as diesel power commissions which is close to the figure requested by respondent in her proposed findings for the reasons stated above we conclude that dollar_figure constitutes unreported income for respondent also asserts on brief an additional_amount of dollar_figure that was not recorded on the ctc receipts journal for deposits to diesel power's fncb geneva account the stipulations state that there were additional checks payable to diesel power or to diesel power bank accounts in the total amount of dollar_figure however respondent failed to either determine in the notice_of_deficiency or to assert in the amendment to answer an amount in excess of dollar_figure in addition that figure represents alleged amounts that were reflected on the ctc receipts journal and does not include funds that were not recorded there respondent may not assert for the first time on brief that these payments to diesel power or diesel power bank accounts were income while the notice_of_deficiency determined additional income from clark in of dollar_figure the ctc receipts journal shows commissions allocated to diesel power of only dollar_figure we note that respondent makes no assertions on brief concerning clark commissions in other than the latter amount thus there is no record support for the remaining dollar_figure we hold for petitioner with respect to dollar_figure with respect to the balance of the dollar_figure determined in the notice_of_deficiency or dollar_figure there is sufficient evidence to hold for petitioner as well petitioner no longer owned diesel power stock in because he transferred it to the khalatbaris in date nor by that point did petitioner control diesel power in any meaningful sense in a dispute had arisen between ctc and diesel power over clark commissions when mr khalatbari began to be assertive about commissions the sense of the letter from mrs conway and mrs meier to petitioner about the dispute concerning clark commissions is that petitioner's former control was being challenged the evidence shows that this question was resolved when mr khalatbari paid approximately dollar_figure to ctc in june of that year thus by the end of and particularly after the transfer of petitioner's last percent of diesel power stock to the khalatbaris petitioner had lost his control_over diesel power we conclude that the dollar_figure of commissions allocated to diesel power on the ctc receipts journal were not taxable to petitioner k miscellaneous companies goodyear petitioner's only argument with respect to the relatively small commissions received from various companies was that a commission-splitting agreement existed between ctc and diesel power and that the allocation of commissions on the ctc receipts journal was in accordance with that agreement as we have discussed petitioner's alleged agreement even if it existed is irrelevant to the question before us of who actually earned the commissions at issue although there is little record evidence of the dealings with these particular companies the record as a whole shows that until petitioner for the most part was in control of diesel power and is taxable on most payments made or attributed to diesel power where the evidence is lacking as to which employees performed work for these companies petitioner has failed to meet his burden_of_proof we therefore hold that with the exception of the exxon allegation petitioner has failed to meet his burden_of_proof for these miscellaneous commissions with respect to exxon respondent asserted an amount for greater than the stipulated amounts attributed to diesel power on the ctc receipts journal we hold that the stipulated amount of dollar_figure constitutes the amount of unreported income received from exxon l petitioner's withdrawals from bank accounts respondent makes a further argument that petitioner's income includes amounts withdrawn from a diesel power account and from the whip account at the times the withdrawals were made thus respondent contends that in the event that we do not hold that petitioner had unreported commission income in the form of funds received from lockheed goodyear clark galion and morgan that were deposited in the diesel power bank of america account as well as lockheed funds that were deposited in the whip barclays bahamas account petitioner had unreported income to the extent of his withdrawals from those accounts respondent further contends that because of respondent's concessions in connection with ingersoll-rand payments deposited to the diesel power bank of america account petitioner's withdrawals from that account constitute unreported income in any event respondent asserts first on brief that petitioner withdrew the following amounts from the diesel power bank of america account year amount dollar_figure dollar_figure dollar_figure dollar_figure in our findings_of_fact we found that the evidence supported withdrawals by petitioner from that account in amounts somewhat smaller than respondent's assertion namely year amount dollar_figure dollar_figure dollar_figure dollar_figure subsequently on brief respondent asserts that the amounts to be considered income to petitioner because they were converted to his personal_use were as follows year amount dollar_figure dollar_figure dollar_figure dollar_figure we assume that respondent has conceded both higher sets of figures and now argues for only those sums that were converted to petitioner's personal_use these are the figures that are the basis for our holding petitioner argues that these withdrawals were not income because they constituted loans to him allegedly with the full knowledge and agreement of mr khalatbari however there is no documentary_evidence in the record to support such an argument furthermore diesel power financial statements do not reflect any loans made to shareholders petitioner testified that the amount that was owed became a part of the litigation with diesel power and was part of the claim of right which he subsequently reported as income as we stated in 74_tc_60 the critical question in resolving the issue of whether there is a loan is whether there was a genuine intention to create a debt which in turn depends upon weighing such objective factors as reasonable expectation of repayment and the economic reality of the claimed debtor-creditor relationship petitioner has not presented any evidence other than his testimony or that of his employees to convince us that these withdrawals were loans there is no loan agreement or promissory note there is no stated_interest there is no fixed maturity_date there is no payment schedule there is no collateral and there is no evidence that such loans were repaid while petitioner testified that these withdrawals were part of the claim of right later asserted by him and which he included in income petitioner has not provided any documentary_evidence to support his self-serving testimony some sort of objective factors demonstrating economic reality are required see 636_f2d_1139 6th cir affg tcmemo_1978_496 there are no such factors present here accordingly we hold that to the extent that commissions received from lockheed goodyear clark galion morgan or ingersoll-rand did not constitute income to petitioner in the years they were paid the withdrawals from the diesel power bank of america account which were converted to petitioner's personal_use constituted either constructive dividends or converted funds in either case those withdrawals constituted income to petitioner in the years of withdrawal iii issue sec_4 and 5--interest income on foreign bank accounts in the years and petitioner had a bank account with first national city bank in london fncb account number the account earned interest for those years in the amounts of dollar_figure and dollar_figure respectively petitioner owned the account he was the sole signatory to the account he had unfettered access to the account his name was on the account and he directed the activities of the account similarly in petitioner's fncb account number earned interest in the amount of big_number the equivalent of dollar_figure he owned the account he was a signatory and he had unfettered access to the account petitioner did not show that his accounts had any restriction or were in any way controlled by any person other than himself he asserted through his testimony and the testimony of other witnesses that he considered the london accounts in his name to be those of diesel power however in and diesel power also had an fncb account in london as well as fncb accounts in geneva switzerland according to the testimony all diesel power officers were signatories to the diesel power accounts petitioner's accounts were separate we hold pursuant to sec_61 that the interest_income on such accounts is taxable to petitioner see marcus v commissioner tcmemo_1992_234 in and the bank account or time deposits in the name of whip at the barclays bank bahamas also earned interest in the respective amounts of dollar_figure dollar_figure and dollar_figure as set forth in our findings_of_fact whip was simply a repository for the receipt of commissions earned from lockheed for petitioner's performance of services petitioner was the sole shareholder of whip and exercised full control_over the funds in the bahamian bank account respondent contends that the separate corporate status of whip whose sole business activity was the bank account should be ignored we agree although generally a corporation can only act through its shareholders or officers and the distinction between the corporation and its sole shareholder must be respected this particular situation is different petitioner whip's sole shareholder testified that whip had no operations instead whip was merely a paper corporation whose only purpose was to hold funds in a tax_haven jurisdiction so that the funds would escape scrutiny for tax and other purposes since whip was a mere skeleton its existence is disregarded see 52_tc_907 affd per curiam 451_f2d_992 9th cir 33_tc_582 therefore we hold that the interest earned on the whip account is includable in petitioner's gross_income for the years in question iv issue 7--amount and character of gain on sale of diesel power stock on his federal_income_tax return petitioner reported a long-term_capital_gain of dollar_figure from the sale of diesel power stock that he had held since respondent determined pursuant to sec_1248 that petitioner was required to treat gain from the sale of his diesel power stock as ordinary dividend income rather than long-term_capital_gain respondent also determined that his gain from the stock sale was dollar_figure rather than dollar_figure sec_1248 was intended to tax foreign accumulated income at ordinary as opposed to capital_gain rates teller v commissioner tcmemo_1992_402 sec_1248 provides that gain from the sale of stock in a foreign_corporation is to be treated as a dividend to the extent of earnings_and_profits attributable to such stock which were accumulated while the corporation was a controlled_foreign_corporation if the stock is sold by a united_states_person who owned percent or more of all classes of stock entitled to vote during the 5-year period ending on the date of the sale_or_exchange when the foreign_corporation was a controlled_foreign_corporation although petitioner contends otherwise we think the requirements necessary to invoke sec_1248 are present here for purposes of sec_1248 the term united_states_person includes a u s citizen sec_1_1248-1 income_tax regs sec_7701 which petitioner has been since a controlled_foreign_corporation is any foreign_corporation in which more than percent of the total voting_stock is owned or considered owned by a u s shareholder on any day during the foreign corporation's taxable_year sec_957 diesel power was an iranian corporation petitioner acquired percent of diesel power's stock for nothing in and owned percent of diesel power's stock until at least date thus diesel power was a controlled_foreign_corporation until at least diesel power's fiscal or iranian calendar_year which ended date moreover it is agreed that petitioner owned at least percent of diesel power's voting_stock until date thus the requirements of sec_1248 are met ie the stock was sold by a united_states_person who owned at least percent of the foreign corporation's voting_stock and he owned that stock at a time when the foreign_corporation was a controlled_foreign_corporation and which fell within the 5-year period ending on the date of the sale the only remaining question is the extent of diesel power's accumulated earning and profits for purposes of sec_1248 through diesel power's date fiscal_year as reflected on diesel power's financial statement as of date the amount of retained earnings and the amount due shareholders totaled dollar_figure the date fiscal_year is the appropriate date because during that year diesel power was a controlled_foreign_corporation at least day as is required for sec_1248 to apply sec_957 however diesel power's financial statements do not reflect foreign assets or amounts in foreign bank accounts in commission payments in excess of dollar_figure were deposited into the bank of america account in diesel power's name in new york city at least dollar_figure was placed in diesel power's foreign accounts in and other commission payments were deposited to diesel power's fncb accounts and to the banque de paris accounts in geneva switzerland with respect to the swiss accounts the evidence shows that there were substantial sums deposited while the burden_of_proof is on petitioner to show the lack of accumulated_earnings_and_profits in his controlled_foreign_corporation under sec_1248 the evidence shows that diesel power's earnings_and_profits were far in excess of the dollar_figure shown on its financial statements as of the close of its fiscal_year ended date many of the funds deposited to the bank of america account disappeared into the secrecy of swiss bank accounts leaving no trace as to whether they were ever transferred into teheran and possibly included on the financial statements as earnings_and_profits of diesel power however since diesel power did not want to have funds deposited to teheran banks it is likely that such amounts did not end up in teheran or on diesel power's financial statements we conclude that diesel power's earnings_and_profits through included not only the dollar_figure reflected on its financial statements but also the funds deposited to the swiss bank accounts and the bank of america account adding the commissions deposited to bank accounts in the name of diesel power outside iran to the reported retained earnings per the financial statements approximates dollar_figure million in earnings_and_profits because diesel power's earnings_and_profits through were in excess of dollar_figure million the dollar_figure amount determined by respondent to be petitioner's gain from the sale of his diesel power stock is deemed to be ordinary dividend income rather than long-term_capital_gain pursuant to sec_1248 we note that petitioner does not contend that diesel power lacked sufficient earnings_and_profits it is not mentioned in his brief instead petitioner claims that sec_1248 is inapplicable because he sold percent of his diesel power stock in therefore diesel power was not a controlled_foreign_corporation within years of petitioner's stock sale this in incorrect the parties stipulated that petitioner owned percent of diesel power's stock until at least novemer petitioner filed forms to that effect and petitioner testified that he owned percent of diesel power until at least date accordingly we hold that petitioner had a gain of dollar_figure on the sale of his diesel power stock in and that such gain is taxable as ordinary_income v issues and 9--claimed reduction in reported income under a claim of right and sec_1341 tax computation for although petitioner does not argue on brief in support of his position that reported income should be reduced by dollar_figure attributable to a claim of right adjustment or that his income_tax calculation should be based upon sec_1341 he requests the court to so find in his proposed findings_of_fact an analysis clearly shows that petitioner is not entitled to a reduction in nor to tax computation relief in the parties agree that on petitioner's tax_return he included in income approximately dollar_figure million that he had in his possession representing commission income he received from manufacturers in prior years on the return he reported that this amount was includable in income because he had determined that he would not transmit the funds to mr khalatbari or diesel power because of their disputes in an amended_return petitioner claims the income previously reported should be reduced by dollar_figure with the explanation that he did not receive as much as he thought he would in the sale of diesel power stock the fact that there was a dispute over the sale price for the diesel power stock has nothing to do with the claim of right petitioner exercised over commissions that he earned and held in his possession during and prior years they are two separate items petitioner still retained the commission funds the stock sale dispute was over the price for disposition of his capital_asset ie his stock in the company furthermore in the notice_of_deficiency respondent reduced petitioner's reported gain from the sale of the diesel power stock to reflect what respondent then understood petitioner had received similarly for petitioner claimed on his return that his tax was zero also due to his claim of right theory even though taxable_income shown on the filed return was dollar_figure there is no evidence in the record of what amount petitioner paid to mr khalatbari in settlement of the litigation or to what items the repayment was attributable the only evidence is the return and some vague statements by the return preparer that he determined an amount had been paid that could give rise to a sec_1341 calculation there is no evidence of record of how the amount was calculated because the court did not admit joint exhibit 556-uj into evidence accordingly we hold that petitioner is not entitled to reduce reported income by dollar_figure vi issue 10--claimed schedule c business_expense deductions in the notices of deficiency covering the years through respondent disallowed substantial business_expense deductions on three grounds namely that they had not been substantiated that they were not shown to be ordinary and necessary or that they were not shown to be petitioner's expenses but were those of another taxpayer petitioner contends that the evidence presented with respect to the business_expense deductions was virtually unchallenged by respondent it is our view that for the most part there was no need for respondent to challenge the evidence offered by petitioner on the deduction issues because the evidence presented failed to show that the majority of the business_expenses claimed were petitioner's ordinary and necessary business_expenses or that he was otherwise entitled to the various amounts claimed he also contends that respondent's reasons for disallowing various deductions were not clear in every instance to the contrary the notices of deficiency specifically set forth which deductions were allowed and disallowed and provide a narrative explanation for the disallowance we have made detailed and specific findings_of_fact with respect to the claimed business_expense deductions we think no useful purpose would be served by reiterating each and every fact in this opinion however we will discuss the major disputed items sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the regulations promulgated under sec_162 clarify that only those ordinary and necessary business_expenses directly connected with or pertaining to the taxpayer's trade_or_business may be deducted sec_1_162-1 income_tax regs whether an expenditure is ordinary and necessary is generally a question of fact 320_us_467 to be necessary within the meaning of sec_162 an expense need only be appropriate and helpful to the taxpayer's business welch v helvering u s pincite for an expense to be ordinary the transaction which gives rise to it must be of common or frequent occurrence in the type of business involved 308_us_488 citing welch v helvering supra pincite sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of such expense and allow the deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense we must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir expenditures_for items that are capital in nature are not deductible by the taxpayer sec_263 however the cost of capital expenditures may be recoverable through depreciation or amortization business_expenses like other deductions claimed on a tax_return must be substantiated by the taxpayer who bears the burden_of_proof rule a in order to be deductible business_expenses must be those incurred by the taxpayer in his trade_or_business and not expenses of another individual or entity bistrup v commissioner tcmemo_1980_402 the underlying issues involving the cost_of_goods_sold and business_expense deductions claimed by petitioner fall within one or more of the three areas mentioned above a cost_of_goods_sold as reflected in our findings_of_fact we conclude that petitioner overstated cost_of_goods_sold by dollar_figure for his taxable_income should be increased by that amount petitioner has conceded the adjustment of dollar_figure in cost_of_goods_sold for and dollar_figure of dollar_figure claimed for we sustain respondent's determination with respect to the remaining amount dollar_figure for in the notice_of_deficiency for the taxable years and respondent increased petitioner's cost_of_goods_sold in the amounts of dollar_figure dollar_figure and dollar_figure respectively these amounts are related to additional income from galion that was included in the notice_of_deficiency for these taxable years having decided that petitioner's taxable_income should be increased by the amounts from galion it follows that respondent correctly increased petitioner's cost_of_goods_sold for those years b commission expenses for some of the commission expenses claimed as deductions for the years through petitioner failed to substantiate the business_purpose and that the expenditures were his ordinary and necessary business_expenses other than the unidentified amounts of dollar_figure in and dollar_figure in respondent concedes that the claimed amounts were paid as to the amounts petitioner paid to hillary wood during the years through petitioner raises on brief the possibility that respondent would argue that the payments to hillary wood were illegal payments to iranian government officials or employees respondent has not taken that position the reason for disallowing the payments to hillary wood in the notice_of_deficiency and in respondent's brief is that such payments were not ordinary and necessary business_expenses petitioner however attempts to show that the payments to ms wood were ordinary and necessary business_expenses over a period of years and month petitioner paid hillary wood about dollar_figure ms wood resided in paris while petitioner resided in columbus ohio and carried on most of his business activities in iran petitioner was able to point to only one iranian government_official to whom he received an introduction through ms wood further he was already well connected with several high ranking officials in the iranian government therefore it is unlikely that petitioner needed someone from france to assist him in meeting iranian government officials we think it is clear that very few if any of the services hillary wood provided to petitioner qualify as ordinary and necessary business_expenses for payments of dollar_figure per month for consecutive months therefore we sustain respondent's determination petitioner claimed that the amounts of dollar_figure in dollar_figure in and dollar_figure in paid to his brother i j zand are deductible as reflected in our findings_of_fact we hold that the amounts paid as commissions are petitioner's ordinary and necessary business_expenses the same thing is true with respect to dollar_figure in commissions paid to petitioner's brother monty zand in however the amounts paid to mr sabety in and are not allowable the claimed commission expense transfer payments of dollar_figure in and dollar_figure in to the bank of minora are petitioner's ordinary and necessary business_expenses and therefore deductible respondent has conceded a commission expense payment of dollar_figure to a k said in petitioner has conceded a payment of dollar_figure to stewart stevenson in the date payment to an illegible payee in the amount of dollar_figure has not been proven to be an ordinary_and_necessary_expense of petitioner thus it is disallowed similarly the dollar_figure payment in and the dollar_figure payment in were unidentified both deductions are disallowed for the year petitioner claimed a commission expense in the amount of dollar_figure paid to hossein zanganeh petitioner reimbursed himself from diesel power's bank of america account for this amount mr zanganeh earned this commission for assisting petitioner in selling lockheed aircraft in iran respondent agrees that mr zanganeh was paid for assisting petitioner in the sale of the lockheed aircraft and spare parts to the iranian government however petitioner is not entitled to any deduction for because he was reimbursed from diesel power's bank of america account for that payment no business_purpose was shown for either the dollar_figure payment to sadek massey in or the dollar_figure payment to ladham alam in we note that petitioner claimed a deduction of dollar_figure for the dollar_figure payment to ms alam thus both deductions are disallowed having found that all the commissions paid_by general motors with respect to the sale of locomotives to pakistan constitute income to petitioner we conclude and respondent agrees that commission expenses paid to amelia corporation of dollar_figure in and dollar_figure in are deductible by petitioner petitioner failed to show a business_purpose to substantiate the lodging_expenses car rental and medical_expenses for mr emelian's son petitioner failed to itemize the dollar_figure cash payment to mr emelian hence the total deduction of dollar_figure is disallowed petitioner failed to prove that the dollar_figure payment to mr bolanhemat in was his ordinary and necessary business_expense thus this deduction is disallowed for the year petitioner deducted a commission expense of dollar_figure paid to alfred borsharpour who assisted diesel power in attempting to market lockheed's earth resources program in iran this program was not successful since earth resources was a diesel power program the amounts paid_by petitioner to mr borsharpour were not his ordinary and necessary business_expenses the payment of dollar_figure to don kahler in settlement of a disputed bill was an ordinary and necessary business_expense of ctc petitionner's sole_proprietorship therefore this deduction is allowed there was no business_purpose shown for either the dollar_figure payment to celia longenbaker or the payment in the amount of dollar_figure to twa for mr rayhanni's chicago travel_expenses hence both deductions are disallowed c consulting fees for the years and petitioner made payments of dollar_figure dollar_figure and dollar_figure respectively to larry castoe included in the payments made on behalf of mr castoe are payments to cdc stock exchanges fees expenses for financial publications and services and expenses for items for which the business_purpose is not readily apparent mr castoe was a stockbroker in columbus ohio who made his services available to ctc diesel power petitioner and other iranians to make investments in stock on their behalf mr khalatbari also purchased stock through mr castoe petitioner purchased stock through mr castoe on one or two occasions petitioner has failed to show how the payments made to or on behalf of mr castoe constitute his ordinary and necessary business_expense he has not shown how mr castoe's activities relate to his trade_or_business of representing u s manufacturers selling machinery or developing real_estate commissions paid to a stockbroker are taken into account in computing the gain_or_loss on the sale of stock such amounts are not ordinary and necessary business_expenses because the expenses of an investor are not trade_or_business_expenses 312_us_212 in addition petitioner has not established a relationship between the payments made to or on behalf of mr castoe and any investments he may have made through mr castoe for these reasons we sustain respondent's determination for the years and petitioner deducted fees paid to his brother i j zand in the amounts of dollar_figure and dollar_figure respectively petitioner maintains that these payments are deductible due to a fee splitting arrangement he had with his brother concerning an agreement petitioner had with harris corporation petitioner substantiated the payment to i j zand in the amount of dollar_figure for the year and respondent concedes that amount however petitioner has failed to establish when the dollar_figure claimed for the year was paid ctc's disbursements journal reflects an account payable to i j zand on date of dollar_figure however petitioner's books and other evidence fail to show when or whether this account payable to i j zand was paid since petitioner is a cash_basis taxpayer he may not claim a deduction for an account payable sec_461 sec_1_461-1 income_tax regs because he has not shown that the dollar_figure was paid in he is not entitled to the deduction claimed d management fees for the years and respondent disallowed management fees in the amounts of dollar_figure dollar_figure and dollar_figure respectively for the year respondent disallowed the amount of dollar_figure which consists of payments for investment counsel totaling dollar_figure and payments for consulting and salaries totaling dollar_figure the majority of the amounts at issue consist of alleged payments to cdc for management fees cdc was incorporated on date petitioner held a controlling_interest in cdc for the year petitioner presented no evidence as to how the amount of the management fee paid was determined or what services were rendered by cdc to him in exchange for the fee instead to support this deduction petitioner relies on a date entry in ctc's cash disbursements journal of dollar_figure paid to cdc his accountant mr dutton could not confirm that this payment was for a management fee or any other specific services nor was mr dutton able to describe how the amount of the payment was determined petitioner also offers no explanation for the difference between the dollar_figure payment made date and the claimed deduction of dollar_figure accordingly we hold that petitioner has not established that the claimed management fee was paid or was an ordinary and necessary business_expense thus he is not entitled to the deduction claimed for the years and petitioner offered time allocation reports and summary workpapers prepared by his employees in support of the management fees claimed for the first page of exh lists the items which make up the expense claimed these items are wages allocable to cdc payroll_taxes for such wages a management fee equal to percent of the wage expense rents received and rent credit no justification was given for either the purpose or the percentage of the management fee furthermore the time allocation reports indicate that petitioner's employees merely wore different hats at different times in various businesses this is not sufficient justification for deducting a management fee in the alleged management fee was increased to percent a similar method of keeping track of the services rendered by the employees was utilized additionally in computing the deduction claimed for petitioner failed to offset the management fee claimed by the rent credit a total amount of dollar_figure petitioner also failed to report the rental income on his income_tax return as substantiation for payment of the management fee claimed petitioner again offered workpapers although the first page of these workpapers lists two accounts_payable to cdc in the amounts of dollar_figure and dollar_figure petitioner failed to prove that the alleged management fees claimed in and in the amounts of dollar_figure and dollar_figure were actually paid his cash disbursements journal for does reflect a number of payments to cdc however the purpose of most of these payments is not identified and none of the payments match the amounts reflected in the summary workpapers furthermore no checks were issued by petitioner to cdc for management fees certain other_payments recorded in petitioner's disbursements journal are listed under a column identified as rent these payments pertain to the deduction of dollar_figure claimed on petitioner's schedule c for as rent other_payments identified in the cash disbursements journal as made to cdc were paid on behalf of mr castoe on brief petitioner does not point to any specific amounts in the record that would substantiate the payments to cdc for management fees in and instead he claims that the payments may have been made by offsetting amounts due him from cdc however petitioner has provided no reconciliations or other workpapers documenting when and in what amounts any such offsets were made accordingly the management fees for and are disallowed for the year petitioner provided little documentation in support of expenses claimed for investment counseling in the amount of dollar_figure and consulting and salaries in the amount of dollar_figure he presented only invoices to ctc from cdc dated date in the amount of dollar_figure and date in the amount of dollar_figure petitioner's cash disbursements journal for does not reflect payment of the amounts claimed therefore we hold that he has failed to substantiate these amounts and they are not deductible e legal and professional fees petitioner claimed a deduction for the amount of dollar_figure on his federal_income_tax return the deduction claimed was for a payment to dubois jansson for mr jansson's services in connection with products to be sold to iranian state railways because we have previously held that petitioner is taxable on the income from the sales to iranian state railways he is entitled to deduct the dollar_figure paid to mr jansson respondent disallowed legal fees paid to george greek king mcmahon mcconnaughey a columbus ohio law firm in the amounts of dollar_figure in dollar_figure in and dollar_figure in petitioner offered a variety of bills from the law firm in support of the business_purpose of these fees however the bills do not itemize the particular services rendered the time spent for particular services and the corresponding charge instead they list the general nature of the matter for which services were rendered included in the services rendered are acquisition of real_estate conferences concerning harris corporation work on the clark arbitration matter drafting leases a dispute involving property purchased services concerning joint ventures a corporate_liquidation conferences with representatives of insurance_companies on insurance and pension matters and tax issues the legal fees petitioner incurred with respect to the purchases and sales of real_estate the joint ventures the fees concerning harris corporation if they dealt with a long-term_contract for services and the corporate_liquidation are capital expenditures rather than ordinary and necessary business_expenses see 54_tc_1656 530_f2d_708 6th cir furthermore the legal fees petitioner incurred with respect to insurance and pension matters are his personal expenses rather than ordinary and necessary business_expenses in contrast respondent agrees that any fees incurred for tax matters and landlord-tenant problems are petitioner's ordinary and necessary business_expenses finally as will be discussed in more detail below the fees paid in the arbitration between clark equipment and diesel power are the expenses of diesel power and not those of petitioner the payments to george greek pertaining to the clark arbitration involving diesel power were specifically set forth as dollar_figure dollar_figure and dollar_figure for the years and respectively thus petitioner's legal expenses include both deductible and nondeductible items problematically petitioner's supporting documentation the law firm bills lacks the requisite specificity to demonstrate what amount of the fees is reallocable to deductible items versus nondeductible items consequently petitioner has failed to meet his burden_of_proof as to the amount of such fees that is deductible for federal_income_tax purposes 60_tc_187 in addition to these fees we note that other expenses for and also relate to the same arbitration when clark equipment company canceled its distributorship with diesel power diesel power was left with clark equipment inventory on hand that it could not sell the distributorship agreement provided for arbitration to resolve such disputes diesel power was represented in this matter by george greek the other fees paid to walder wyss maier coudert freres and a sarisin cie represented deposits and arbitrator fees that diesel power was required to pay since the dispute concerned a distributorship agreement and inventory of diesel power rather than petitioner the legal fees and other arbitration expenses are those of diesel power and not those of petitioner petitioner claimed a deduction in the amount of dollar_figure on his income_tax return for payment to larry castoe for professional services because petitioner has not shown that mr castoe's fee was petitioner's ordinary and necessary business_expense this deduction is disallowed for the year petitioner claimed a deduction for legal and professional fees in the amount of dollar_figure paid to architect j foley this amount comprises dollar_figure paid with respect to a housing project for general dynamics and dollar_figure paid with respect to the purchase and construction of the building on riverside drive which housed ctc's operations the amount_paid pertaining to the housing project for general dynamics employees is not an ordinary and necessary business_expense of petitioner for the years at issue he reported no income from general dynamics thus any fees paid for services rendered by mr foley to general dynamics would be a business_expense of general dynamics not petitioner furthermore these fees are capital in nature the fees paid for the services rendered with respect to the purchase and construction of ctc's office building are clearly capital expenditures and not current deductions sec_263 petitioner deducted dollar_figure as a professional fee paid to price waterhouse for its services rendered as resident agent of whip a bahamian corporation because whip was a shell corporation this payment was petitioner's ordinary and necessary business_expense hence the deduction is allowed on his income_tax return petitioner deducted payments totaling dollar_figure made to sandra rossi and celia longenbaker however these payments were recorded in ctc's journal as made to mr shamloo an iranian lawyer no business_purpose for the payments was shown no explanation was given for why the payments were made to sandra rossi and celia longenbaker instead of mr shamloo hence the dollar_figure deduction is disallowed for the year respondent disallowed legal and professional fees in the amount of dollar_figure claimed by petitioner of this amount dollar_figure was paid to the new york law firm of white case respondent concedes that dollar_figure of the amount_paid is deductible by petitioner however the remaining amounts paid to white case represent fees paid in connection with the purchase of a cooperative apartment in new york city for petitioner's daughter that amount is petitioner's personal_expense and is therefore not deductible as a business_expense petitioner deducted dollar_figure on his income_tax return for legal fees paid to chester saxbe hoffman wilcox because the business_purpose of this payment was not shown the dollar_figure deduction is disallowed f salaries and wages there remain in dispute for and payments to petitioner's brother i j zand in the amounts of dollar_figure and dollar_figure respectively claimed as salaries and wages unlike the commission expenses the payments to i j zand claimed as salaries and wages in and are not deductible by petitioner i j zand was a diesel power employee consequently the salaries and wages paid to him are not deductible by petitioner because he has not established his business_purpose for the amounts paid to his brother or that the expenses were not those of diesel power g office expenses respondent disallowed various office expenses claimed for the years through the issues are factual and many of the amounts are small our findings are dispositive of the items involved we will comment only on the larger items ie office furniture and equipment an ohio bell telephone expense and condominium rent the expense claimed in for office furniture in the amount of dollar_figure is a duplication of business_assets depreciated by petitioner the depreciation schedule attached to his tax_return shows the acquisition in of furniture in the amount of dollar_figure and a desk in the amount of dollar_figure these two items total dollar_figure the same amount petitioner tried to expense as office furniture the deduction is disallowed for the year respondent capitalized office furniture purchases which totaled dollar_figure the individual items are set forth in the depreciation schedule attached to the notice_of_deficiency the items are a morgan desk dollar_figure lazarus office machine dollar_figure a morgan desk dollar_figure an ibm typewriter dollar_figure and telephone equipment dollar_figure each of these items clearly has a useful_life of more than year and consequently for federal_income_tax purposes their cost must be recovered through depreciation rather than as an expense the deductions claimed for office furniture and equipment for the years and are in the amounts of dollar_figure and dollar_figure there is no evidence in the record to show the items for which these expenditures were incurred the depreciation schedule attached to the notice_of_deficiency sets forth items of furniture and equipment that respondent determined were capital expenses rather than ordinary expenses and which petitioner substantiated thus because there is no evidence to show that the items claimed constitute ordinary expenses we sustain respondent's determination for the year respondent disallowed a payment to ohio bell in the amount of dollar_figure this payment is for a ctc telephone bill dated date which consists of a one- time charge in the amount of dollar_figure and other charges for services totaling dollar_figure respondent concedes that petitioner is entitled to deduct the other charges in the amount of dollar_figure however petitioner has failed to verify the type of equipment or service provided or the business_purpose of the one-time charge of dollar_figure thus since petitioner has not established the business_purpose for this expense or that it is an ordinary rather than a capital expense no deduction is allowed for the year petitioner deducted dollar_figure for condominium rent paid to his son-in-law joseph dinunzio the rent was prepaid in for the year and was based on the estimated fair rental value of the condominium plus the cost of furnishing it mr dinunzio acquired the condominium in the fall of from the riviera condominium company of naples financing the purchase with a 100-percent mortgage from dollar savings of ohio petitioner was a shareholder in the riviera condominium company of naples the amount_paid to mr dinunzio for_the_use_of this condominium does not constitute an ordinary and necessary business_expense of petitioner rather the evidence shows that petitioner was merely continuing to help his daughter and her new husband get established petitioner had already provided his son-in-law with employment immediately after mr dinunzio graduated from college furthermore shortly thereafter mr dinunzio's duties were expanded to include the vice presidency at no less than four business entities controlled by petitioner ie cdc caspian machinery caspian electric and caspian florida petitioner also purchased a home in columbus ohio for his daughter and mr dinunzio and bought him a cadillac accordingly we hold that the dollar_figure paid_by petitioner to mr dinunzio did not constitute an ordinary and necessary business_expense and therefore the deduction is disallowed additionally petitioner's rent expense deduction in the amount of dollar_figure is disallowed the expense was personal ie rent paid for a new york city condominium for petitioner's daughter h interest_expense for the years through respondent disallowed deductions claimed by petitioner for interest_expenses of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively with respect to the amounts claimed as interest_expense to mr sabety petitioner substantiated payments in the amounts of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for however petitioner presented no evidence to show a debtor-creditor relationship between himself and mr sabety in mr sabety invested dollar_figure through petitioner in an entity known as caspian international jordan petitioner did not incur personal liability to mr sabety for the amount invested nor did he sign a note from this investment mr sabety was to receive a monthly payment of at least dollar_figure there is no further evidence in the record of this investment since petitioner has failed to establish that the payments to mr sabety constitute his interest_expense the deduction is disallowed for the year petitioner claimed interest_expense paid to diesel power in the amount of dollar_figure petitioner filed an amended income_tax return for reducing the interest_expense paid to diesel power by dollar_figure thus the remaining amount in dispute is dollar_figure petitioner paid diesel power dollar_figure on date in ctc's cash disbursements journal this amount is listed under the transfer column and is noted interest on loan drawn by zand since in when petitioner was attempting to determine where he stood financially with diesel power the dollar_figure payment was treated no differently than other ctc transfers to diesel power in addition by filing the amended_return petitioner admitted that the claimed interest_expense was no more than dollar_figure moreover he has presented no notes or other loan documents evidencing a debtor-creditor relationship between himself and diesel power testimony was presented that petitioner borrowed moneys from diesel power however this testimony was not specific with respect to amounts of such loans dates of such loans interest rates or payment schedules since petitioner has failed to establish that dollar_figure or any portion of the dollar_figure paid to diesel power on date is interest_expense the deduction is not allowed for the years and petitioner deducted interest_expenses in the amounts of dollar_figure and dollar_figure respectively neither payment can be identified therefore petitioner has failed to meet his burden_of_proof with respect to these amounts and the deductions are disallowed for the year petitioner deducted dollar_figure paid to w p glass on date as interest_expense this amount was recorded in ctc's cash disbursements journal as an interest payment for a ranch however the entry in this journal is not accurate in fact the payment of dollar_figure to mr glass was for the acquisition of real_estate a ranch purchased as an asset of the a-z ranch partnership petitioner admits that the payment to mr glass was a portion of the purchase_price of real_property that was an asset of the partnership thus this amount does not constitute interest_expense sec_163 for the years and petitioner claimed interest_expenses paid to the mirhosseini family in the amounts of dollar_figure dollar_figure and dollar_figure respectively on or about date three members of the mirhosseini family each lent petitioner dollar_figure he agreed to invest the total sum of dollar_figure in his operating companies and to provide the mirhosseini family with a 25-percent-per-year return on the principal payable quarterly in advance at approximately the same period of time petitioner borrowed other funds at interest rates of percent and percent the parties stipulated that ctc's or petitioner's and journals reflected payments to the mirhosseini family this stipulation was in error and is in conflict with the documentary_evidence of record the disbursements journals do not reflect the claimed interest payments to the mirhosseini family for the years and stipulations contrary to the actual facts disclosed by the record may be disregarded 364_f2d_101 5th cir revg tcmemo_1964_104 furthermore the workpapers recapping interest_expense are not sufficient documentation that payment was made or that the amounts shown are interest thus petitioner has not substantiated any payments to the mirhosseinis moreover he has not shown in which of his operating companies the funds were invested therefore we hold that the amounts paid to the mirhosseini family are not deductible as interest_expense the dollar_figure and dollar_figure of interest_expenses claimed in and for payments to the j j zand trust are attributable to loans made by trusts established for the benefit of petitioner's three daughters in petitioner established these six trusts two for each of his three daughters the two trusts for each daughter were in the amounts of dollar_figure and dollar_figure each of the trusts was for a term of years and day the three trustees were priscilla meier petitioner's longtime employee and george hairston and david johnston attorneys in the law firm of george greek the terms of the trust agreements placed investment discretion solely in the hands of the three trustees acting in unison and not separately in the trust funds were lent to cdc a corporation in which petitioner held a controlling_interest the loans were repaid to the trusts on date the corpus of each trust was lent to petitioner personally with a rate of return of percent per annum as security for the loans petitioner gave mortgages on his residence and condominium he claimed interest_paid to the trusts in the amounts of dollar_figure and dollar_figure for the years and respectively at the end of the years and the loans had not been repaid the funds in the trusts were paid to petitioner personally or were invested in entities that he controlled respondent contends that the claimed interest deductions of dollar_figure for and dollar_figure for should be disallowed because petitioner should be treated as the owner of the trusts' assets it is asserted that petitioner has failed to comply with the safe_harbor provisions of sec_675 to the contrary petitioner contends that the provisions of sec_675 are met and that he is entitled to the claimed interest deductions we agree with petitioner sec_675 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which the grantor has directly or indirectly borrowed the corpus or income and has not completely repaid the loan including the interest before the beginning of the taxable_year however the section also provides that this requirement does not apply to a loan which provides for adequate interest and security and if the loan is made by a trustee other than the grantor and other than a related_or_subordinate_trustee subservient to the grantor here these three conditions are met the loans bore adequate interest the loans were adequately secured and the majority of the trustees the two attorneys were not related subordinate or subservient to the grantor lawyers are not proscribed by sec_672 and thus may qualify as independent see bittker lokken federal taxation of income estates and gifts par pincite 2d ed 452-2nd t m grantor trusts sections a-14 see also estate of goodwyn v commissioner tcmemo_1976_238 moreover even if sec_675 did apply its effect by its terms is to tax all or a portion of the trust income to petitioner it does not provide for the disallowance of the interest_expenses claimed by him indeed the net result to the grantor may be no increase in tax because the trusts' interest_income taxed to the grantor may be offset by a deduction for interest on the loans see bittker lokken federal taxation of income estates and gifts par pincite respondent relies on 76_tc_1040 58_tc_757 and 79_tc_470 such reliance is misplaced those cases are distinguishable in benson the loan was unsecured and the grantor's spouse was the sole trustee in bixby the settlors were held not to be the true grantors for purposes of the grantor_trust_rules rather the subsequent transferors were the actual grantors there was no discussion of sec_675 in the bixby case in bennett the grantors were the trustees and the loan was unsecured accordingly as reflected in our findings_of_fact we hold that the interest deductions claimed by petitioner in and as paid to the trusts on the secured loans are deductible i expenses for insurance and dues and publications our findings_of_fact are dispositive of the expenses disallowed by respondent for insurance and dues and publications it is not necessary to repeat them here j depreciation for the years through respondent disallowed depreciation expenses in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively for the year respondent allowed_depreciation in an amount that is dollar_figure greater than the amount claimed by petitioner on his income_tax return respondent's adjustments to depreciation take into account items that petitioner expensed on his income_tax returns but that respondent determined were capital expenditures subject_to depreciation for the years and petitioner offered no evidence to refute respondent's adjustments to the depreciation claimed therefore respondent's adjustments are sustained for the years and respondent disallowed depreciation claimed on petitioner's apartment in kitzbuhel austria petitioner contends that the apartment was purchased as a place to stay while in europe in lieu of hotels he transacted business from the apartment including meeting business associates and making business-related telephone calls he his family and his friends also used the kitzbuhel apartment for personal vacations petitioner engaged in skiing in kitzbuhel and received skiing lessons there all of his daughters his son-in-law and his wife used the kitzbuhel apartment for personal vacations petitioner was known to spend christmas vacation in kitzbuhel skiing he allowed many of his friends to use the kitzbuhel apartment for personal vacations although petitioner may have conducted some business while in kitzbuhel there is evidence that his apartment was used extensively for personal vacations by him his family and his friends furthermore he failed to keep a record of the number of days of business use as compared to the number of days of personal_use of the kitzbuhel apartment moreover he failed to show that any business activities carried on while in kitzbuhel were not incidental to personal vacations petitioner has failed to establish that he is entitled to the claimed depreciation with respect to the kitzbuhel apartment for the years and respondent disallowed the depreciation expenses claimed by petitioner on various automobiles the automobiles consisted of cars driven by him and those provided to employees of ctc or cdc neither petitioner nor the employees maintained any records to differentiate between business and personal_use of the automobiles he and the employees admitted that the cars were used for personal purposes and they made only general comments that the cars were used mostly for business additionally in petitioner formed cdc his son-in- law mr dinunzio was employed by cdc and its various subsidiaries mr dinunzio also worked on mczand corporation projects he used the automobile provided by petitioner in his employment for mczand corporation and cdc and its subsidiaries mr dutton was also provided with a car by petitioner as were clem and priscilla meier each of these individuals used the cars provided by petitioner in their employment with cdc subsidiaries of cdc or partnerships in which cdc was a partner we conclude that petitioner failed to present sufficient evidence to prove that he is entitled to depreciation on the automobiles he purchased for his use and the use of others no records were maintained to show the business use of the automobiles there is also little evidence of petitioner's business activities in and around the columbus ohio area his clients_and_customers were spread throughout the united_states he claimed and was allowed significant amounts for travel_expenses in meeting with those clients in addition for the years through the use of the automobiles by mr dinunzio mr dutton and the meiers was related to the activities of mczand corporation or cdc thus any automobile use on behalf of those entities would not constitute an ordinary and necessary business_expense of petitioner accordingly we sustain respondent's determination on this issue k rental loss and london rent expense again our findings_of_fact are dispositive of respondent's decreased rental loss of dollar_figure claimed by petitioner for and the disallowance of dollar_figure in for the rental of the khalatbaris' apartment in london we sustain respondent's determinations l loan origination fee for the year respondent disallowed a deduction in the amount of dollar_figure paid as a loan origination fee on date petitioner paid w lyman case and company dollar_figure as a loan origination fee for the purchase of the madison county farm the madison county farm was not petitioner's personal_residence instead it was a farm owned by cdc sec_461 generally requires that loan origination fees be charged to the capital_account and recovered over the period to which they are so allocable however a loan origination fee is currently deductible only if the loan is for the purchase of the taxpayer's principal_residence sec_461 because the farm was owned by cdc rather than by petitioner the deduction of the loan origination fee is disallowed m moving expense and investment tax_credits as to these two issues our findings_of_fact are dispositive the claimed moving_expense_deduction for was for mr dutton an employee of cdc it was not petitioner's ordinary and necessary business_expense the investment tax_credits for and were disallowed by respondent and petitioner presented no evidence with respect to them therefore respondent's determinations are sustained n travel and entertainment_expenses a major area of deductions for which payment is disputed is travel and entertainment petitioner claimed enormous and inflated expenses for travel and entertainment as shown in our findings_of_fact for the years through respondent allowed sizable amounts for the years through and also disallowed substantial amounts for those years all amounts claimed for the years through were disallowed by respondent for the travel and entertainment_expenses not only is the fact of actual payment in question but also whether claimed expenses were ordinary and necessary whether they were incurred by petitioner as a sole_proprietor or whether they were the expenses of diesel power or for later years in issue a myriad of other corporate entities with which petitioner was involved also at issue is whether the substantiation requirements of sec_274 have been met some of the disputed expenses involve estimated cash expenditures expenses relating to apartments in the ski village of kitzbuhel austria and in london england and reimbursements made to diesel power sec_162 permits a taxpayer to deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including travel and entertainment_expenses however even ordinary and necessary expenses must have been incurred on behalf of the taxpayer's business not on behalf of another taxpayer's business 308_us_488 thus petitioner must first show that his claimed travel and entertainment_expenses were ordinary and necessary and if so petitioner must also show that the expenses were incurred in furtherance of ctc's business rather than the business of another taxpayer 881_f2d_336 6th cir affg tcmemo_1988_180 from through petitioner owned and operated ctc as a sole_proprietorship he was also a shareholder percent until late as well as a director and chairman of diesel power during all or part of the earlier years he was also involved in various other entities including whip all patents and igos beginning in and for the remaining years the characterization of expenses becomes even more difficult by diesel power and ctc's business relationship was winding down the distributor agreements with the various u s manufacturers were terminated and in date petitioner divested himself of any interest in diesel power between and however he became involved in various closely held corporations and partnerships for real_estate development and farming operations he formed cdc which filed corporate tax returns with its consolidated subsidiaries including caspian electric company caspian farm systems caspian machinery company and charleston inc cdc was generally in the business of real_estate and real_estate development and management cdc owned percent of green prairie a partnership consisting of an alabama farming operation a second partnership franklin green owned a house on the alabama farm a third partnership the bowling green partnership owned the farm-land petitioner directly or indirectly in conjunction with cdc owned over percent of these three partnerships petitioner was also a shareholder in the following additional entities mczand corporation a subchapter_s_corporation which held real_estate in the columbus ohio area and homestead development and southern florida real_estate both of which were involved in real_estate development and investment in florida by ctc employees had become employees of cdc and although ctc continued as a schedule c business it is unclear on this record exactly what business ctc engaged in after no attempt has been made to show that claimed travel and entertainment_expenses in any amounts greater than those allowed by respondent were ordinary and necessary or were expended in furtherance of ctc's business rather than in furtherance of diesel power's business or the business of other entities in which petitioner was involved instead petitioner ignores the existence of any other entities on whose behalf he conducted business and merely concludes that an expense was ctc related if it was treated that way on ctc's books or by his tax_return_preparers none of petitioner's bookkeepers or return preparers testified that they were present when any expense was incurred rather petitioner simply directed how an expense was to be treated on ctc's books accordingly their testimony does nothing to substantiate the business nature of travel and entertainment amounts reflected on either ctc's books or petitioner's tax returns see anderson v commissioner tcmemo_1976_28 testimony of bookkeeper who was not present when expenses were incurred could not substantiate nature of claimed travel and entertainment_expenses in addition to the requirements that expenses be ordinary and necessary as well as in furtherance of taxpayer's business sec_274 imposes stringent substantiation criteria sec_274 prohibits a deduction for travel and entertainment_expenses unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement the amount of the expense the time and place of the travel or entertainment the business_purpose of the expense and the business relationship of the taxpayer to the persons entertained these four elements must be established for each separate expenditure sec_1_274-5 income_tax regs 522_f2d_708 5th cir a taxpayer satisfies the substantiation requirements of sec_274 by meeting the adequate_records test or through substantiation by other_sufficient_evidence sec_1_274-5 income_tax regs proof by adequate_records requires the taxpayer to maintain a contemporaneous account book diary statement of expense or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure sec_1_274-5 income_tax regs in addition to an account book or diary substantiation by adequate_records requires additional documentary_evidence for expenditures of dollar_figure or more except for transportation charges if documentation for such charges is not readily available sec_1_274-5 income_tax regs acceptable documentary_evidence includes receipts paid bills or other similar evidence which establish the amount date place and essential character of the expenditure sec_1_274-5 income_tax regs failure to produce adequate documentary_evidence results in disallowance of travel and entertainment deductions 50_tc_823 affd per curiam 412_f2d_201 2d cir in our view petitioner's travel diaries do not meet the substantiation requirements necessary for purposes of sec_274 the diaries do not reflect the business_purpose of the meeting entertainment or expense the location where the entertainment took place or the business relationship of the person entertained instead the diaries contain a hodgepodge of cities names of persons and in some instances an amount allegedly paid for hotel bills dinners and entertainment transportation and miscellaneous expenses some meetings entertainment and expenses reflected in the diaries are clearly personal for example the diaries include expenditures_for luggage and clothes and reflect meetings and entertainment in rome beirut london and paris with murat seker of ingersoll-rand in january february and date april and date march and date and date both petitioner and mr seker testified that they had no business relationship in the 1970's moreover the diaries reflect expenses for dinners and entertainment of entire families or unnamed associates in many instances the individuals whose names appear in the diaries were involved not only with ctc but also with diesel power whip all patents igos in the earlier years and mczand corporation cdc and various florida real_estate projects involving other corporate entities in the later years the more frequently named individuals who fall into this category include mr and mrs khalatbari dr fallah olin atkins hossein zanganeh and bill mccabe as well as representatives of various u s manufacturers who dealt with both diesel power and ctc petitioner acknowledged that the diaries only generally reflect his travel and entertainment_expenses the diaries do not reflect sundry travel_expenses or minimal amounts most of the expenditures reflected in the diaries are for amounts in excess of dollar_figure many of the expenses shown for hotel bills dinners and entertaining are for hundreds of dollars with no supporting documentation as to either the amount or the business_purpose alternatively the substantiation requirements of sec_274 can be satisfied by a taxpayer's oral or written_statement supported by other corroborative evidence other corroborative evidence can take two forms oral or written testimony of third persons with actual knowledge of the expenditures or documentary_evidence subject_to the same requirements imposed under the adequate_records test sec_1_274-5 income_tax regs in our opinion petitioner has not complied with this alternative substantiation method several persons named in his diaries did testify at trial but none corroborated any meeting or expenditure claimed in the diaries in fact the testimony of murat seker and petitioner himself directly contradicts entries in his diaries the unsupported testimony of a taxpayer at trial is not sufficient to meet the stringent substantiation requirements of sec_274 to adequately substantiate the deductibility of travel and entertainment_expenses specificity is imperative dowell v united_states supra pincite hatch v commissioner tcmemo_1980_110 gras v commissioner tcmemo_1974_230 petitioner attempts to surmount this specificity requirement by contending in his brief that this case does not involve a shoebox full of receipts and that the sheer number of exhibits the length of trial the mass of petitioner's brief and petitioner's selective testimony prove his entitlement to the claimed travel and entertainment_expenses we reject his contention this same argument was rejected in dowell v united_states f 2d pincite where the court_of_appeals for the fifth circuit reversed the district court's finding that the blizzard of bills and chits established the amounts dates and places of expenditures necessary to substantiate the taxpayer's claimed travel and entertainment_expenses as recognized by the court_of_appeals in dowell such an approach is contrary to the stringent substantiation requirements imposed by sec_274 id pincite the only years for which petitioner specifically testified as to receipts invoices or underlying documents relating to claimed expenses were and however for the years and as well as and his exhibits containing checks receipts or other underlying documents were not received in evidence furthermore his testimony with respect to his travel in those years can best be described as vague with respect to both business_purpose and the business relationship of the persons with whom he allegedly met it appears that his testimony confirms that the majority of his travel in those years related to the business of diesel power igos cdc and its various subsidiaries and partnerships real_estate development projects in florida homestead development and southern florida real_estate the exploration of new business opportunities startup expenses related to new ventures and the sale and subsequent arbitration and litigation with mr khalatbari regarding his diesel power stock moreover while receipts invoices and other documents for are in evidence they establish no more than the fact of payment these documents do not establish the elements necessary to corroborate petitioner's testimony for purposes of substantiating his entitlement to the deductions under sec_274 as part of his travel and entertainment_expenses petitioner claimed cash expenses that are not reflected as part of travel and entertainment on ctc's disbursements journals significantly the cash expenses claimed on the returns cannot be reconciled with the diaries and are in substantially greater amounts than the expenses recorded in the diaries for the years through the amounts of the cash expenses claimed were estimates that the return preparer mr giffin derived from the number of checks that petitioner wrote to cash and the number of days that he was out of the country based on his diaries no evidence was presented concerning any specific cash expenditures from through moreover estimated expenses for travel and entertainment_expenses are not allowable because sec_274 expressly overrides the cohan_rule 39_f2d_540 2d cir see sanford v commissioner t c pincite for the years through it is unclear how the cash expenses were determined aside from testimony that the return preparers reviewed the cash expenses claimed on the returns there is no evidence of business_purpose or that any cash expenses claimed in through were incurred for ctc's business nor as noted previously is any check receipt or document underlying the cash expenses claimed in through in evidencedollar_figure for the workpapers show only a list of in this regard the court in its order dated date specifically stated that exhs through which include documentation for claimed travel and entertainment_expenses in through would not be received in evidence amounts that add up to the dollar_figure in cash expenses claimed on the tax_return it appears that alleged cash expenses included on the through returns include payments to petitioner's housekeeper payments for cablevision payments to a cdc employee american express and visa payments payments to ohio state university payments to the port royal club and the columbus country club a number of payments for flowers and gifts at least dollar_figure in checks to cash or j j zand and a dollar_figure wire transfer to austria near the christmas holidays however no cash expenses claimed for through have been reconciled with petitioner's tax returns for those years and no business_purpose for any claimed cash expenditures in those years has been disclosed on the record in and petitioner claimed either separately or as part of his travel and entertainment various expenses attributable to his apartment in kitzbuhel austria he and his family used kitzbuhel personally for christmas skiing vacations and ctc employees considered kitzbuhel as petitioner's personal rather than business location in and petitioner included dollar_figure and dollar_figure in expenses for kitzbuhel as part of his claimed travel and entertainment_expenses neither the fact of payment nor the business_purpose for any expense attributable to kitzbuhel has been proven all of the expenses claimed for kitzbuhel were included on the returns without the benefit of supporting records or documentation rather in support of the kitzbuhel expenses petitioner relies on telephone calls and meetings ascribed to kitzbuhel in his diaries while the diaries reflect telephone calls and meetings at kitzbuhel they also reflect visits by family members and the fact that petitioner went to kitzbuhel to rest his diary shows that petitioner was in kitzbuhel for days of which were for rest and that his daughters housekeeper and girlfriend were in kitzbuhel for days in petitioner also claimed travel and entertainment_expenses for a london apartment in the amount of dollar_figure the return preparer did not question petitioner or see any underlying documentation regarding this claim he simply took petitioner's word for the dollar_figure expense the workpapers for show that dollar_figure of the total expenses claimed for the london apartment was for a car and chauffeur however no documentation underlying the dollar_figure in expenses claimed for the london apartment has been provided furthermore the amount claimed is contrary to petitioner's testimony that he paid mr khalatbari a flat sum of dollar_figure for_the_use_of his london apartment including the maid car and chauffeur finally petitioner claims that part of the total travel and entertainment_expenses claimed in is a dollar_figure payment to diesel power that was allegedly paid to reimburse it for payment of petitioner's hotel expenses in that year the only evidence to support the business_purpose for this payment is petitioner's testimony that diesel power paid his hotel expenses in all but year and notations on ctc's disbursements journal and workpapers moreover there is no breakdown of this total amount by date or place nor is there evidence establishing that any portion of the payment was incurred for a business_purpose of ctc rather than of diesel power in these circumstances we hold that the dollar_figure payment is not a deductible expense in his brief petitioner makes no legitimate argument in support of his claimed travel and entertainment_expenses he merely asserts that the respondent's disallowance of the expenses was arbitrary because respondent allowed the amounts set forth on ctc's journals in and but subsequently took a shotgun approach disallowing one-half of the amounts on ctc's journals in and completely disallowing the amounts reflected on the journals for the years through contrary to petitioner's claim ctc's disbursements journal shows travel and entertainment_expenses of dollar_figure however on his return petitioner claimed a deduction in the total amount of dollar_figure for respondent allowed him dollar_figure or approximately percent of the amount reflected on ctc's journals for the years through petitioner was involved in a myriad of other entities in addition to ctc his sole_proprietorship although he continued to utilize ctc for bookkeeping purposes petitioner has not shown that any expenses reflected in ctc's books bear any relationship to ctc's business indeed it is unclear in what if any business ctc engaged during the years from through it is established law that deductions are a matter of legislative grace and the taxpayer must meet the specific statutory requirements for any deduction claimed welch v helvering u s pincite new colonial ice co v helvering u s pincite it was petitioner's burden to prove his entitlement to the deductions at issue based on this record we hold that petitioner failed to prove that he is entitled to any travel and entertainment expense deductions for the years in issue other than those allowed by respondent vii issue 11--dependency exemption and charitable_contribution deductions a dependency_exemption respondent disallowed dependency_exemption deductions for tara daneshvari claimed by petitioner for and tara was the daughter of petitioner's iranian friends who lived in columbus ohio the issue is whether tara qualified as petitioner's dependent during those years sec_151 and c allows a taxpayer subject_to certain requirements a deduction for personal exemptions for each of his dependents as defined in sec_152 pursuant to sec_152 an individual other than a child of the taxpayer who is not a citizen or national of the united_states is excluded from the definition of the term dependent unless the person is a resident_of_the_united_states or of a country contiguous to the united_states sec_1_871-2 income_tax regs contains guidelines for determining the residence of alien individuals and provides that an alien whose stay in the united_states is limited to a definite period by immigration laws normally is not considered a resident sec_1_871-4 income_tax regs further contains a presumption that aliens are nonresidents unless they have filed declarations of their intention to become citizens have filed a form_1078 or its equivalent or have taken certain actions to acquire residency there is no evidence in the record as to whether tara was a resident_of_the_united_states within the meaning of sec_152 the only evidence is that she was an adopted daughter of dr and mrs daneshvari there was apparently some concern by her legally adoptive parents that tara would be sent back to iran thus indicating that she was not a u s citizen or had not taken any other actions required to establish residency see camilo v commissioner tcmemo_1993_249 we note that petitioner does not claim that tara is a u s citizen but instead relies upon the fact that she lived in the united_states as the basis for allowing the exemption that is insufficient absent proof that she was a resident_of_the_united_states or of a contiguous country accordingly the dependency_exemption deductions claimed for both years are not allowed b deduction for charitable_contribution to city of columbus on schedule a of his income_tax return petitioner claimed a deduction for a charitable_contribution of dollar_figure to the city of columbus for a house that had been situated on the lot he purchased in pincite riverside drive columbus ohio adjacent to ctc's office building the house had been rented but petitioner decided to give it to the city by moving it across the road on the other side of the river where it would be used as a public place he also gave the city dollar_figure for the expense of moving the house to the park on date the city of columbus passed an ordinance accepting petitioner's donation of the single-family stucco house located pincite riverside drive and the dollar_figure paid to the city as a donation for moving the house the claimed charitable deduction was disallowed by respondent on the ground that the house was acquired with the intention to remove or demolish it when it was acquired and consequently the cost should be considered land acquisition_cost with the house having no fair_market_value at the time of the transfer where property is purchased with the intent of demolishing an existing_building either immediately or subsequently the entire basis of the property is allocated to the land increased by the net cost of demolition and no loss is allowed for the demolition of the building sec_1_165-3 income_tax regs estate of wilson v commissioner tcmemo_1990_514 and cases cited therein the rationale for this is that if a taxpayer buys property with the intention of demolishing a building the building can have no value to the taxpayer and its demolition causes the taxpayer no loss 423_f2d_862 2d cir affg 52_tc_76 sec_170 permits a deduction for a charitable_contribution to a state or political_subdivision thereof provided the gift is made for exclusively public purposes 87_tc_575 however the measure of a charitable_contribution of property is the fair_market_value of such property 69_tc_900 we reject respondent's contention that petitioner intended to demolish the house when he purchased it some months before he gave it to the city of columbus department of recreation and parks the provisions of sec_1_165-3 income_tax regs are inapplicable in these circumstances for two reasons first the regulation applies only if the purchaser has the intent to demolish the building at the time it is purchased the record shows that petitioner had no such intention an intent formed after the acquisition does not suffice 39_tc_813 the second reason is that the house was not demolished but was removed to a park and apparently is still being used respondent also contends that petitioner having claimed the book_value dollar_figure of the house on his return did not establish its fair_market_value when he donated it to the city we disagree we have found in these circumstances that the house had a fair_market_value of dollar_figure which represents the cost allocated by petitioner to the house for depreciation purposes in we regard this amount as being equivalent to its fair_market_value consequently we hold that petitioner is entitled to a charitable_contribution_deduction of dollar_figure dollar_figure plus dollar_figure in c deduction for charitable_contribution to kenyon college on the income_tax return petitioner claimed a charitable_contribution_deduction of dollar_figure that pertained to real_estate given by him to kenyon college in honor of his friend bill mccabe who was dying of cancer the claimed deduction was reduced to zero by respondent in the notice_of_deficiency on the ground that petitioner realized ordinary_income from the transaction sec_170 provides that deductions for claimed charitable_contributions are required to be reduced by the ordinary_income or short-term_capital_gain that would have been realized if the property had been sold at its fair_market_value on the date of contribution simply stated a taxpayer's allowable deduction is limited by his basis in such property as set forth in our findings_of_fact the transaction at issue is the date donation of real_estate to kenyon college with a net value after encumbrances of dollar_figure petitioner owned the properties donated to kenyon college in for at most one day because the properties were transferred to him by deeds from mczand his wholly owned corporation immediately before he transferred the properties to kenyon college the narrow dispute between the parties on this issue is whether these properties had they been sold by petitioner at fair_market_value would have produced any short-term_capital_gain or ordinary_income which would have reduced petitioner's allowable_amount for the charitable_contribution_deduction petitioner's main contention is that the property was given to him in satisfaction of loans he purportedly made to the mczand corporation he argues that he had a basis in the donated realty equal to the loan notes of approximately dollar_figure which exceeded the net fair_market_value dollar_figure of the property after taking into account the debt on the property thus petitioner contends that there was no ordinary_income or short-term gain to be recognized upon his contribution to kenyon college because his basis exceeded fair_market_value to the contrary respondent takes the position that the purported loans by petitioner to mczand corporation were actually contributions by petitioner to mczand's capital thus it is argued because the claimed debt was capital and petitioner owned percent of mczand stock both before and after the contribution there was no consideration paid_by petitioner for receipt of the donated property as set forth in 89_tc_816 when determining whether shareholder advances are debt or equity cases have generally relied on various factors which include the common identity between the shareholders and the putative creditors the extensive participation in management by such creditors the corporate ability to borrow from a commercial or nonrelated source at similar rates terms and other conditions the thinness of the capital structure of the corporation and the relative position of the putative creditors to other creditors see 464_f2d_394 5th cir here there was a 100-percent identity between shareholders and putative creditors prior to date mczand stock was owned percent by the zand family and percent by the mccabe family during this same period the claimed debt owed to each family also remained exactly even petitioner and mccabe also participated extensively in mczand management they both had positions as officers and or directors of mczand and ctc kept the books_and_records for mczand in addition the shareholder advances were under very different terms than commercial lending while there were notes executed for at least some of the claimed debt such notes bore a stated_interest rate of percent and were not secured during the same period of time commercial institutions were lending funds to mczand corporation at a rate in excess of percent with such obligations secured_by mortgages on the underlying real_estate also interest on the claimed zand mccabe debt was not paid but was allowed to accrue over several years finally mczand corporation was thinly capitalized with only dollar_figure in stock and little retained earnings as of the close of the tax_year after taking into account the purported debt from mccabe to petitioner the debt-equity_ratio was approximately to with debts exceeding dollar_figure and equity at approximately dollar_figure at the close of mczand's tax_year the ratio had increased to to with debt in excess of dollar_figure million and potential equity at approximately dollar_figure this very thin_capitalization is further reflected by the fact that petitioner's accountant mr dutton recognized in a memorandum to the file in date that the advances by mccabe and petitioner were contributions to capital and that further contributions would be needed all of the objective indications are that the advances by petitioner and mccabe were made under terms and conditions that a commercial lender would not grant were subordinated to such commercial debt and were in exact ratio to stockholdings we think such advances are properly characterized as contributions to capital and not debt when petitioner fleetingly received the title to the properties before signing them over to kenyon college he did not include the properties in his income as a dividend or otherwise treat his receipt of the properties as an occasion for recognizing gain therefore he had no basis in such properties having a zero basis in the realty petitioner would have had at least dollar_figure of short-term gain if the realty had been sold thus his dollar_figure contribution is reduced to zero accordingly we conclude that the charitable_contribution limitations of sec_170 apply to reduce petitioner's allowable charitable deduction to kenyon college to zero viii issue 12--losses from trusts partnerships subchapter_s_corporation and farming operations for the years and petitioner claimed losses on his tax returns attributable to the bowling green partnership of dollar_figure and dollar_figure and for the franklin green partnership of dollar_figure and dollar_figure in an amended_return he claimed an additional partnership loss of dollar_figure the only evidence relied upon to support the bowling green and franklin green claimed losses are the partnership agreements testimony that petitioner was a partner testimony that he made unidentified amounts of capital contributions the partnership tax returns and tax trial balance workpapers reliance on partnership returns to establish basis in a partnership or to establish a loss generally is insufficient to prove the claimed losses patterson v commissioner tcmemo_1984_58 in addition the claimed losses were disallowed in the notice_of_deficiency on the ground that petitioner had not met the at-risk_rules of sec_465 the bowling green partnership return reflects over dollar_figure of debt as nonrecourse no contrary showing has been made by petitioner finally the only evidence for the additional loss claimed on the amended_return is the return itself and the return preparer's vague statement which petitioner mischaracterizes contrary to petitioner's assertion that mr dutton calculated basis and other items mr dutton had no recollection as to what the loss was attributable to the tax returns are insufficient to prove the underlying claimed loss the disallowance of the partnership losses including the one claimed on the amended return is sustained in addition to claimed partnership losses petitioner claimed losses in and for mczand a subchapter_s_corporation of dollar_figure and dollar_figure respectively respondent disallowed these losses also disallowed were claimed losses for southern florida real_estate sales dollar_figure admiralty point trust dollar_figure homestead development_corporation dollar_figure and danny's hideaway dollar_figure for each of these entities other than mczand the only evidence in the record consists of tax returns for some of the entities and the general testimonial statements that losses were incurred no primary records establishing actual loss were presented therefore petitioner has failed to meet his burden_of_proof further with respect to mczand and danny's hideaway there is affirmative evidence that the reported tax treatment was incorrect in mczand purported to sell real_estate to petitioner at a gain however mczand failed to include that gain in income for danny's hideaway petitioner claimed a loss from the disposition of all his stock in yet petitioner claimed an unexplained additional loss in when he was no longer a shareholder in view of the lack of evidence to support the claimed losses and the affirmative indications that these losses were incorrectly calculated such partnership trust and subchapter_s losses are not allowable the only evidence in the record to support the deductions claimed for the farm_losses or expenses are petitioner's and returns and the general statements by mr dutton the return preparer that the farm showed a loss we regard such evidence as insufficient to sustain petitioner's burden_of_proof moreover one of petitioner's employees testified that the records for the farm were included in the corporate records of cdc through its subsidiary caspian farms this is an indication that the farm expenses were paid_by cdc and not by petitioner because petitioner has failed to meet his burden of proving the amounts of expenses or losses_incurred or that they were his expenses or losses we hold that he is not entitled to the farm loss of dollar_figure and the farm expenses of dollar_figure ix issue sec_6653 additions to tax for fraud in the notice_of_deficiency covering the years through respondent determined additions to tax for fraud pursuant to the provisions of sec_6653 with respect to petitioner in an amendment to the answer filed herein respondent asserted increased additions to tax under sec_6653 for the years through sec_6653 applicable for the years in issue provides that if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax on amount equal to percent of the underpayment thus for the years through respondent need only prove by clear_and_convincing evidence that some part of each year's underpayment is due to fraud if that burden is met then the addition_to_tax is calculated on the entire underpayment for each year petitioner relies upon and we are well aware of comments that were made by judge whitaker at the conclusion of the trial when the method and schedule for filing briefs were addressed judge whitaker stated that it was his recollection of the testimony and this is not a decision on my part that petitioners' counsel made a very strong case with reference to the fraud issue the following colloquy occurred ms herbert your honor you know we do still have the affirmative allegation of fraud for a number of the years the court i understand that and if i were you i wouldn't waste a whole lot of time on that argument i don't think this is a fraud case frankly the court you're perfectly -- obviously you can argue it you should argue it but point out those parts of the record which you think support fraud because i have some trouble with it i don't think this ought to have been a fraud case to start with this tentative and qualified reaction by the trial judge was made before a review of all the testimony and massive documentary_evidence and before any briefs were fileddollar_figure we are not bound by the comments made by the trial judge about the fraud issue they were of a preliminary or tentative nature and were not embodied in a ruling in our view the totality of the clear_and_convincing evidence contained in this record establishes that petitioner's underpayment_of_tax for each of the years through was due to fraud with intent to evade tax in the trial judge's qualified reaction there was no analysis of the indicia of fraud present in this record by contrast our conclusion regarding the sec_6653 additions to tax is based on consideration of the indicia of fraud discussed below the addition_to_tax in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 the commissioner bears the burden_of_proof with respect to the additions to tax for fraud and that burden must be carried by compare 12_f3d_583 n 6th cir affg tcmemo_1992_610 where the trial judge wrote a letter to counsel indicating that the court was inclined to rule in favor of the taxpayer but in a subsequent opinion decided against the taxpayer the court_of_appeals affirmed the decision see also 710_f2d_1302 7th cir affg tcmemo_1981_610 clear_and_convincing evidence sec_7454 rule b 80_tc_1111 this burden is met if it is shown that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 398_f2d_1002 3d cir the existence of fraud is a question of fact to be resolved upon consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is not presumed or imputed it must be established by independent evidence that establishes a fraudulent intent on the taxpayer's part 53_tc_96 because direct proof of a taxpayer's intent is rarely available fraud may be proved by circumstantial evidence and reasonable inferences may be drawn from the relevant facts 317_us_492 79_tc_995 affd 748_f2d_331 6th cir for example an intent to conceal or mislead may be inferred from a pattern of conduct spies v united_states supra pincite or from a taxpayer's entire course of conduct 56_tc_213 likewise a pattern showing a consistent underreporting of income when accompanied by circumstances evidencing an intent to conceal may justify a strong inference of fraud 94_tc_654 over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records failing to file tax returns implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities attempting to conceal illegal activities failing to make estimated_tax payments and filing false documents see 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 several of these indicia of fraud are present herein petitioner's sophistication and experience the sophistication and experience of a taxpayer are relevant in determining whether fraud exists stephenson v commissioner supra pincite petitioner was a highly intelligent astute and successful businessman he was a consummate salesman he dealt frequently with executives of major corporations and prominent iranian officials he was a strong negotiator he was thoroughly familiar with his vast business operations and he controlled them consequently it is unlikely that he would not have realized that his federal_income_tax liabilities were consistently and substantially underreported for each of the years through consistent and substantial understatements of income consistent and substantial_understatement of income may be strong evidence of fraud 70_tc_562 affd without published opinion 621_f2d_439 5th cir moreover a pattern of consistent underreporting of income when accompanied by other circumstances indicating an intent to conceal income justifies the inference of fraud 348_us_121 although petitioner carefully kept track of the income he generated he did not disclose to mr giffin his accountant and return preparer substantial amounts that were not recorded in the books_and_records of his sole_proprietorship ctc for and business receipts directed to accounts other than petitioner's or ctc's cnb accounts and not recorded in ctc's books exceeded approximately dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively these omitted amounts greatly exceeded the reported schedule c gross_profit in every year except in that year the omitted amount wa sec_80 percent of the reported gross_profit mr giffin did not know about these deposits because he knew only what was recorded in ctc's cash receipts journal furthermore mr giffin never saw or knew the terms of the underlying agreements with lockheed and ashland petitioner was the sole representative of lockheed and ashland with respect to the business these companies transacted with the government of iran these two companies paid commissions in excess of dollar_figure million for the services rendered by petitioner as a part of his scheme to evade the payment of taxes petitioner directed the majority of the commissions to bank accounts in the names of other entities he directed lockheed to make commission payments he earned in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure to diesel power's bank of america account during the years through respectively he also directed lockheed to deposit commission payments he earned to the whip bank account at barclays bank bahamas in the amounts of dollar_figure in and dollar_figure in the amounts he directed to the diesel power and whip bank accounts were not recorded in ctc's books nor were lockheed whip or sunvaco listed as customers of diesel power in the latter's financial statements for the periods ending date and date petitioner had complete control_over the diesel power and whip bank accounts he made significant withdrawals and transfers from the accounts during the years through which he converted to his personal_use from the whip bank account he paid hossein zanganeh dollar_figure in for his assistance in the lockheed transactions he transferred dollar_figure from the whip account to a swiss account at the banque de paris from the diesel power account at bank of america petitioner withdrew dollar_figure in dollar_figure in dollar_figure in and dollar_figure in with respect to ashland petitioner was paid commissions for his consulting services in the amounts of dollar_figure in dollar_figure in and dollar_figure in in he was paid dollar_figure for the termination of the various consulting agreements that existed with respect to ashland's business in iran yet he reported only dollar_figure of these amounts on his tax returns for those years the payments by ashland like those by lockheed were made to shell entities primarily all patents corporation through some of the amounts made payable to all patents were deposited to swiss accounts at the banque de paris for petitioner's benefit he alone performed the services for which those commission payments were made he transferred the funds deposited to all patents' banque de paris account to diesel power's account he also had some of the commissions made payable to all patents deposited directly to diesel power's account diesel power provided no consulting services to ashland and it was not in a line_of_business that would have been of use to ashland these payments were not recorded in ctc's books for through and ashland and all patents were not listed as customers of diesel power in its financial statements for the periods ending date and date the evidence is clear that diesel power did not earn the commissions paid_by ashland during these periods nor those paid_by lockheed the consultant agreements entered into by lockheed and ashland for the sale of their products in iran were terminated once petitioner stopped traveling to iran in the termination_payments were recorded in ctc's books only after petitioner had to sign statements alleging compliance with the consultant agreements that occurred only after the government's probe into foreign business transactions in addition petitioner understated substantial interest_income he received from foreign bank accounts in and during those years petitioner earned interest on the bank accounts or time deposits in the name of whip at the barclays bank bahamas in the amounts of dollar_figure dollar_figure and dollar_figure respectively he admitted that whip was merely a shell corporation that conducted no business of its own petitioner directed all activities of whip and invested the funds of whip for his personal benefit in time deposits at the barclays bank he closed whip's bank accounts in when he withdrew the remaining balance of dollar_figure and deposited it in his personal bank account in columbus ohio petitioner also omitted interest_income earned on his own accounts at the first national city bank in london in and he earned interest of dollar_figure and dollar_figure respectively in he earned interest of dollar_figure although petitioner testified that the account in his name at the fncb london was an account of diesel power the documentary_evidence shows otherwise first diesel power had a separate bank account fncb london no plausible reason was shown for it to have an account in petitioner's name at that bank second petitioner had complete access to and control of the accounts in his own name he directed payments to the accounts and invested sums on deposit in the accounts he was the signatory on the accounts and the accounts had no restrictions overstatements of business_expenses and itemized_deductions it is well settled that a fraudulent understatement of income can be accomplished by overstatements of business_expenses and deductions see 86_tc_1326 and cases cited therein pettit v commissioner tcmemo_1984_460 affd without published opinion 792_f2d_1122 9th cir 19_bta_518 here petitioner consistently followed a pattern of claiming excessive business_expenses and deductions for all the years in issue particularly during the years for which respondent determined fraud for example travel and entertainment_expenses were overstated by dollar_figure in dollar_figure in dollar_figure in and dollar_figure in in addition for some of the years there were overstatements of some commission expenses consulting fees legal and professional fees salaries and wages interest_expenses depreciation and rental expenses failure to maintain adequate books_and_records failure to maintain adequate books_and_records of income generally and failure to keep records of income diverted and unreported are both indicative of fraud 89_tc_1280 gajewski v commissioner t c pincite the record contains evidence showing that petitioner's books_and_records with respect to income and expenses were inadequate incomplete and sometimes misleading substantial income was unreported and claimed expenses were overstated or not substantiated concealment of income or assets the concealment of income or assets is an indicium of fraud bradford v commissioner f 2d pincite petitioner handled the transactions involving lockheed and ashland to conceal from respondent the large sums of money paid_by these companies to him petitioner had access to the funds through his signatory powers over the accounts he withdrew moneys from the whip and bank of america accounts to which the lockheed sums were paid such withdrawals exceeded dollar_figure million he had access to the deposits made to all patents' account at the banque de paris and he transferred funds from that account to the diesel power account he also had payments made in the name of all patents deposited directly to diesel power's account at the banque de paris he had signatory authority over the accounts diesel power provided no services to lockheed and ashland from through as a part of his effort to conceal the commissions earned from lockheed and ashland and the interest_income earned on the accounts at barclays bank bahamas and fncb london petitioner concealed this information from mr giffin his accountant and return preparer this is evidence of fraud 781_f2d_1566 11th cir affg tcmemo_1985_63 mr giffin had instructed ctc's employees to include all income and disbursements of ctc and petitioner whether business or personal on ctc's cash receipts and cash disbursements journals mr giffin relied on the journals in preparing petitioner's federal_income_tax returns if items did not appear on the journals mr giffin was not aware of them no commission payments that petitioner directed to the foreign bank accounts or to diesel power's bank of america account were recorded in the journals mr giffin did not know about such payments at the time he prepared petitioner's tax returns mr giffin was unaware that petitioner had any ownership_interest in diesel power he was similarly unaware that petitioner had an interest in or affiliation with whip or all patents he also did not know that petitioner had signatory authority on any foreign bank accounts because this information was concealed from mr giffin petitioner's and income_tax returns made several false statements not only did the returns fail to include in income the interest earned on petitioner's fncb london and whip accounts but the returns were not accompanied by a form_4683 disclosing petitioner's signatory authority over the foreign bank accounts such a form was required to be attached to returns for years after when mr dutton petitioner's subsequent accountant filed an amended return in still no disclosure was made of the foreign bank accounts on his income_tax return petitioner disclosed the existence of one fncb london account on form_4683 but failed to disclose the whip account the foreign bank accounts disclosure form is also false because it improperly stated that petitioner's interests in foreign bank accounts was less than dollar_figure the interest_income alone earned on or deposited to the foreign bank accounts in exceeded that amount after mr giffin prepared petitioner's income_tax returns mr giffin petitioner and others would review the returns including the individual items that made up the total numbers shown on the returns if petitioner believed something on a return was not correct he would personally have it corrected thus petitioner signed the returns with knowledge of the substantial omissions of income from lockheed ashland and foreign bank accounts by not informing his accountant and return preparer about interest_income earned on bank accounts outside the united_states by diverting the income he earned from lockheed and ashland to accounts in the names of all patents whip and diesel power and by not recording all fees earned from lockheed and ashland petitioner clearly evaded the payment of substantial portions of his income_tax liabilities for the years through keeping this information from mr giffin was an act of concealment by petitioner reliance upon an accountant to prepare accurate returns negates fraudulent intent only if the accountant has been supplied with all the information necessary to prepare the returns 67_tc_143 here petitioner was responsible for the substantial underreporting of his income_tax liabilities for the years in question failure to cooperate with respondent in determining liabilities failure to cooperate in the examination and investigation of tax_liabilities is an indicium of fraud 252_f2d_56 9th cir gajewski v commissioner supra pincite although petitioner asserts that he was cooperative he was cooperative only to a limited extent his cooperation was a defensive measure and incomplete when respondent's investigation began petitioner defended his prior actions by appearing to cooperate he provided some of his books_and_records to respondent's agents and advised his employees to work with them however the books_and_records provided did not include the millions of dollars in omitted income from lockheed and ashland respondent's agents had to go to lockheed and ashland to complete records of payments to petitioner thus he concealed the same information from respondent that he had concealed from mr giffin petitioner also did not disclose to respondent's agents complete information about the foreign bank accounts in which he had an interest or his interest in whip in fact he withheld information even in responding to formal discovery with respect to the british bank accounts banque de paris accounts in the name of diesel power and ownership information in whip until after respondent filed a motion to impose sanctions respondent had to resort to this method to obtain the necessary facts due to petitioner's efforts to conceal these facts he did not volunteer complete and truthful information in after petitioner had mr dutton withdraw the dollar_figure from whip's bank account in barclays bank bahamas mr dutton informed respondent's agent who was investigating potential criminal liability that the dollar_figure would be reported on petitioner's income_tax return however there is no attachment to the tax_return disclosing the withdrawal and the income was not reported on petitioner's return all in all it is our view that petitioner did not truly cooperate with respondent's agents we think he only did what he thought was necessary to keep respondent's agents from discovering the true sources of his fraud accordingly after considering all the facts and circumstances present in this record we have found and hold that petitioner is liable for the additions to tax for fraud under sec_6653 on the amounts of the underpayments for the years and x issue 14--statute of limitations for petitioner has affirmatively pleaded and contends that the assessment of additional taxes for the year is barred by the 3-year statute_of_limitations sec_6501 however as provided in sec_6501 the tax may be assessed at any time in the case of a false_or_fraudulent_return with intent to evade tax because we have found that petitioner's federal_income_tax return was fraudulent it follows that the assessment of additional taxes for that year is not barred by the statute_of_limitations xi issue sec_15 and sec_6653 additions to tax for negligence in the notices of deficiency for the years through respondent determined additions to tax for negligence sec_6653 in effect for the years through provides that if any part of the underpayment_of_tax is due to negligence or intentional disregard of rules or regulations there shall be added to the tax an amount equal to percent of the underpayment for the year the negligence addition_to_tax includes two components percent of the underpayment sec_6653 and percent of the interest payable under sec_6601 on the portion of the underpayment attributable to negligence sec_6653 negligence as used in sec_6653 is defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 quoting marcello v commissioner f 2d pincite respondent's determination is prima facie correct and the burden is upon petitioners to prove that these additions to tax are erroneous 802_f2d_365 9th cir affg in part and revg in part tcmemo_1984_264 57_tc_781 petitioners contend that they are not liable for the negligence additions to tax because they relied upon tax experts to properly prepare their returns for the years in issue as a general_rule the duty_of filing accurate returns cannot be avoided by placing responsibility on a tax_return_preparer 88_tc_654 63_tc_149 in some circumstances however good_faith reliance on expert advisers negates applicability of the addition_to_tax for negligence 91_tc_396 affd without published opinion 940_f2d_1534 9th cir to avoid liability a taxpayer must establish the following that the taxpayer provided the return preparer with complete and accurate information from which the tax_return could be properly prepared that an incorrect return was the result of the preparer's mistakes and that the taxpayer in good_faith relied on the advice of a competent return preparer 86_tc_492 affd 864_f2d_1521 10th cir 78_tc_623 in addition taxpayers must show that they at least read or made a cursory review of the prepared returns metra chem corp v commissioner supra pincite here petitioners have failed to establish that the information provided to their accountants and return preparers was complete or accurate petitioners failed to maintain adequate books_and_records and substantially overstated expenses and deductions for a number of items on their tax returns these expenses and deductions include travel and entertainment_expenses depreciation office expenses legal fees consulting fees management fees farm_losses partnership losses subchapter_s_corporation losses interest_expense rent expense and omitted income their failure to keep adequate_records coupled with the omission_of_income and overstatement of expenses shows negligence or intentional disregard of rules or regulations petitioner substantially overstated his deductions for travel and entertainment_expenses for each of the years through he estimated amounts for such expenditures and claimed high cash expenses that are not reflected in ctc's books_and_records for each of the years through the deductions claimed for travel and entertainment_expenses substantially exceed the amounts recorded in ctc's cash disbursements journals and the cash expenditures recorded in his diaries petitioner has been unable to substantiate the expenses the failure to adequately document expenses for travel and entertainment in light of the rules and regulations under sec_274 demonstrates negligence several adjustments were made by respondent with respect to depreciation legal expenses office expenses consulting fees and rent expense for the years through such adjustments were due to petitioner's failure to verify amounts claimed or to establish that such amounts were ordinary and necessary business_expenses he did not maintain records to verify the adjusted bases of automobiles or the business use of the automobiles for which depreciation was claimed he claimed deductions for legal expenses_incurred by diesel power in excess of dollar_figure for which no substantiation was presented and for which the business_purpose was not shown business_expenses were claimed as consulting fees for payments to or on behalf of a stockbroker who had no relationship to petitioner's trade_or_business and who provided services to others a business_expense in the amount of dollar_figure claimed for a fee to petitioner's brother was not paid rent expense was deducted for dollar_figure paid_by petitioner for his daughter's apartment dollar_figure was deducted that could not be identified and over dollar_figure was deducted for his son-in-law and daughter's condominium the failure to maintain adequate_records to verify business_expenses or to show that claimed amounts were paid is indicative of negligence for the years through petitioner claimed management fees to cdc a corporation in which he held a majority interest in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively he offered no evidence that these amounts were paid and in fact stipulated that the amount was not paid he also was unable to show a legitimate business_purpose for a portion of the expenses claimed in each year he was negligent in failing to substantiate that the management fees paid to his corporation were ordinary and necessary business_expenses for the years and petitioner claimed losses for farming activities on schedule f in the amounts of dollar_figure and dollar_figure respectively there is no evidence in the record to support these large amounts however there is affirmative evidence that cdc or its subsidiary caspian farm systems paid the expenses or amounts incurred petitioner's failure to provide any documentation in support of these large losses was due to negligence for the years and petitioner claimed partnership and small_business_corporation losses in amounts in excess of dollar_figure and dollar_figure respectively included in these amounts was a loss claimed in of dollar_figure for danny's hideaway when in fact petitioner had disposed of his entire_interest in that business in petitioner presented virtually no evidence in support of numerous other losses claimed the failure to document such large losses constitutes negligence for the years and petitioner claimed amounts of interest_paid to the mirhosseini family he was unable to show that a significant portion of the interest_expense claimed was actually paid to the mirhosseini family or that debtor creditor relationships existed between him and the mirhosseini family for and petitioner had substantial amounts of unreported income although he claimed the income belonged to diesel power it was under his dominion and control it was deposited to his bank account pursuant to directions he gave the payors and he performed the services for which the income was paid furthermore the manner in which the income was treated on ctc's books_and_records was erroneous because it reflected the unreported amounts as being the income of diesel power his return preparers relied on the books in preparing his tax returns the information relied upon by the return preparers was not accurate which is a further indication that petitioner was negligent accordingly we sustain respondent's determinations with respect to the additions to tax for negligence for each of the years through xii conclusion we think we have resolved all the disputed issues raised by the parties however if there are any unresolved issues they will be treated as conceded or abandoned or as issues with respect to which there has been a failure of proof to reflect concessions of the parties and our conclusions on the disputed issues decisions will be entered under rule
